Exhibit 10.46
Loan Number: 6023ZMC

(WELLS FARGO LOGO) [c64840c6484001.gif]     EXECUTION COPY

     
 
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of May 19, 2011
by and among
MHC OPERATING LIMITED PARTNERSHIP,
as Borrower,
EQUITY LIFESTYLE PROPERTIES, INC.,
as Parent,
THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 12.6.,
as Lenders,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers
and
Joint Bookrunners,
BANK OF AMERICA, N.A.,
as Syndication Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent
and
RBS CITIZENS, N.A.,
as Managing Agent
     
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Article I. Definitions
    1  
 
       
Section 1.1. Definitions
    1  
Section 1.2. General; References to Central time
    24  
Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries
    25  
 
       
Article II. Credit Facility
    25  
 
       
Section 2.1. Revolving Loans
    25  
Section 2.2. Letters of Credit
    26  
Section 2.3. Swingline Loans
    30  
Section 2.4. Rates and Payment of Interest on Loans
    32  
Section 2.5. Number of Interest Periods
    33  
Section 2.6. Repayment of Revolving Loans
    33  
Section 2.7. Prepayments
    33  
Section 2.8. Continuation
    33  
Section 2.9. Conversion
    34  
Section 2.10. Notes
    34  
Section 2.11. Voluntary Reductions of the Commitment
    34  
Section 2.12. Extension of Termination Date
    35  
Section 2.13. Expiration Date of Letters of Credit Past Commitment Termination
    35  
Section 2.14. Amount Limitations
    36  
Section 2.15. Reserved
    36  
Section 2.16. Funds Transfer Disbursements
    36  
 
       
Article III. Payments, Fees and Other General Provisions
    37  
 
       
Section 3.1. Payments
    37  
Section 3.2. Pro Rata Treatment
    38  
Section 3.3. Sharing of Payments, Etc.
    38  
Section 3.4. Several Obligations
    39  
Section 3.5. Fees
    39  
Section 3.6. Computations
    40  
Section 3.7. Usury
    40  
Section 3.8. Statements of Account
    40  
Section 3.9. Defaulting Lenders
    40  
Section 3.10. Taxes; Foreign Lenders
    43  
 
       
Article IV. Yield Protection, Etc.
    45  
 
       
Section 4.1. Additional Costs; Capital Adequacy
    45  
Section 4.2. Suspension of LIBOR Loans
    47  
Section 4.3. Illegality
    48  
Section 4.4. Compensation
    48  
Section 4.5. Treatment of Affected Loans
    48  
Section 4.6. Affected Lenders
    49  
Section 4.7. Change of Lending Office
    49  
Section 4.8. Assumptions Concerning Funding of LIBOR Loans
    50  
 
       
Article V. Conditions Precedent
    50  
 
       
Section 5.1. Initial Conditions Precedent
    50  
Section 5.2. Conditions Precedent to All Loans and Letters of Credit
    52  

- i -



--------------------------------------------------------------------------------



 



         
Article VI. Representations and Warranties
    52  
 
       
Section 6.1. Representations and Warranties
    52  
Section 6.2. Survival of Representations and Warranties, Etc.
    58  
 
       
Article VII. Affirmative Covenants
    59  
 
       
Section 7.1. Preservation of Existence and Similar Matters
    59  
Section 7.2. Compliance with Applicable Law
    59  
Section 7.3. Maintenance of Property
    59  
Section 7.4. Conduct of Business
    59  
Section 7.5. Insurance
    59  
Section 7.6. Payment of Taxes
    60  
Section 7.7. Books and Records; Inspections
    60  
Section 7.8. Use of Proceeds
    60  
Section 7.9. Environmental Matters
    60  
Section 7.10. Further Assurances
    61  
Section 7.11. REIT Status
    61  
Section 7.12. Exchange Listing
    61  
 
       
Article VIII. Information
    61  
 
       
Section 8.1. Quarterly Financial Statements
    61  
Section 8.2. Year-End Statements
    61  
Section 8.3. Compliance Certificate
    62  
Section 8.4. Other Information
    62  
Section 8.5. Electronic Delivery of Certain Information
    64  
Section 8.6. Public/Private Information
    64  
Section 8.7. USA Patriot Act Notice; Compliance
    64  
Section 8.8. Qualifying Unencumbered Properties
    65  
 
       
Article IX. Negative Covenants
    65  
 
       
Section 9.1. Financial Covenants
    65  
Section 9.2. Indebtedness
    68  
Section 9.3. Liens
    68  
Section 9.4. Negative Pledge
    69  
Section 9.5. Restrictions on Intercompany Transfers
    70  
Section 9.6. Merger, Consolidation, Sales of Assets and Other Arrangements
    70  
Section 9.7. Plan Assets
    71  
Section 9.8. Fiscal Year
    71  
Section 9.9. Modifications of Organizational Documents
    71  
Section 9.10. Transactions with Affiliates
    71  
Section 9.11. Environmental Matters
    72  
Section 9.12. Derivatives Contracts
    72  
 
       
Article X. Default
    72  
 
       
Section 10.1. Events of Default
    72  
Section 10.2. Remedies Upon Event of Default
    76  
Section 10.3. Remedies Upon Default
    77  
Section 10.4. Marshaling; Payments Set Aside
    77  
Section 10.5. Allocation of Proceeds
    77  
Section 10.6. Letter of Credit Collateral Account
    78  
Section 10.7. Rescission of Acceleration by Supermajority Lenders
    79  

- ii -



--------------------------------------------------------------------------------



 



         
Section 10.8. Performance by Administrative Agent
    79  
Section 10.9. Rights Cumulative
    79  
 
       
Article XI. The Administrative Agent
    80  
 
       
Section 11.1. Appointment and Authorization
    80  
Section 11.2. Wells Fargo as Lender
    81  
Section 11.3. Approvals of Lenders
    81  
Section 11.4. Notice of Events of Default
    81  
Section 11.5. Administrative Agent’s Reliance
    82  
Section 11.6. Indemnification of Administrative Agent
    82  
Section 11.7. Lender Credit Decision, Etc.
    83  
Section 11.8. Successor Administrative Agent
    84  
Section 11.9. Titled Agents
    84  
 
       
Article XII. Miscellaneous
    84  
 
       
Section 12.1. Notices
    84  
Section 12.2. Expenses
    86  
Section 12.3. Stamp, Intangible and Recording Taxes
    87  
Section 12.4. Setoff
    87  
Section 12.5. Litigation; Jurisdiction; Other Matters; Waivers
    88  
Section 12.6. Successors and Assigns
    89  
Section 12.7. Amendments and Waivers
    92  
Section 12.8. Nonliability of Administrative Agent and Lenders
    93  
Section 12.9. Confidentiality
    94  
Section 12.10. Indemnification
    95  
Section 12.11. Termination; Survival
    97  
Section 12.12. Severability of Provisions
    97  
Section 12.13. GOVERNING LAW
    97  
Section 12.14. Counterparts
    97  
Section 12.15. Obligations with Respect to Loan Parties
    98  
Section 12.16. Independence of Covenants
    98  
Section 12.17. Limitation of Liability
    98  
Section 12.18. Entire Agreement
    98  
Section 12.19. Construction
    98  
Section 12.20. Headings
    98  
Section 12.21. No Novation
    99  

     
SCHEDULE I
  Commitments
SCHEDULE 1.1.
  Qualifying Unencumbered Properties
SCHEDULE 6.1.(b)
  Ownership Structure
SCHEDULE 6.1.(g)
  Non-Recourse Indebtedness
SCHEDULE 6.1.(h)
  Litigation
SCHEDULE 9.10.
  Transactions with Affiliates
 
   
EXHIBIT A
  Form of Assignment and Assumption Agreement
EXHIBIT B
  Form of Guaranty
EXHIBIT C
  Form of Notice of Borrowing
EXHIBIT D
  Form of Notice of Continuation
EXHIBIT E
  Form of Notice of Conversion

- iii -



--------------------------------------------------------------------------------



 



     
EXHIBIT F
  Form of Notice of Swingline Borrowing
EXHIBIT G
  Form of Revolving Note
EXHIBIT H
  Form of Swingline Note
EXHIBIT I
  Form of Transfer Authorizer Designation Form
EXHIBIT J
  Form of Opinion of Counsel
EXHIBIT K
  Form of Compliance Certificate

- iv -



--------------------------------------------------------------------------------



 



     THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
May 19, 2011 by and among MHC OPERATING LIMITED PARTNERSHIP, a limited
partnership formed under the laws of the State of Illinois (the “Borrower”),
EQUITY LIFESTYLE PROPERTIES, INC., a corporation formed under the laws of the
State of Maryland (the “Parent”), MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and WELLS FARGO SECURITIES, LLC, as Joint Lead Arrangers (each a
“Joint Lead Arranger”) and Joint Bookrunners (each a “Joint Bookrunner”), each
of the financial institutions initially a signatory hereto together with their
successors and assignees under Section 12.6. (the “Lenders”), BANK OF AMERICA,
N.A., as Syndication Agent (the “Syndication Agent”), U.S. BANK NATIONAL
ASSOCIATION, as Documentation Agent (the “Documentation Agent”), RBS CITIZENS,
N.A., as Managing Agent (the “Managing Agent”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, successor in interest to Wachovia Bank, National Association, as
Administrative Agent (the “Administrative Agent”).
     WHEREAS, certain of the Lenders and other financial institutions have made
available to the Borrower a revolving credit facility in the amount of
$350,000,000, including a $30,000,000 letter of credit subfacility and a
$30,000,000 swingline subfacility, on the terms and conditions contained in that
certain Credit Agreement (Revolving Facility) dated as of June 29, 2006 (as
amended and in effect immediately prior to the date hereof, the “Existing Credit
Agreement”) by and among the Parent, the Borrower, MHC Trust, T1000 Trust, such
Lenders, certain other financial institutions, the Agent and the other parties
thereto; and
     WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders desire
to amend and restate the terms of the Existing Credit Agreement to make
available to the Borrower a revolving credit facility in the initial amount of
$380,000,000 which will include a $30,000,000 swingline subfacility and a
$30,000,000 letter of credit subfacility, on the terms and conditions contained
herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto agree that the Existing Credit Agreement is amended and restated in its
entirety as follows:
Article I. Definitions
Section 1.1. Definitions.
     In addition to terms defined elsewhere herein, the following terms shall
have the following meanings for the purposes of this Agreement:
     “Accession Agreement” means an Accession Agreement substantially in the
form of Annex I to the Guaranty.
     “Accommodation Obligations” as applied to any Person, means any obligation,
contingent or otherwise, of that Person in respect of which that Person is
liable for any Indebtedness or other obligation or liability of another Person,
including without limitation and without duplication (a) any such Indebtedness,
obligation or liability directly or indirectly guaranteed, endorsed (otherwise
than for collection or deposit in the ordinary course of business), co-made or
discounted or sold with recourse by that Person, or in respect of which that
Person is otherwise directly or indirectly liable, including Contractual
Obligations (contingent or otherwise) arising through any agreement to purchase,
repurchase or otherwise acquire such Indebtedness, obligation or liability or
any security therefor, or to provide funds for the payment or discharge thereof
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise), or to maintain solvency, assets, level of income, or other
financial condition,

 



--------------------------------------------------------------------------------



 



or to make payment other than for value received and (b) any obligation of such
Person arising through such Person’s status as a general partner of a general or
limited partnership with respect to any Indebtedness, obligation or liability of
such general or limited partnership.
     “Additional Costs” has the meaning given that term in Section 4.1.(b).
     “Adjusted Asset Value” means, as of any date of determination, (a) for any
Property which the Borrower or any Subsidiary has owned for less than 4 full
fiscal quarters, the Net Price of the Property paid by the Borrower or the
applicable Subsidiary for such Property and (b) for any other Property, the
quotient of EBITDA attributable to such Property in a manner reasonably
acceptable to the Administrative Agent for the then most recently ended period
of 12 consecutive calendar months divided by the Capitalization Rate.
     “Adjusted EBITDA” means, for any given period, (a) the EBITDA for such
period, minus (b) Capital Reserves.
     “Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.
     “Administrative Questionnaire” means the Administrative Questionnaire
completed by each Lender and delivered to the Administrative Agent in a form
supplied by the Administrative Agent to the Lenders from time to time.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.
     “Agreement Date” means the date as of which this Agreement is dated.
     “Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

      Level   Facility Fee       1   0.30% 2   0.30% 3   0.35% 4   0.35% 5  
0.40%

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee. The provisions of this definition shall be subject to
Section 2.4.(c).
     “Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

- 2 -



--------------------------------------------------------------------------------



 



     “Applicable Margin” means the percentage rate set forth below corresponding
to the ratio of Total Indebtedness to Total Asset Value as determined in
accordance with Section 9.1.(a):

                          Ratio of Total             Indebtedness to Total    
Level   Asset Value   Applicable Margin 1    
Less than or equal to 0.40 to 1.00
    1.65 %        
 
        2    
Greater than 0.40 to 1.00 but less than or equal to 0.45 to 1.00
    1.75 %        
 
        3    
Greater than 0.45 to 1.00 but less than or equal to 0.50 to 1.00
    1.90 %        
 
        4    
Greater than 0.50 to 1.00 but less than or equal to 0.55 to 1.00
    2.15 %        
 
        5    
Greater than 0.55 to 1.00
    2.50 %

The Applicable Margin shall be determined by the Administrative Agent from time
to time in accordance with the table above, based on the range which the ratio
of Total Indebtedness to Total Asset Value as set forth in the Compliance
Certificate most recently delivered by the Borrower pursuant to Section 8.3.
then falls in the table set forth above (each such range a “Level”). Any
adjustment to the Applicable Margin shall be effective as of the first day of
the calendar month immediately following the month during which the Borrower
delivers to the Administrative Agent the applicable Compliance Certificate
pursuant to Section 8.3. If the Borrower fails to deliver a Compliance
Certificate pursuant to Section 8.3., the Applicable Margin shall equal the
percentage corresponding to Level 5 until the first day of the calendar month
immediately following the month that the required Compliance Certificate is
delivered. Notwithstanding the foregoing, for the period from the Effective Date
through but excluding the date on which the Administrative Agent first
determines the Applicable Margin as set forth above, the Applicable Margin shall
be determined based on Level 1. Thereafter, such Applicable Margin shall be
adjusted from time to time as set forth in this definition. The provisions of
this definition shall be subject to Section 2.4.(c).
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any
entity that administers or manages a Lender.
     “Assignee” has the meaning given that term in Section 12.6.(b).
     “Assignment and Assumption” means an Assignment and Assumption Agreement
among a Lender, an Eligible Assignee and the Administrative Agent, substantially
in the form of Exhibit A.
     “Attributable Indebtedness” means, on any date, without duplication, (a) in
respect of any Capital Lease of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capital Lease and
(c) all Synthetic Debt of such Person.
     “Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

- 3 -



--------------------------------------------------------------------------------



 



     “Base Rate” means the LIBOR Market Index Rate; provided, that if for any
reason the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per
annum rate of interest equal to the Federal Funds Rate plus one and one-half of
one percent (1.50%).
     “Base Rate Loan” means a Revolving Loan bearing interest at a rate based on
the Base Rate.
     “Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
     “Borrower” has the meaning set forth in the introductory paragraph hereof
and shall include the Borrower’s successors and permitted assigns.
     “Borrower Information” has the meaning given that term in Section 2.4.(c).
     “Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (b) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market. Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.
     “Capital Lease,” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
     “Capital Reserves” means, for any period and with respect to any
manufactured home or recreational vehicle site which is then leased on an annual
basis, an amount equal to (a) $200, times (b) the number of days in such period,
divided by (c) 365. If the term Capital Reserves is used without reference to
any specific Property, then it shall be determined on an aggregate basis with
respect to all manufactured home and recreational vehicle sites then leased on
an annual basis and the applicable Ownership Shares of all such manufactured
home and recreational vehicle of all Unconsolidated Affiliates.
     “Capitalization Rate” means six and one-half per cent (6.50%).
     “Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the Issuing Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
     “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the federal government of the United States of
America or issued by an agency thereof and backed by the full faith and credit
of the United States of America, in each case maturing within 1 year after the
date of acquisition thereof; (b) marketable direct obligations issued by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof maturing within 90 days after the
date of acquisition thereof and, at the time of acquisition, having one of

- 4 -



--------------------------------------------------------------------------------



 



the two highest ratings obtainable from any two nationally recognized rating
services reasonably acceptable to the Administrative Agent; (c) domestic
corporate bonds, other than domestic corporate bonds issued by the Parent or any
of its Affiliates, maturing no more than 2 years after the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A or the
equivalent from two nationally recognized rating services reasonably acceptable
to the Administrative Agent; (d) variable-rate domestic corporate notes or
medium term corporate notes, other than notes issued by the Parent or any of its
Affiliates, maturing or resetting no more than 1 year after the date of
acquisition thereof and having a rating of at least AA or the equivalent from
two nationally recognized rating services reasonably acceptable to the
Administrative Agent; (e) commercial paper (foreign and domestic) or master
notes, other than commercial paper or master notes issued by the Parent or any
of its Affiliates, and, at the time of acquisition, having a long-term rating of
at least A or the equivalent from a nationally recognized rating service
reasonably acceptable to the Administrative Agent and having a short-term rating
of at least A-1 and P-1 from S&P and Moody’s, respectively (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then the highest
rating from such other nationally recognized rating services reasonably
acceptable to the Administrative Agent); (f) domestic and Eurodollar
certificates of deposit or domestic time deposits or Eurotime deposits or
bankers’ acceptances (foreign or domestic) that are issued by a bank (i) which
has, at the time of acquisition, a long-term rating of at least A or the
equivalent from a nationally recognized rating service reasonably acceptable to
the Administrative Agent and (ii) if a domestic bank, which is a member of the
Federal Deposit Insurance Corporation; and (g) overnight securities repurchase
agreements, or reverse repurchase agreements secured by any of the foregoing
types of securities or debt instruments, provided that the collateral supporting
such repurchase agreements shall have a value not less than 101% of the
principal amount of the repurchase agreement plus accrued interest.
     “Commitment” means, as to each Lender (other than the Swingline Lender),
such Lender’s obligation to make Revolving Loans pursuant to Section 2.1., to
issue (in the case of the Issuing Bank) and to participate in (in the case of
the other Lenders) Letters of Credit pursuant to Section 2.2.(i), and to
participate in Swingline Loans pursuant to Section 2.3.(e), in an amount up to,
but not exceeding the amount set forth for such Lender on Schedule I as such
Lender’s “Commitment Amount”, as set forth in the applicable Assignment and
Assumption, as the same may be reduced from time to time pursuant to
Section 2.11., or increased or reduced as appropriate to reflect any assignments
to or by such Lender effected in accordance with Section 12.6..
     “Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have been terminated or been
reduced to zero, the “Commitment Percentage” of each Lender shall be the
“Commitment Percentage” of such Lender in effect immediately prior to such
termination or reduction.
     “Compliance Certificate” has the meaning given that term in Section 8.3.
     “Continue”, “Continuation” and “Continued” each refers to the continuation
of a LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.
     “Contractual Obligation,” as applied to any Person, means any provision of
any Securities issued by that Person or any indenture, mortgage, deed of trust,
lease, contract, undertaking, document or instrument to which that Person is a
party or by which it or any of its properties is bound, or to which it or any of
its properties is subject (including without limitation any restrictive covenant
affecting such Person or any of its properties).

- 5 -



--------------------------------------------------------------------------------



 



     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Convert”, “Conversion” and “Converted” each refers to the conversion of a
Loan of one Type into a Loan of another Type pursuant to Section 2.9.
     “Credit Event” means either of the following: (a) the making (or deemed
making) of any Loan and (b) the issuance of a Letter of Credit.
     “Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.
     “Default” means any of the events specified in Section 10.1., whether or
not there has been satisfied any requirement for the giving of notice, the lapse
of time, or both, in each case, as set forth in such Section.
     “Defaulting Lender” means, subject to Section 3.9.(f), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within 2 Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within 2 Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within 3 Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
3.9.(f)) upon delivery of written notice of such determination to the Borrower,
the Issuing Bank, the Swingline Lender and each Lender.

- 6 -



--------------------------------------------------------------------------------



 



     “Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, forward commodity
contract, equity or equity index swap, equity or equity index option, bond or
bond price or bond index swaps or options, forward bond or forward bond price or
forward bond index swaps or options, interest rate option, forward foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, spot contracts, credit derivative transaction, credit protection
transaction, credit swap, credit default swap, credit default option, total
return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending
transaction, weather index transaction or forward purchase or sale of a
security, commodity or other financial instrument or interest (including any
option with respect to any of these transactions), whether or not any such
transactions are governed by or subject to any master agreement or (ii) which is
a type of transaction that is similar to any transaction referred to in clause
(i) above that is currently, or in the future becomes, recurrently entered into
in the financial markets (including terms and conditions incorporated by
reference in such agreement) and which is a forward, swap, future, option or
other derivative on one or more rates, currencies, commodities, equity
securities or other equity instruments, debt securities or other debt
instruments, economic indices or measures of economic risk or value, or other
benchmarks against which payments or deliveries are to be made, and (b) any
combination of these transactions.
     “Derivatives Support Document” means (a) any Credit Support Annex
comprising part of (and as defined in) any Specified Derivatives Contract, and
(b) any document or agreement pursuant to which cash, deposit accounts,
securities accounts or similar financial asset collateral are pledged to or made
available for set-off by, a Specified Derivatives Provider, including any
banker’s lien or similar right, securing or supporting Specified Derivatives
Obligation.
     “Derivatives Termination Value” means, in respect of any one or more
Derivatives Contracts, after taking into account the effect of any legally
enforceable netting agreement or provision relating thereto, (a) for any date on
or after the date such Derivatives Contracts have been terminated or closed out,
the termination amount or value determined in accordance therewith, and (b) for
any date prior to the date such Derivatives Contracts have been terminated or
closed out, the then-current mark-to-market value for such Derivatives
Contracts, determined based upon one or more mid-market quotations or estimates
provided by any recognized dealer in Derivatives Contracts (which may include
the Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).
     “Designated Use Property” means a property owned and operated primarily
(a) for the purpose of leasing sites to individuals on which such individuals
place manufactured homes or recreational vehicles for the purpose of occupying
such manufactured homes or recreational vehicles, (b) as a daily stay
campground, membership interest campground or park model community, or (c) for
the purpose of renting cabins, manufactured homes or recreational vehicles on
such property to individuals.
     “Designated Use Property Ownership Interests” means partnership, joint
venture, membership or other Equity Interests issued by any Person engaged
primarily in the business of developing, owning, and managing Designated Use
Properties.
     “Development Activity” means construction in process, that is being
performed by or at the direction of the Borrower, any Subsidiary or any
Unconsolidated Affiliate, at any Designated Use Property that will be owned and
operated by the Borrower, any Subsidiary or any Unconsolidated Affiliate upon
completion of construction, including construction in process at Designated Use
Properties

- 7 -



--------------------------------------------------------------------------------



 



not owned by the Borrower, any Subsidiary or any Unconsolidated Affiliate but
which the Borrower, any Subsidiary or any Unconsolidated Affiliate has the
contractual obligation to purchase. “Development Activity” shall not include
construction in process for the purpose of expanding Designated Use Properties
owned by the Borrower, any Subsidiary or any Unconsolidated Affiliate.
     “Dollars” or “$” means the lawful currency of the United States of America.
     “EBITDA” means, for any period and without duplication (a) Net Income for
such period, plus (b) depreciation and amortization expense and other non-cash
items deducted in the calculation of Net Income for such period, plus
(c) Interest Expense deducted in the calculation of Net Income for such period,
plus (d) Income Taxes deducted in the calculation of Net Income for such period,
minus (e) the gains (and plus the charges) from extraordinary or unusual items
or asset sales or write-ups (or non-cash write-downs) or forgiveness of
indebtedness included in the calculation of Net Income, for such period, minus
(f) earnings of Subsidiaries for such period distributed to third parties, plus
(g) the amount of deferred revenues less deferred expenses relating to
membership sales by the Parent and its Subsidiaries during such period deducted
in the calculation of Net Income for such period, minus (h) interest income for
such period from Mezzanine Debt Investments, plus (i) the Parent’s Ownership
Share of EBITDA of its Unconsolidated Affiliates for such period.
     “Effective Date” means the later of (a) the Agreement Date and (b) the date
on which all of the conditions precedent set forth in Section 5.1. shall have
been fulfilled or waived by all of the Lenders.
     “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person (other than a natural person)
approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Parent, the Borrower, or any of the Parent’s
Affiliates or Subsidiaries.
     “Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.
     “Equity Interest” means, with respect to any Person, any share of capital
stock of (or other ownership or profit interests in) such Person, any warrant,
option or other right for the purchase or other acquisition from such Person of
any share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.
     “Equity Issuance” means any issuance or sale by a Person of any Equity
Interest in such Person and shall in any event include the issuance of any
Equity Interest upon the conversion or exchange of any

- 8 -



--------------------------------------------------------------------------------



 



security constituting Indebtedness that is convertible or exchangeable, or is
being converted or exchanged, for Equity Interests.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as in
effect from time to time.
     “ERISA Event” means, with respect to the ERISA Group, (a) any “reportable
event” as defined in Section 4043 of ERISA with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the withdrawal of a
member of the ERISA Group from a Plan subject to Section 4063 of ERISA during a
plan year in which it was a “substantial employer” as defined in Section
4001(a)(2) of ERISA or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) the incurrence by a member of the
ERISA Group of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan; (d) the incurrence by any member of the
ERISA Group of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) the institution of
proceedings to terminate a Plan or Multiemployer Plan by the PBGC; (f) the
failure by any member of the ERISA Group to make when due required contributions
to a Multiemployer Plan or Plan unless such failure is cured within 30 days or
the filing pursuant to Section 412(c) of the Internal Revenue Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard;
(g) any other event or condition that might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan or Multiemployer Plan or the imposition of
liability under Section 4069 or 4212(c) of ERISA; (h) the receipt by any member
of the ERISA Group of any notice or the receipt by any Multiemployer Plan from
any member of the ERISA Group of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent (within the meaning of Section 4245 of ERISA), in
reorganization (within the meaning of Section 4241 of ERISA), or in “critical”
status (within the meaning of Section 432 of the Internal Revenue Code or
Section 305 of ERISA); (i) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any member of the ERISA Group or the imposition of any Lien in favor
of the PBGC under Title IV of ERISA; or (j) a determination that a Plan is, or
is reasonably expected to be, in “at risk” status (within the meaning of
Section 430 of the Internal Revenue Code or Section 303 of ERISA).
     “ERISA Group” means the Parent, the Borrower, any Subsidiary and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control, which, together with the
Borrower or any Subsidiary, are treated as a single employer under Section 414
of the Internal Revenue Code.
     “Event of Default” means any of the events specified in Section 10.1.,
provided that any requirement for notice or lapse of time (including the
expiration of any applicable cure period) or any other condition has been
satisfied, in each case, as specified in such Section.
     “Excluded Subsidiary” means any Subsidiary (a) holding title to assets that
are or are to become collateral for any Non-Recourse Indebtedness of such
Subsidiary and (b) that is prohibited from Guarantying the Indebtedness of any
other Person pursuant to (i) any document, instrument, or agreement evidencing
such Non-Recourse Indebtedness or (ii) a provision of such Subsidiary’s
organizational documents which provision was included in such Subsidiary’s
organizational documents as a condition to the extension of such Non-Recourse
Indebtedness.
     “Excluded Taxes” has the meaning given that term in Section 3.10.

- 9 -



--------------------------------------------------------------------------------



 



     “Existing Credit Agreement” has the meaning given such term in the first
“WHEREAS” clause of this Agreement.
     “Fair Market Value” means, (a) with respect to a security listed on a
national securities exchange or the NASDAQ National Market, the price of such
security as reported on such exchange or market by any widely recognized
reporting method customarily relied upon by financial institutions and (b) with
respect to any other property, the price which could be negotiated in an
arm’s-length free market transaction, for cash, between a willing seller and a
willing buyer.
     “FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
     “Fee Letter” means that certain fee letter dated as of April 15, 2011, by
and among the Parent, the Borrower, the Joint Lead Arrangers, the Syndication
Agent and the Administrative Agent.
     “Fees” means, without duplication, the fees and commissions provided for or
referred to in Section 3.5. and any other fees payable by the Borrower
hereunder, under any other Loan Document or under the Fee Letter.
     “Fixed Charges” means, with respect to a Person and for a given period, the
sum of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all regularly scheduled principal payments on Indebtedness made by
such Person during such period (excluding balloon, bullet or similar payments of
principal that repays such Indebtedness in full), plus (c) the aggregate of all
Preferred Dividends paid in cash by such Person during such period. The Parent’s
Ownership Share of the Fixed Charges of its Unconsolidated Affiliates will be
included in the calculation of “Fixed Charges”.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
     “Fronting Exposure” means, at any time there is a Defaulting Lender,
(a) with respect to the Issuing Bank, such Defaulting Lender’s Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Commitment Percentage of outstanding Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

- 10 -



--------------------------------------------------------------------------------



 



     “Funds from Operations” means “Funds from Operations” as defined in, and
calculated consistent with, the White Paper on Funds from Operations dated
April 2002 issued by the National Association of Real Estate Investment Trusts,
Inc., but without giving effect to any supplements, amendments or other
modifications promulgated after the Agreement Date.
     “GAAP” means generally accepted accounting principles in the United States
of America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.
     “Governmental Approvals” means all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
     “Governmental Authority” means any national, state or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.
     “Guarantor” means each of the Parent, MHC Trust and T1000 Trust.
     “Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
directly or indirectly, in any manner, of any part or all of such obligation, or
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 5.1. and substantially in the form of
Exhibit B.
     “Hazardous Materials” means all or any of the following: (a) substances
that are defined or listed in, or otherwise classified pursuant to, any
applicable Environmental Laws as “hazardous substances”, “hazardous materials”,
“hazardous wastes”, “toxic substances” or any other formulation intended to
define, list or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, reproductive toxicity,
“TCLP” toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived
substances, natural gas, natural gas liquids or synthetic gas and drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources;
(c) any flammable substances or explosive substances or

- 11 -



--------------------------------------------------------------------------------



 



any radioactive materials; (d) asbestos in any form; and (e) electrical
equipment which contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of fifty parts per million.
     “Income Taxes” means all federal, state, local and foreign income and gross
receipts taxes.
     “Indebtedness,” as applied to any Person (and without duplication), means
all of the following, whether or not considered indebtedness or liabilities
under GAAP: (a) all indebtedness, obligations or other liabilities (whether
secured, unsecured, recourse, non-recourse, direct, senior or subordinate) of
such Person for borrowed money; (b) all indebtedness, obligations or other
liabilities of such Person evidenced by Securities or other similar instruments;
(c) all reimbursement obligations and other liabilities (contingent or
otherwise) of such Person with respect to letters of credit or banker’s
acceptances issued for such Person’s account or other similar instruments
(including bank guaranties, surety bonds, comfort letters, keep-well agreement
and capital maintenance agreements) for which a contingent liability exists, in
each case whether or not the same have been presented for payment; (d) net
obligations under any Derivatives Contract (which shall be deemed to have an
amount equal to the Derivatives Termination Value thereof at such time but in no
event shall be less than zero); (e) all obligations of such Person to pay the
deferred purchase price of property or services; (f) all obligations of such
Person in respect of Capital Leases and all Synthetic Lease Obligations and
Synthetic Debt of such Person; (g) all Accommodation Obligations of such Person;
(h) all indebtedness, obligations or other liabilities of such Person or others
secured by a Lien on any asset of such Person, whether or not such indebtedness,
obligations or liabilities are assumed by, or are a personal liability of, such
Person; and (i) ERISA obligations of such Person currently due and payable. For
purposes of this definition, (x) the amount of any Capital Lease or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date and (y) contingent obligations
of a Person in respect of Non-Recourse Exceptions shall not shall not give rise
to Indebtedness unless and until such obligations are no longer contingent.
     “Intellectual Property” has the meaning given that term in Section 6.1.(q).
     “Interest Expense” means, for any period and without duplication, total
interest expense, whether paid, accrued or capitalized (including letter of
credit fees, the interest component of Capital Leases and amortization of
deferred financing costs, but excluding interest expense covered by an interest
reserve established under a loan facility) of the Parent, on a consolidated
basis and determined in accordance with GAAP.
     “Interest Period” means, with respect to each LIBOR Loan, each period
commencing on the date such LIBOR Loan is made, or in the case of the
Continuation of a LIBOR Loan the last day of the preceding Interest Period for
such Loan, and ending on the numerically corresponding day in the first, second,
third or sixth calendar month thereafter, as the Borrower may select in a Notice
of Borrowing, Notice of Continuation or Notice of Conversion, as the case may
be, except that each Interest Period that commences on the last Business Day of
a calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month. Notwithstanding the foregoing:
(a) if any Interest Period would otherwise end after the Termination Date, such
Interest Period shall end on the Termination Date; and (b) each Interest Period
that would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended.

- 12 -



--------------------------------------------------------------------------------



 



     “Investment” means, with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person. Any irrevocable commitment to make an Investment in any other
Person, as well as any option of another Person to require an Investment in such
Person, shall constitute an Investment. Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
     “Issuing Bank” means Wells Fargo in its capacity as the issuer of Letters
of Credit pursuant to Section 2.2.
     “L/C Commitment Amount” has the meaning given to that term in
Section 2.2.(a).
     “L/C Disbursement” has the meaning given to that term in Section 3.9.(b).
     “Lender” means each financial institution from time to time party hereto as
a “Lender;” together with its respective successors and permitted assigns, and
(a) as the context requires, includes the Swingline Lender, but (b) except as
otherwise expressly provided herein, shall exclude any Lender (or its
Affiliates) in its capacity as a Specified Derivatives Provider.
     “Lending Office” means, for each Lender and for each Type of Loan, the
office of such Lender specified in such Lender’s Administrative Questionnaire or
in the applicable Assignment and Assumption, or such other office of such Lender
as such Lender may notify the Administrative Agent in writing from time to time.
     “Letter of Credit” has the meaning given that term in Section 2.2.(a).
     “Letter of Credit Collateral Account” means a special deposit account
maintained by the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Bank and the Lenders, and under its sole dominion and
control.
     “Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.
     “Letter of Credit Liabilities” means, without duplication, at any time and
in respect of any Letter of Credit, the sum of (a) the Stated Amount of such
Letter of Credit plus (b) the aggregate unpaid principal amount of all
Reimbursement Obligations of the Borrower at such time due and payable in
respect of all drawings made under such Letter of Credit. For purposes of this
Agreement, a Lender (other than the Lender then acting as Issuing Bank) shall be
deemed to hold a Letter of Credit Liability in an amount equal to its
participation interest under Section 2.2. in the related Letter of Credit, and
the Lender then acting as the Issuing Bank shall be deemed to hold a Letter of
Credit Liability in an amount equal to its retained interest in the related
Letter of Credit after giving effect to the acquisition by the

- 13 -



--------------------------------------------------------------------------------



 



Lenders (other than the Lender then acting as the Issuing Bank) of their
participation interests under such Section.
     “Level” has the meaning given that term in the definition of the term
“Applicable Margin.”
     “LIBOR” means, for the Interest Period for any LIBOR Loan, the rate of
interest, rounded up to the nearest whole multiple of one-hundredth of one
percent (0.01%), obtained by dividing (i) the rate of interest, rounded upward
to the nearest whole multiple of one-hundredth of one percent (0.01%), referred
to as the BBA (British Bankers’ Association) LIBOR rate as set forth by any
service selected by the Administrative Agent that has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rate for deposits in Dollars at approximately 11:00 a.m.
Central time, two (2) Business Days prior to the date of commencement of such
Interest Period for purposes of calculating effective rates of interest for
loans or obligations making reference thereto, for an amount approximately equal
to the applicable LIBOR Loan and for a period of time approximately equal to
such Interest Period by (ii) 1 minus the stated maximum rate (stated as a
decimal) of all reserves, if any, required to be maintained with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”) as
specified in Regulation D of the Board of Governors of the Federal Reserve
System (or against any other category of liabilities which includes deposits by
reference to which the interest rate on LIBOR Loans is determined or any
applicable category of extensions of credit or other assets which includes loans
by an office of any Lender outside of the United States of America). Any change
in such maximum rate shall result in a change in LIBOR on the date on which such
change in such maximum rate becomes effective.
     “LIBOR Loan” means a Revolving Loan (other than a Base Rate Loan) bearing
interest at a rate based on LIBOR.
     “LIBOR Market Index Rate” means, for any day, LIBOR as of that day that
would be applicable for a LIBOR Loan having a one-month Interest Period
determined at approximately 11:00 a.m. Central time for such day (or if such day
is not a Business Day, the immediately preceding Business Day). The LIBOR Market
Index Rate shall be determined on a daily basis.
     “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, security interest, encumbrance (including, but
not limited to, easements, rights-of-way, zoning restrictions and the like),
lien (statutory or other), preference, priority or other security agreement of
any kind or nature whatsoever, including without limitation any conditional sale
or other title retention agreement, the interest of a lessor under a Capital
Lease, any financing lease having substantially the same economic effect as any
of the foregoing, and the filing of any financing statement (other than a
financing statement (a) filed by a “true” lessor pursuant to Section 9-408 of
the Uniform Commercial Code or (b) the filing of which was not authorized
pursuant to Section 9-509 of the Uniform Commercial Code) naming the owner of
the asset to which such Lien relates as debtor, under the Uniform Commercial
Code or other comparable law of any jurisdiction.
     “Loan” means a Revolving Loan or a Swingline Loan.
     “Loan Document” means this Agreement, each Note, the Guaranty, each Letter
of Credit Document and each other document or instrument now or hereafter
executed and delivered by a Loan Party in connection with, pursuant to or
relating to this Agreement (other than the Fee Letter and any Specified
Derivatives Contract).

- 14 -



--------------------------------------------------------------------------------



 



     “Loan Party” means each of the Borrower, the Parent, each other Guarantor
and each other Person who guarantees all or a portion of the Obligations and/or
who pledges any collateral to secure all or a portion of the Obligations.
     “Manufactured Home Inventory Value” means with respect to Parent and its
Subsidiaries, as of any date of determination, the lesser of (a) the total cost
to the Parent or its Subsidiaries, as applicable, of all manufactured home
units, which have never been occupied (other than for short periods in the
ordinary course of the Parent’s and its Subsidiaries’ customary sales
practices), then owned by the Parent or any Subsidiary that were acquired new
from the manufacturers of such units, or from Persons who acquired such units
new from such manufacturers, within the one-year period immediately preceding
the date of determination and (b) $35,000,000.
     “Material Adverse Effect” means (a) a materially adverse change in, or a
materially adverse effect on the operations, business, assets, properties,
liabilities (actual or contingent), or financial condition of the Parent, the
Borrower and the other Subsidiaries taken as a whole; (b) a material impairment
of (i) the rights and remedies of the Lenders, the Issuing Bank and the
Administrative Agent under any of the Loan Documents or (ii) the ability of the
Parent, the Borrower or any other Loan Party to perform its respective
obligations under the Loan Documents to which such Loan Party is a party; or
(c) a materially adverse effect on the validity or enforceability of any of the
Loan Documents.
     “Mezzanine Debt Investments” mean any mezzanine or subordinated mortgage
loans made by the Borrower, any of its Subsidiaries any of its Unconsolidated
Affiliates to entities that own commercial real estate (or to Persons holding
Equity Interests in such entities), which real estate has a Fair Market Value in
excess of the aggregate amount of such mortgage loans and any senior
Indebtedness secured by a Lien on such real estate on the date when such
mortgage loan was made or acquired by the Borrower, such Subsidiary or such
Unconsolidated Affiliate and which has been designated by the Parent as a
“Mezzanine Debt Investment” in its most recent Compliance Certificate; provided,
however, that if any such mortgage loans are owed by a Subsidiary or an
Unconsolidated Affiliate, then the amount of Mezzanine Debt Investments
attributable to such mortgage loans shall be limited to the Parent’s Ownership
Share of such Subsidiary or Unconsolidated Affiliate, as the case may be.
     “MHC Trust” means MHC Trust, a Maryland real estate investment trust,
together with its successors and permitted assigns.
     “Moody’s” means Moody’s Investors Service, Inc. and its successors.
     “Mortgage Receivable” means a promissory note secured by a mortgage, deed
of trust, deed to secure debt or similar security instrument made by a Person
owning an interest in real estate granting a Lien on such interest in real
estate as security for the payment of Indebtedness of which the Parent, the
Borrower or another Subsidiary is the holder and retains the rights of
collection of all payments thereunder.
     “Multiemployer Plan” means at any time a multiemployer plan within the
meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is
then making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six year
period.
     “Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a

- 15 -



--------------------------------------------------------------------------------



 



Person’s ability to encumber its assets upon the maintenance of one or more
specified ratios that limit such Person’s ability to encumber its assets but
that do not generally prohibit the encumbrance of its assets, or the encumbrance
of specific assets, shall not constitute a Negative Pledge.
     “Net Income” means, for any period, the net income (or loss) after Income
Taxes of the Parent, on a consolidated basis, for such period calculated in
conformity with GAAP; provided, however, that Net Income shall not include the
net income (or loss) of Unconsolidated Affiliates.
     “Net Operating Income” means, for any Qualifying Unencumbered Property and
for a given period, the sum of the following (without duplication and determined
on a consistent basis with prior periods): (a) rents and other revenues received
in the ordinary course from such Property (including proceeds from rent loss or
business interruption insurance but excluding pre-paid rents and revenues and
security deposits except, in each case, to the extent applied in satisfaction of
tenants’ obligations for rent) minus (b) all expenses paid (excluding interest
but including an appropriate accrual for property taxes and insurance) related
to the ownership, operation or maintenance of such Property, including but not
limited to, property taxes, assessments and the like, insurance, utilities,
payroll costs, maintenance, repair and landscaping expenses, marketing expenses,
management fees and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing, management
fees and other expenses incurred in connection with such Property, but
specifically excluding general overhead expenses of the Parent, MHC Trust or the
Borrower).
     “Net Price” means, with respect to any Property purchased by the Borrower
or any Subsidiary, without duplication, (a) cash and Cash Equivalents paid as
consideration for such Property, plus (b) the principal amount of any note or
other deferred payment obligation delivered in connection with such purchase
(except as described in clause (d) below), plus (c) the value of any other
consideration delivered in connection with such purchase (including, without
limitation, shares in the Parent and operating partnership units or preferred
operating partnership units in the Borrower) (as reasonably determined by the
Administrative Agent), minus (d) the value of any consideration deposited into
escrow or subject to disbursement or claim upon the occurrence of any event,
minus (e) reasonable costs of sale and taxes paid or payable in connection with
such purchase.
     “Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.
     “Net Worth” means, at any time, (a) Total Asset Value minus (b) the sum,
without duplication, of (i) all Indebtedness of the Parent on a consolidated
basis, plus (ii) all other items which, in accordance with GAAP, would be
included as liabilities on the liability side of the balance sheet of the
Parent, on a consolidated basis, and in any event shall include recourse and
non-recourse mortgage debt, letters of credit, purchase obligations, forward
equity sales, repurchase obligations, unsecured debt, accounts payable, lease
obligations (including ground leases) to the extent required, in accordance with
GAAP, to be classified as capital leases on the balance sheet of the Parent,
guarantees of indebtedness, subordinated debt and unfunded obligations plus
(iii) the Borrower’s Ownership Share of Indebtedness of its Unconsolidated
Affiliates; provided, however, that “Total Liabilities” shall not include
dividends declared by the Parent, MHC Trust or the Borrower which are permitted
under Section 9.1.(f) but not yet paid.
     “Non-Defaulting Lender” means, at any time, each Lender that is not a
Defaulting Lender at such time.

- 16 -



--------------------------------------------------------------------------------



 



     “Non-Recourse Exceptions” means, with respect to Non-Recourse Indebtedness,
exceptions for fraud, misrepresentation, misapplication of cash, waste,
environmental claims and liabilities and other circumstances customarily
excluded by institutional lenders from exculpation provisions and/or included in
separate indemnification agreements in non-recourse financing of real estate.
     “Non-Recourse Indebtedness” means any single loan with respect to which
recourse for payment is limited to specific assets related to a particular
Property or group of Properties encumbered by a Lien securing such Indebtedness;
provided, however, that personal recourse to the Parent, MHC Trust, the Borrower
or any Subsidiary by a holder of any such loan for Non-Recourse Exceptions shall
not, by itself, prevent such loan from being characterized as Non-Recourse
Indebtedness.
     “Note” means a Revolving Note or a Swingline Note.
     “Notice of Borrowing” means a notice substantially in the form of Exhibit C
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.1.(b) evidencing the Borrower’s
request for a borrowing of Revolving Loans.
     “Notice of Continuation” means a notice substantially in the form of
Exhibit D (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.8. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.
     “Notice of Conversion” means a notice substantially in the form of
Exhibit E (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Conversion of a Loan from one Type to another Type.
     “Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.3.(b) evidencing the Borrower’s request
for a Swingline Loan.
     “Obligations” means, individually and collectively: (a) the aggregate
principal balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include Specified
Derivatives Obligations.
     “OFAC” has the meaning given that term in Section 6.1.(v).
     “Ownership Share” means, except as otherwise provided in Section 1.3.(b),
with respect to any Subsidiary of a Person (other than a Wholly Owned
Subsidiary) or any Unconsolidated Affiliate of a Person, the greater of (a) such
Person’s relative nominal direct and indirect ownership interest (expressed as a
percentage) in such Subsidiary or Unconsolidated Affiliate or (b) subject to
compliance with Section 8.4.(j), such Person’s relative direct and indirect
economic interest (calculated as a percentage) in

- 17 -



--------------------------------------------------------------------------------



 



such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.
     “Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.
     “Participant” has the meaning given that term in Section 12.6.(d).
     “Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership dated as of March 15, 1996 for the Borrower.
     “PBGC” means the Pension Benefit Guaranty Corporation and any successor
agency.
     “Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (ii) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, if unpaid, might become a Lien on any properties of such Person but
excluding such claims being contested in good faith by appropriate proceedings
which operate to suspend the collection thereof and for which adequate reserves
have been established on the books of such Person, in accordance with GAAP;
(b) Liens consisting of deposits or pledges made in connection with, or to
secure payment of, obligations under workers’ compensation, unemployment
insurance or similar Applicable Laws, the performance of bids, trade contracts
and leases, statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature, in the case of each of the foregoing, in
each case, incurred in the ordinary course of business and not otherwise
securing Indebtedness; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property or impair the intended use thereof in the business of such Person;
(d) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person; and (e) Liens in favor of the
Administrative Agent for its benefit and the benefit of the Issuing Bank, the
Lenders and the Specified Derivatives Providers.
     “Person” means any natural person, corporation, limited partnership,
general partnership, joint stock company, limited liability company, limited
liability partnership, joint venture, association, company, trust, bank, trust
company, land trust, business trust or other organization, whether or not a
legal entity, or any other nongovernmental entity, or any Governmental
Authority.
     “Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
     “Post-Default Rate” means (a) with respect to any principal of any Loan or
any Reimbursement Obligation that is not paid when due, the interest rate
otherwise applicable to such Loan or Reimbursement Obligation plus an additional
two percent (2.0%) per annum and (b) with respect to any other Obligation that
is not paid when due (whether at stated maturity, by acceleration, by mandatory

- 18 -



--------------------------------------------------------------------------------



 



prepayment or otherwise), a rate per annum equal to the Base Rate as in effect
from time to time plus the Applicable Margin plus two percent (2.0%).
     “Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Stock issued by the
Parent or any of its Subsidiaries. Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Equity Interest convertible into Indebtedness) payable to holders of such
class of Equity Interests, (b) paid or payable to the Parent or any of its
Subsidiaries, or (c) constituting or resulting in the redemption of Preferred
Stock, other than scheduled redemptions not constituting balloon, bullet or
similar redemptions in full.
     “Preferred Stock” means, with respect to any Person, shares of capital
stock of, or other Equity Interests in, such Person which are entitled to
preference or priority over any other capital stock of, or other Equity Interest
in, such Person in respect of the payment of dividends or distribution of assets
upon liquidation or both.
     “Principal Office” means the office of the Administrative Agent located at
608 2nd Avenue South, 11th Floor, Minneapolis, Minnesota 55402 or any other
subsequent office that the Administrative Agent shall have specified by written
notice to the Borrower and the Lenders as the Principal Office.
     “Property” means a parcel (or group of related parcels) of real property
developed (or to be developed) by the Parent, the Borrower, any other Loan
Party, any other Subsidiary or any Unconsolidated Affiliate.
     “Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.
     “Qualifying Unencumbered Property” means (a) the Properties listed on
Schedule 1.1. and (b) any Property designated by Borrower from time to time
pursuant to Section 8.8. which satisfies all of the following requirements:
(i) such Property is a Designated Use Property; (ii) such Property is owned in
fee simple entirely by the Borrower or any Wholly Owned Subsidiary of the
Borrower; (iii) such Property is located in a state of the United States of
America, in the District of Columbia, in Canada or in Mexico; (iv) regardless of
whether such Property is owned by the Borrower or a Wholly Owned Subsidiary of
the Borrower, the Borrower has the right directly, or indirectly through a
Subsidiary, to take the following actions without the need to obtain the consent
of any Person: (A) to create Liens on such Property as security for Indebtedness
of the Borrower or such Subsidiary, as applicable, and (B) to sell, transfer or
otherwise dispose of such Property; (v) neither such Property, nor if such
Property is owned by a Wholly Owned Subsidiary of the Borrower, any of the
Borrower’s direct or indirect ownership interest in such Subsidiary, is subject
to (A) any Lien other than Permitted Liens or (B) any Negative Pledge; and
(vi) such Property is free of all structural defects, title defects,
environmental conditions or other adverse matters except for defects, conditions
or matters which do not materially detract from the value of such Property or
impair the intended use thereof in the business of the applicable Qualifying
Unencumbered Property Owner. A Property (including any Property set forth on
Schedule 1.1.) shall cease to be a “Qualifying Unencumbered Property” at such
time as it fails to satisfy any of the conditions set forth in clauses
(i) through (vi) of this definition. In addition, the Borrower may, upon at
least 15 Business Days prior written notice to the Administrative Agent,
designate that any Qualifying Unencumbered Property shall no longer be
considered a Qualifying Unencumbered Property (and upon such designation, such
Property shall no longer be a Qualifying Unencumbered Property).
     “Qualifying Unencumbered Property Owner” means any Subsidiary of the Parent
which owns a Qualifying Unencumbered Property.

- 19 -



--------------------------------------------------------------------------------



 



     “Recourse Indebtedness” means, with respect to any Person, Indebtedness
which is not Non-Recourse Indebtedness.
     “Register” has the meaning given that term in Section 12.6.(c).
     “Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (b) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted or issued.
     “Reimbursement Obligation” means the absolute, unconditional and
irrevocable obligation of the Borrower to reimburse the Issuing Bank for any
drawing honored by the Issuing Bank under a Letter of Credit.
     “REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Requisite Lenders” means, as of any date, (a) Lenders having more than
50.0% of the aggregate amount of the Commitments of all Lenders, or (b) if the
Commitments have been terminated or reduced to zero, Lenders holding more than
50.0% of the principal amount of the aggregate outstanding Loans and Letter of
Credit Liabilities; provided that (i) in determining such percentage at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at all times when two or more Lenders (excluding Defaulting
Lenders) are party to this Agreement, the term “Requisite Lenders” shall in no
event mean less than two Lenders. For purposes of this definition, a Lender
shall be deemed to hold a Swingline Loan or a Letter of Credit Liability to the
extent such Lender has acquired a participation therein under the terms of this
Agreement and has not failed to perform its obligations in respect of such
participation.
     “Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the president, the chief financial
officer, any senior vice president, any executive vice president and any vice
president of the Parent, the Borrower or such Subsidiary.
     “Restricted Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any Equity Interest of the Parent, the Borrower, or
any other Subsidiary now or hereafter outstanding, except a dividend payable
solely in shares of that class of Equity Interests to the holders of that class;
(b) any redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any Equity Interest of the Parent, the Borrower or any other
Subsidiary now or hereafter outstanding; and (c) any payment made to retire, or
to obtain the

- 20 -



--------------------------------------------------------------------------------



 



surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of the Parent, the Borrower or any other Subsidiary now or
hereafter outstanding.
     “Revolving Credit Exposure” means, as to any Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.
     “Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).
     “Revolving Note” means a promissory note of the Borrower substantially in
the form of Exhibit G, payable to the order of a Lender in a principal amount
equal to the amount of such Lender’s Commitment.
     “Secured Debt” means Indebtedness, the payment of which is secured by a
Lien on any property; provided, however, that, except for the purposes of clause
(z) of Section 2.12. and the representation contained in the last sentence of
Section 6.1.(g) any Indebtedness that is secured only by a pledge of Equity
Interests shall not be considered to be Secured Debt.
     “Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, but shall not include any evidence of
the Obligations.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, together with all rules and regulations issued thereunder.
     “Solvent” means, when used with respect to any Person, that (a) the fair
value and the fair salable value of its assets (taken as a going concern) are
each in excess of the fair valuation of its total liabilities (including all
contingent liabilities computed at the amount which, in light of all facts and
circumstances existing at such time, represents the amount that could reasonably
be expected to become an actual and matured liability); (b) such Person is
generally able to pay its debts or other obligations in the ordinary course as
they mature; and (c) such Person has capital not unreasonably small to carry on
its business and all business in which it proposes to be engaged.
     “Specified Derivatives Contract” means any Derivatives Contract, together
with any Derivatives Support Document relating thereto, that is made or entered
into at any time, or in effect at any time now or hereafter, whether as a result
of an assignment or transfer or otherwise, between the Parent, the Borrower, any
other Loan Party or any other Subsidiary and any Specified Derivatives Provider.
     “Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Parent, the Borrower, any other Loan
Party or any other Subsidiary under or in respect of any Specified Derivatives
Contract, whether direct or indirect, absolute or contingent, due or not due,
liquidated or unliquidated, and whether or not evidenced by any written
confirmation.
     “Specified Derivatives Provider” means any Lender, or any Affiliate of a
Lender that is a party to a Derivatives Contract at the time such Derivatives
Contract is entered into.
     “S&P” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc. and its successors.

- 21 -



--------------------------------------------------------------------------------



 



     “Stated Amount” means the amount available to be drawn by a beneficiary
under a Letter of Credit from time to time, as such amount may be increased or
reduced from time to time in accordance with the terms of such Letter of Credit.
     “Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.
     “Supermajority Lenders” means, as of any date, (a) Lenders having more than
60.0% of the aggregate amount of the Commitments of all Lenders, or (b) if the
Commitments have been terminated or reduced to zero, Lenders holding more than
60.0% of the principal amount of the aggregate outstanding Loans and Letter of
Credit Liabilities; provided that (i) in determining such percentage at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at all times when two or more Lenders (excluding Defaulting
Lenders) are party to this Agreement, the term “Supermajority Lenders” shall in
no event mean less than two Lenders. For purposes of this definition, a Lender
shall be deemed to hold a Swingline Loan or a Letter of Credit Liability to the
extent such Lender has acquired a participation therein under the terms of this
Agreement and has not failed to perform its obligations in respect of such
participation.
     “Swingline Commitment” means the Swingline Lender’s obligation to make
Swingline Loans pursuant to Section 2.3. in an amount up to, but not exceeding
the amount set forth in the first sentence of Section 2.3.(a), as such amount
may be reduced from time to time in accordance with the terms hereof.
     “Swingline Lender” means Wells Fargo Bank, National Association, together
with its respective successors and assigns.
     “Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.3.
     “Swingline Maturity Date” means the date which is 5 Business Days prior to
the Termination Date.
     “Swingline Note” means the promissory note of the Borrower substantially in
the form of Exhibit H, payable to the order of the Swingline Lender in a
principal amount equal to the amount of the Swingline Commitment as originally
in effect and otherwise duly completed.
     “Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property (including sale and
leaseback transactions), in each case, creating obligations that do not appear

- 22 -



--------------------------------------------------------------------------------



 



on the balance sheet of such Person but which, upon the application of any
Debtor Relief Laws to such Person, would be characterized as the indebtedness of
such Person (without regard to accounting treatment).
     “T1000 Trust” means MHC T1000 Trust, a Maryland real estate investment
trust, together with its successors and permitted assigns.
     “Taxes” has the meaning given that term in Section 3.10.
     “Termination Date” means September 18, 2015, as such date may be extended
pursuant to Section 2.12.
     “Titled Agent” has the meaning given that term in Section 11.9.
     “Total Asset Value” means as of any date of determination, the sum of (a)
(i) EBITDA for any period of 12 consecutive calendar months ending during the
term of this Agreement divided by (ii) the Capitalization Rate, plus (b) the
value of all unrestricted cash and Cash Equivalents then owned by the Parent,
the Borrower and their respective Subsidiaries plus (c) Parent’s Ownership Share
of all unrestricted cash and Cash Equivalents of its Unconsolidated Affiliates,
plus (d) Manufactured Home Inventory Value, at such time, plus (e) the GAAP book
value of all Mezzanine Debt Investments (i) for which payments by the obligor
thereof are not more than 90 days past due and (ii) the obligor of which is not
subject to any proceeding of the types described in Section 10.1.(e) or
10.1.(f).
     “Total Indebtedness” means all Indebtedness of the Parent and its
Subsidiaries, determined on a consolidated basis, plus the Parent’s Ownership
Share of all Indebtedness of its Unconsolidated Affiliates.
     “Transfer Authorizer Designation Form” means a form substantially in the
form of Exhibit I to be delivered to the Administrative Agent pursuant to
Section 5.1., as the same may be amended, restated or modified from time to time
with the prior written approval of the Administrative Agent.
     “Type” with respect to any Revolving Loan, refers to whether such Loan or
portion thereof is a LIBOR Loan or a Base Rate Loan.
     “Unconsolidated Affiliate” means, with respect to any Person, any other
Person in whom such Person holds an Investment, which Investment is accounted
for in the financial statements of such Person on an equity basis of accounting
and whose financial results would not be consolidated under GAAP with the
financial results of such Person on the consolidated financial statements of
such Person.
     “Unencumbered Net Operating Income” means for any fiscal quarter, Net
Operating Income for such period from each Qualifying Unencumbered Property.
Notwithstanding the foregoing, for purposes of determining Unencumbered Net
Operating Income, to the extent the amount of the Net Operating Income
attributable to Qualifying Unencumbered Properties located in Canada and Mexico
exceeds 20% of Unencumbered Net Operating Income, such excess shall be excluded.
     “Unimproved Land” means, as of any date, land on which no development
(other than improvements that are not material and that are temporary in nature)
has occurred and for which no development is scheduled in the 12 months
following such date.
     “Unsecured Debt” means, as of any date of determination and without
duplication, all Indebtedness of the Parent, the Borrower or any Wholly Owned
Subsidiary, which is not Secured Debt, but in any event shall exclude (a) all
accounts payable of the Parent, the Borrower or any Wholly Owned

- 23 -



--------------------------------------------------------------------------------



 



Subsidiary incurred in the ordinary course of business, (b) all advance rents
received and (c) all accrued interest payable.
     “Unsecured Interest Expense” means Interest Expense payable in respect of
Unsecured Debt.
     “Wells Fargo” means Wells Fargo Bank, National Association, and its
successors and assigns.
     “Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of
which all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.
     “Withdrawal Liability” means any liability as a result of a complete or
partial withdrawal from a Multiemployer Plan as such terms are defined in Part I
of Subtitle E of Title IV of ERISA.
Section 1.2. General; References to Central time.
     Unless otherwise indicated, all accounting terms, ratios and measurements
shall be interpreted or determined in accordance with GAAP as in effect from
time to time; provided that, if at any time any change in GAAP would affect the
computation of any financial ratio or requirement (including in any affirmative
or negative covenant) set forth in any Loan Document, and either the Borrower or
the Requisite Lenders shall so request, the Administrative Agent, the Lenders
and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Requisite Lenders); provided further that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Parent shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP;
provided, further, to the extent that any change in GAAP after the Agreement
Date results in leases which are, or would have been, classified as operating
leases under GAAP as it exists on the Agreement Date being classified as Capital
Leases under GAAP as revised, such change in classification of leases from
operating leases to Capital Leases shall be disregarded for purposes of this
Agreement. Notwithstanding the preceding sentence, the calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities, and the effects of FAS 141(R) in respect of fees and expenses in
connection with a business combination shall be disregarded. References in this
Agreement to “Sections”, “Articles”, “Exhibits” and “Schedules” are to sections,
articles, exhibits and schedules herein and hereto unless otherwise indicated.
References in this Agreement to any document, instrument or agreement (a) shall
include all exhibits, schedules and other attachments thereto, (b) shall include
all documents, instruments or agreements issued or executed in replacement
thereof, to the extent permitted hereby and (c) shall mean such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
supplemented, restated or otherwise modified from time to time to the extent not
otherwise stated herein or prohibited hereby and in effect at any given time.
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and plural, and pronouns stated in
the masculine, feminine or neuter gender shall include the masculine, the
feminine and the neuter. Unless explicitly set forth to the contrary, a
reference to “Subsidiary” means a Subsidiary of the Parent or a Subsidiary of
such Subsidiary and a reference to an “Affiliate” means a reference to an
Affiliate of the Borrower. Titles and captions of Articles, Sections,
subsections and clauses in this Agreement are for convenience only, and neither
limit

- 24 -



--------------------------------------------------------------------------------



 



nor amplify the provisions of this Agreement. Unless otherwise indicated, all
references to time are references to Central time.
Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.
     Except as otherwise expressly provided herein, when determining compliance
by the Parent or the Borrower with any financial covenant contained in any of
the Loan Documents (a) only the Ownership Share of the Parent or the Borrower,
as applicable, of the financial attributes of a Subsidiary that is not a Wholly
Owned Subsidiary shall be included and (b) the Parent’s Ownership Share of the
Borrower shall be deemed to be 100.0%.
Article II. Credit Facility
Section 2.1. Revolving Loans.
     (a) Making of Revolving Loans. Subject to the terms and conditions set
forth in this Agreement, including without limitation, Section 2.14., each
Lender severally and not jointly agrees to make Revolving Loans to the Borrower
during the period from and including the Effective Date to but excluding the
Termination Date, in an aggregate principal amount at any one time outstanding
up to, but not exceeding, such Lender’s Commitment. Each borrowing of Base Rate
Loans shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $100,000 in excess thereof. Each borrowing and Continuation under
Section 2.8. of, and each Conversion under Section 2.9. of Base Rate Loans into,
LIBOR Loans shall be in an aggregate minimum of $1,000,000 and integral
multiples of $100,000 in excess of that amount. Notwithstanding the immediately
preceding two sentences but subject to Section 2.14., a borrowing of Revolving
Loans may be in the aggregate amount of the unused Commitments. Within the
foregoing limits and subject to the terms and conditions of this Agreement, the
Borrower may borrow, repay and reborrow Revolving Loans.
     (b) Requests for Revolving Loans. Not later than 12:00 p.m. Central time at
least 1 Business Day prior to a borrowing of Base Rate Loans and not later than
12:00 p.m. Central time at least 3 Business Days prior to a borrowing of LIBOR
Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing. Each Notice of Borrowing shall specify the aggregate principal amount
of the Revolving Loans to be borrowed, the date such Revolving Loans are to be
borrowed (which must be a Business Day), the use of the proceeds of such
Revolving Loans, the Type of the requested Revolving Loans, and if such
Revolving Loans are to be LIBOR Loans, the initial Interest Period for such
Revolving Loans. Each Notice of Borrowing shall be irrevocable once given and
binding on the Borrower. Prior to delivering a Notice of Borrowing, the Borrower
may (without specifying whether a Revolving Loan will be a Base Rate Loan or a
LIBOR Loan) request that the Administrative Agent provide the Borrower with the
most recent LIBOR available to the Administrative Agent. The Administrative
Agent shall provide such quoted rate to the Borrower on the date of such request
or as soon as possible thereafter.
     (c) Funding of Revolving Loans. Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Lender of the proposed borrowing. Each Lender shall
deposit an amount equal to the Revolving Loan to be made by such Lender to the
Borrower with the Administrative Agent at the Principal Office, in immediately
available funds not later than 11:00 a.m. Central time on the date of such
proposed Revolving Loans. Subject to fulfillment of all applicable conditions
set forth herein, the Administrative Agent shall make available to the Borrower
in the account specified in the Transfer Authorizer Designation Form, not later
than 2:00 p.m. Central time on the date of the requested borrowing of Revolving
Loans, the proceeds of such amounts received by the Administrative Agent.

- 25 -



--------------------------------------------------------------------------------



 



     (d) Assumptions Regarding Funding by Lenders. With respect to Revolving
Loans to be made after the Effective Date, unless the Administrative Agent shall
have been notified by any Lender that such Lender will not make available to the
Administrative Agent a Revolving Loan to be made by such Lender in connection
with any borrowing, the Administrative Agent may assume that such Lender will
make the proceeds of such Revolving Loan available to the Administrative Agent
in accordance with this Section, and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to the
Borrower the amount of such Revolving Loan to be provided by such Lender. In
such event, if such Lender does not make available to the Administrative Agent
the proceeds of such Revolving Loan, then such Lender and the Borrower severally
agree to pay to the Administrative Agent on demand the amount of such Revolving
Loan with interest thereon, for each day from and including the date such
Revolving Loan is made available to the Borrower but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay the amount of such interest to the Administrative Agent for the same
or overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays to the Administrative Agent the amount of such Revolving Loan,
the amount so paid shall constitute such Lender’s Revolving Loan included in the
borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make available
the proceeds of a Revolving Loan to be made by such Lender.
Section 2.2. Letters of Credit.
     (a) Letters of Credit. Subject to the terms and conditions of this
Agreement, including without limitation, Section 2.14., the Issuing Bank, on
behalf of the Lenders, agrees to issue for the account of the Borrower during
the period from and including the Effective Date to, but excluding, the date
30 days prior to the Termination Date, one or more standby letters of credit
(each a “Letter of Credit”) up to a maximum aggregate Stated Amount at any one
time outstanding not to exceed $30,000,000 as such amount may be reduced from
time to time in accordance with the terms hereof (the “L/C Commitment Amount”).
     (b) Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Bank and the Borrower.
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend beyond the date that is 10 days prior to the Termination
Date, or (ii) any Letter of Credit have an initial duration in excess of one
year; provided, however, a Letter of Credit may contain a provision providing
for the automatic extension of the expiration date in the absence of a notice of
non-renewal from the Issuing Bank but in no event shall any such provision
permit the extension of the expiration date of such Letter of Credit beyond the
date that is 10 days prior to the Termination Date. The initial Stated Amount of
each Letter of Credit shall be at least $50,000 (or such lesser amount as the
Issuing Bank, the Administrative Agent and the Borrower may agree).
     (c) Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank and the Administrative Agent written notice at least 5 Business
Days prior to the requested date of issuance of a Letter of Credit, such notice
to describe in reasonable detail the proposed terms of such Letter of Credit and
the nature of the transactions or obligations proposed to be supported by such
Letter of Credit, and in any event shall set forth with respect to such Letter
of Credit the proposed (i) initial Stated Amount, (ii) beneficiary, and
(iii) expiration date. The Borrower shall also execute and deliver such
customary applications and agreements for standby letters of credit, and other
forms as requested from time to time

- 26 -



--------------------------------------------------------------------------------



 



by the Issuing Bank. Provided the Borrower has given the notice prescribed by
the first sentence of this subsection and delivered such applications and
agreements referred to in the preceding sentence, subject to the other terms and
conditions of this Agreement, including the satisfaction of any applicable
conditions precedent set forth in Article 5.2., the Issuing Bank shall issue the
requested Letter of Credit on the requested date of issuance for the benefit of
the stipulated beneficiary but in no event prior to the date 5 Business Days
following the date after which the Issuing Bank has received all of the items
required to be delivered to it under this subsection. The Issuing Bank shall not
at any time be obligated to issue any Letter of Credit if such issuance would
conflict with, or cause the Administrative Agent or any Lender to exceed any
limits imposed by, any Applicable Law. References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires. Upon the written request of the Borrower, the
Issuing Bank shall deliver to the Borrower a copy of each issued Letter of
Credit within a reasonable time after the date of issuance thereof. To the
extent any term of a Letter of Credit Document is inconsistent with a term of
any Loan Document, the term of such Loan Document shall control.
     (d) Reimbursement Obligations. Upon receipt by the Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided, however, that the Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Issuing Bank for the amount of each payment under such Letter of
Credit in accordance with clause (e) below, without presentment, demand, protest
or other formalities of any kind. Upon receipt by the Issuing Bank of any
payment in respect of any Reimbursement Obligation, the Issuing Bank shall
promptly pay to each Lender that has acquired a participation therein under the
second sentence of the immediately following subsection (i) such Lender’s
Commitment Percentage of such payment.
     (e) Manner of Reimbursement. Upon receipt by the Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, then (i) if the applicable conditions contained in Article V. would
permit the making of Revolving Loans, the Borrower shall be deemed to have
requested a borrowing of Revolving Loans (which shall be Base Rate Loans) in an
amount equal to the unpaid Reimbursement Obligation and the Administrative Agent
shall give each Lender prompt notice of the amount of the Revolving Loan to be
made available to the Administrative Agent not later than 12:00 noon Central
time on the Business Day immediately following the date that the Administrative
Agent receives such notice from the Issuing Bank and (ii) if such conditions
would not permit the making of Revolving Loans, the provisions of subsection
(j) of this Section shall apply. The limitations set forth in the second
sentence of Section 2.1.(a) shall not apply to any borrowing of Base Rate Loans
under this subsection.
     (f) Effect of Letters of Credit on Commitments. Upon the issuance by the
Issuing Bank of any Letter of Credit and until such Letter of Credit shall have
expired or been cancelled, the Commitment of each Lender shall be deemed to be
utilized for all purposes of this Agreement in an amount equal to the product of
(i) such Lender’s Commitment Percentage and (ii) the sum of (A) the Stated
Amount of such Letter of Credit plus (B) without duplication, any related
Reimbursement Obligations then outstanding.
     (g) Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining

- 27 -



--------------------------------------------------------------------------------



 



documents presented in connection with drawings under letters of credit in which
it has not sold participations and making payments under such letters of credit.
The Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Bank,
Administrative Agent or any of the Lenders shall be responsible for, and the
Borrower’s obligations in respect of Letters of Credit shall not be affected in
any manner by (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, Administrative Agent or the Lenders. None of the
above shall affect, impair or prevent the vesting of any of the Issuing Bank’s
or Administrative Agent’s rights or powers hereunder. Any action taken or
omitted to be taken by the Issuing Bank under or in connection with any Letter
of Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against the Issuing Bank any
liability to the Borrower, the Administrative Agent or any Lender. In this
connection, the obligation of the Borrower to reimburse the Issuing Bank for any
drawing made under any Letter of Credit, and to repay any Revolving Loan made
pursuant to the second sentence of the immediately preceding subsection (e),
shall be absolute, unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement and any other applicable Letter of
Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against the
Issuing Bank, the Administrative Agent or any Lender, any beneficiary of a
Letter of Credit or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or in the Letter of Credit Documents or any
unrelated transaction; (D) any breach of contract or dispute between the
Borrower, the Issuing Bank, the Administrative Agent, any Lender or any other
Person; (E) any demand, statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein or made in connection therewith being untrue or
inaccurate in any respect whatsoever; (F) any non-application or misapplication
by the beneficiary of a Letter of Credit or of the proceeds of any drawing under
such Letter of Credit; (G) payment by the Issuing Bank under any Letter of
Credit against presentation of a draft or certificate which does not strictly
comply with the terms of such Letter of Credit; and (H) any other act, omission
to act, delay or circumstance whatsoever that might, but for the provisions of
this Section, constitute a legal or equitable defense to or discharge of the
Borrower’s Reimbursement Obligations. Notwithstanding anything to the contrary
contained in this Section or Section 12.10., but not in limitation of the
Borrower’s unconditional obligation to reimburse the Issuing Bank for any
drawing made under a Letter of Credit as provided in this Section and to repay
any Revolving Loan made pursuant to the second sentence of the immediately
preceding subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent, the Issuing Bank or any Lender in respect of any liability
incurred by the Administrative Agent, the Issuing Bank or such Lender arising
solely out of the gross negligence or willful misconduct of such Person or such
Person’s Related Parties in respect of a Letter of Credit as

- 28 -



--------------------------------------------------------------------------------



 



determined by a court of competent jurisdiction in a final, non-appealable
judgment. Except as otherwise provided in this Section, nothing in this Section
shall affect any rights the Borrower may have with respect to the gross
negligence or willful misconduct of the Administrative Agent, the Issuing Bank,
any Lender or any of their respective Related Parties with respect to any Letter
of Credit.
     (h) Amendments, Etc. The issuance by the Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Issuing Bank), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and the applicable Lenders required by Section 12.7. shall
have consented thereto. In connection with any such amendment, supplement or
other modification, the Borrower shall pay the fees, if any, payable under the
last sentence of Section 3.5.(c).
     (i) Lenders’ Participation in Letters of Credit. Immediately upon the
issuance by the Issuing Bank of any Letter of Credit each Lender shall be deemed
to have absolutely, irrevocably and unconditionally purchased and received from
the Issuing Bank, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Commitment Percentage of the
liability of the Issuing Bank with respect to such Letter of Credit and each
Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to the
Issuing Bank to pay and discharge when due, such Lender’s Commitment Percentage
of the Issuing Bank’s liability under such Letter of Credit. In addition, upon
the making of each payment by a Lender to the Administrative Agent for the
account of the Issuing Bank in respect of any Letter of Credit pursuant to the
immediately following subsection (j), such Lender shall, automatically and
without any further action on the part of the Issuing Bank, Administrative Agent
or such Lender, acquire (i) a participation in an amount equal to such payment
in the Reimbursement Obligation owing to the Issuing Bank by the Borrower in
respect of such Letter of Credit and (ii) a participation in a percentage equal
to such Lender’s Commitment Percentage in any interest or other amounts payable
by the Borrower in respect of such Reimbursement Obligation (other than the Fees
payable to the Issuing Bank pursuant to the second and the last sentences of
Section 3.5.(c)).
     (j) Payment Obligation of Lenders. Each Lender severally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, on demand in
immediately available funds in Dollars the amount of such Lender’s Commitment
Percentage of each drawing paid by the Issuing Bank under each Letter of Credit
to the extent such amount is not reimbursed by the Borrower pursuant to the
immediately preceding subsection (d); provided, however, that in respect of any
drawing under any Letter of Credit, the maximum amount that any Lender shall be
required to fund, whether as a Revolving Loan or as a participation, shall not
exceed such Lender’s Commitment Percentage of such drawing. If the notice
referenced in the second sentence of Section 2.2.(e) is received by a Lender not
later than 11:00 a.m. Central time, then such Lender shall make such payment
available to the Administrative Agent not later than 2:00 p.m. Central time on
the date of demand therefor; otherwise, such payment shall be made available to
the Administrative Agent not later than 1:00 p.m. Central time on the next
succeeding Business Day. Each Lender’s obligation to make such payments to the
Administrative Agent under this subsection, and the Administrative Agent’s right
to receive the same for the account of the Issuing Bank, shall be absolute,
irrevocable and unconditional and shall not be affected in any way by any
circumstance whatsoever, including without limitation, (i) the failure of any
other Lender to make its payment under this subsection, (ii) the financial
condition of the Borrower or any other Loan Party, (iii) the existence of any
Default or Event of Default, including any Event of Default described in Section
10.1.(e) or (f) or (iv) the termination of the Commitments. Each such payment to
the Administrative Agent for the account of the Issuing Bank shall be made
without any offset, abatement, withholding or deduction whatsoever.

- 29 -



--------------------------------------------------------------------------------



 



     (k) Information to Lenders. Promptly following any change in Letters of
Credit outstanding, the Issuing Bank shall deliver to the Administrative Agent,
who shall promptly deliver the same to each Lender and the Borrower, a notice
describing the aggregate amount of all Letters of Credit outstanding at such
time. Upon the request of any Lender from time to time, the Issuing Bank shall
deliver any other information reasonably requested by such Lender with respect
to each Letter of Credit then outstanding. Other than as set forth in this
subsection, the Issuing Bank shall have no duty to notify the Lenders regarding
the issuance or other matters regarding Letters of Credit issued hereunder. The
failure of the Issuing Bank to perform its requirements under this subsection
shall not relieve any Lender from its obligations under the immediately
preceding subsection (j).
Section 2.3. Swingline Loans.
     (a) Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.14., the Swingline Lender agrees to make Swingline
Loans to the Borrower, during the period from the Effective Date to but
excluding the Swingline Maturity Date, in an aggregate principal amount at any
one time outstanding up to, but not exceeding, $30,000,000, as such amount may
be reduced from time to time in accordance with the terms hereof. If at any time
the aggregate principal amount of the Swingline Loans outstanding at such time
exceeds the Swingline Commitment in effect at such time, the Borrower shall
promptly, and in any event within 1 Business Day of demand, pay the
Administrative Agent for the account of the Swingline Lender the amount of such
excess. Subject to the terms and conditions of this Agreement, the Borrower may
borrow, repay and reborrow Swingline Loans hereunder. The borrowing of a
Swingline Loan shall not constitute usage of any Lender’s Commitment for
purposes of calculation of the fee payable under Section 3.5.(b).
     (b) Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 12:00 p.m. Central time on the proposed date of such borrowing. Any
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice. Not
later than 3:30 p.m. Central time on the date of the requested Swingline Loan
and subject to satisfaction of the applicable conditions set forth in
Article 5.2. for such borrowing, the Swingline Lender will make the proceeds of
such Swingline Loan available to the Borrower in Dollars, in immediately
available funds, at the account specified by the Borrower in the Notice of
Swingline Borrowing.
     (c) Interest. Swingline Loans shall bear interest at a per annum rate equal
to the Base Rate as in effect from time to time plus the Applicable Margin or at
such other rate or rates as the Borrower and the Swingline Lender may agree from
time to time in writing. Interest on Swingline Loans is solely for the account
of the Swingline Lender (except to the extent a Lender acquires a participating
interest in a Swingline Loan pursuant to the immediately following subsection
(e)). All accrued and unpaid interest on Swingline Loans shall be payable on the
dates and in the manner provided in Section 2.4. with respect to interest on
Base Rate Loans (except as the Swingline Lender and the Borrower may otherwise
agree in writing in connection with any particular Swingline Loan).
     (d) Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the
minimum amount of $1,000,000 and integral multiples of $100,000 in excess
thereof, or such other minimum amounts agreed to by the Swingline Lender and the
Borrower. Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $100,000 or the aggregate principal amount of all outstanding
Swingline Loans (or such other minimum amounts upon which the Swingline Lender
and the Borrower may agree) and in

- 30 -



--------------------------------------------------------------------------------



 



connection with any such prepayment, the Borrower must give the Swingline Lender
and the Administrative Agent prior written notice thereof no later than 12:00
noon Central time on the day prior to the date of such prepayment. The Swingline
Loans shall, in addition to this Agreement, be evidenced by the Swingline Note.
     (e) Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender and, in any event, within 5 Business Days after the date such
Swingline Loan was made; provided, that the proceeds of a Swingline Loan may not
be used to pay a Swingline Loan. Notwithstanding the foregoing, the Borrower
shall repay the entire outstanding principal amount of, and all accrued but
unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or such
earlier date as the Swingline Lender and the Borrower may agree in writing). In
lieu of demanding repayment of any outstanding Swingline Loan from the Borrower,
the Swingline Lender may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), request a borrowing of
Revolving Loans that are Base Rate Loans from the Lenders in an amount equal to
the principal balance of such Swingline Loan. The amount limitations contained
in the second sentence of Section 2.1.(a) shall not apply to any borrowing of
such Revolving Loans made pursuant to this subsection. The Swingline Lender
shall give notice to the Administrative Agent of any such borrowing of Revolving
Loans not later than 11:00 a.m. Central time at least one Business Day prior to
the proposed date of such borrowing. Promptly after receipt of such notice of
borrowing of Revolving Loans from the Swingline Lender under the immediately
preceding sentence, the Administrative Agent shall notify each Lender of the
proposed borrowing. Not later than 11:00 a.m. Central time on the proposed date
of such borrowing, each Lender will make available to the Administrative Agent
at the Principal Office for the account of the Swingline Lender, in immediately
available funds, the proceeds of the Revolving Loan to be made by such Lender.
The Administrative Agent shall pay the proceeds of such Revolving Loans to the
Swingline Lender, which shall apply such proceeds to repay such Swingline Loan.
If the Lenders are prohibited from making Revolving Loans required to be made
under this subsection for any reason whatsoever, including without limitation,
the occurrence of any of the Defaults or Events of Default described in
Sections 10.1.(e) or (f), each Lender shall purchase from the Swingline Lender,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Commitment Percentage of such Swingline Loan, by
directly purchasing a participation in such Swingline Loan in such amount and
paying the proceeds thereof to the Administrative Agent for the account of the
Swingline Lender in Dollars and in immediately available funds. A Lender’s
obligation to purchase such a participation in a Swingline Loan shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including without limitation, (i) any claim of setoff, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have or claim against the Administrative Agent, the Swingline Lender or any
other Person whatsoever, (ii) the occurrence or continuation of a Default or
Event of Default (including without limitation, any of the Defaults or Events of
Default described in Sections 10.1.(e) or (f)), or the termination of any
Lender’s Commitment, (iii) the existence (or alleged existence) of an event or
condition which has had or could have a Material Adverse Effect, (iv) any breach
of any Loan Document by the Administrative Agent, any Lender, the Borrower or
any other Loan Party, or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If such amount is
not in fact made available to the Swingline Lender by any Lender, the Swingline
Lender shall be entitled to recover such amount on demand from such Lender,
together with accrued interest thereon for each day from the date of demand
thereof, at the Federal Funds Rate. If such Lender does not pay such amount
forthwith upon the Swingline Lender’s demand therefor, and until such time as
such Lender makes the required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of such unpaid
participation obligation for all purposes of the Loan Documents (other than
those provisions requiring the other Lenders to purchase a participation
therein). Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Revolving Loans, and any other
amounts due it hereunder, to the Swingline Lender to fund

- 31 -



--------------------------------------------------------------------------------



 



Swingline Loans in the amount of the participation in Swingline Loans that such
Lender failed to purchase pursuant to this Section until such amount has been
purchased (as a result of such assignment or otherwise).
Section 2.4. Rates and Payment of Interest on Loans.
     (a) Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:
     (i) during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin; and
     (ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such
Loan for the Interest Period therefor, plus the Applicable Margin.
Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and the
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law); provided, however, except in the case of a
Default or Event of Default under Section 10.1.(a)(in which event the following
notice shall not be required), the Borrower shall not be required to pay
interest at the Post-Default Rate unless the Administrative Agent, at the
direction of the Requisite Lenders, shall have notified the Borrower that
interest shall be payable at the Post-Default Rate.
     (b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. All determinations by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.
     (c) Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within 5 Business Days of receipt of such written
notice. Any recalculation of interest or fees required by this provision shall
survive the termination of this Agreement, and this provision shall not in any
way limit any of the Administrative Agent’s, the Issuing Bank’s, or any Lender’s
other rights under this Agreement.

- 32 -



--------------------------------------------------------------------------------



 



Section 2.5. Number of Interest Periods.
     There may be no more than 5 different Interest Periods for LIBOR Loans
outstanding at the same time.
Section 2.6. Repayment of Revolving Loans.
     The Borrower shall repay the entire outstanding principal amount of, and
all accrued but unpaid interest on, the Revolving Loans on the Termination Date.
Section 2.7. Prepayments.
     (a) Optional. Subject to Section 4.4., the Borrower may prepay any Loan at
any time without premium or penalty. The Borrower shall give the Administrative
Agent at least 3 Business Days prior written notice of the prepayment of any
Loan. Each voluntary prepayment of Revolving Loans shall be in an aggregate
minimum amount of $100,000 and integral multiples of $25,000 in excess thereof
or the aggregate outstanding principal amount of the Revolving Loans.
     (b) Mandatory. If at any time the aggregate principal amount of all
outstanding Loans, together with the aggregate amount of all Letter of Credit
Liabilities, exceeds the aggregate amount of the Commitments, the Borrower shall
promptly, and in any event within 1 Business Day of demand, pay to the
Administrative Agent for the account of the Lenders the amount of such excess.
Amounts paid under the preceding sentence shall be applied to pay all amounts of
principal outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2. and if any Letters of Credit are outstanding at
such time, the remainder, if any, shall be deposited into the Letter of Credit
Collateral Account for application to any Reimbursement Obligations. If the
Borrower is required to pay any outstanding LIBOR Loans by reason of this
Section prior to the end of the applicable Interest Period therefor, the
Borrower shall pay all amounts due under Section 4.4.
Section 2.8. Continuation.
     So long as no Event of Default exists, the Borrower may on any Business
Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any
portion thereof as a LIBOR Loan by selecting a new Interest Period for such
LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess of that
amount, and each new Interest Period selected under this Section shall commence
on the last day of the immediately preceding Interest Period. Each selection of
a new Interest Period shall be made by the Borrower giving to the Administrative
Agent a Notice of Continuation not later than 12:00 p.m. Central time on the
third Business Day prior to the date of any such Continuation. Such notice by
the Borrower of a Continuation shall be by telecopy, electronic mail or other
similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation. If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however that if an Event of Default
exists, such Loan will automatically, on the last day

- 33 -



--------------------------------------------------------------------------------



 



of the current Interest Period therefor, Convert into a Base Rate Loan
notwithstanding the first sentence of Section 2.9. or the Borrower’s failure to
comply with any of the terms of such Section.
Section 2.9. Conversion.
     The Borrower may on any Business Day, upon the Borrower’s giving of a
Notice of Conversion to the Administrative Agent by telecopy, electronic mail or
other similar form of communication, Convert all or a portion of a Loan of one
Type into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess of that
amount. Each Notice of Conversion shall be given not later than 12:00 p.m.
Central time 3 Business Days prior to the date of any proposed Conversion.
Promptly after receipt of a Notice of Conversion, the Administrative Agent shall
notify each Lender of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such Type of Loan to be Converted, (d) the Type of
Loan such Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan. Each
Notice of Conversion shall be irrevocable by and binding on the Borrower once
given.
Section 2.10. Notes.
     (a) Notes. Except in the case of a Lender that has requested not to receive
a Revolving Note, the Revolving Loans made by each Lender shall, in addition to
this Agreement, also be evidenced by a Revolving Note, payable to the order of
such Lender in a principal amount equal to the amount of its Commitment as
originally in effect and otherwise duly completed. The Swingline Loans made by
the Swingline Lender to the Borrower shall, in addition to this Agreement, also
be evidenced by a Swingline Note payable to the order of the Swingline Lender.
     (b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.
     (c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.
Section 2.11. Voluntary Reductions of the Commitment.
     The Borrower shall have the right to terminate or reduce the aggregate
unused amount of the Commitments (for which purpose use of the Commitments shall
be deemed to include the aggregate amount of all Letter of Credit Liabilities
and the aggregate principal amount of all outstanding Swingline Loans) at any
time and from time to time without penalty or premium upon not less than 5
Business Days

- 34 -



--------------------------------------------------------------------------------



 



prior written notice to the Administrative Agent of each such termination or
reduction, which notice shall specify the effective date thereof and the amount
of any such reduction (which in the case of any partial reduction of the
Commitments shall not be less that $10,000,000 and integral multiples of
$5,000,000 in excess of that amount in the aggregate) and shall be irrevocable
once given and effective only upon receipt by the Administrative Agent
(“Commitment Reduction Notice”); provided, however, the Borrower may not reduce
the aggregate amount of the Commitments below $100,000,000 unless the Borrower
is terminating the Commitments in full. Promptly after receipt of a Commitment
Reduction Notice the Administrative Agent shall notify each Lender of the
proposed termination or Commitment reduction. The Commitments, once reduced or
terminated pursuant to this Section, may not be increased or reinstated.
Section 2.12. Extension of Termination Date.
     The Borrower shall have the right, exercisable one time, to request that
the Administrative Agent and the Lenders extend the Termination Date to May 18,
2016 (the “Extended Termination Date”). The Borrower may exercise such right
only by executing and delivering to the Administrative Agent at least 30 days
but not more than 60 days prior to the current Termination Date, a written
request for such extension (the “Extension Request”). The Administrative Agent
shall notify the Lenders if it receives the Extension Request promptly upon
receipt thereof. Subject to satisfaction of the following conditions, the
Termination Date shall be extended to the Extended Termination Date effective
upon receipt by the Administrative Agent of payment of the fee referred to in
the following clause (x): (w) immediately prior to such extension and
immediately after giving effect thereto, (A) no Default or Event of Default
shall exist and (B) the representations and warranties made or deemed made by
the Parent, the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on and as of the date of such extension with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Loan
Documents, (x) the Borrower shall have paid the Fees payable under
Section 3.5.(d), (y) at the time of receipt by the Administrative Agent of the
Extension Request, the Borrower shall have received binding commitments
reasonably satisfactory to the Administrative Agent pursuant to which financial
institutions have agreed to provide financing in an aggregate principal amount
sufficient to refinance at least (A) 50.0% of the outstanding principal amount
of Non-Recourse Indebtedness of the Borrower’s Subsidiaries as of the Agreement
Date scheduled to mature during the 2015 calendar year minus (B) the amount of
such Secured Debt that has been defeased, satisfied or refinanced prior to the
Borrower’s delivery of the Extension Request to the Administrative Agent and
(z) no later than 10 Business Days prior to the current Termination Date, the
Borrower shall have delivered to the Administrative Agent copies of the binding
commitments descried in clause (y) above. At any time prior to the effectiveness
of any such extension, upon the Administrative Agent’s request, the Borrower
shall deliver to the Administrative Agent a certificate from the chief executive
officer, chief financial officer or vice president-treasurer of the Parent
certifying the matters referred to in the immediately preceding clauses (x)(A)
and (x)(B).
Section 2.13. Expiration Date of Letters of Credit Past Commitment Termination.
     If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise),
there are any Letters of Credit outstanding hereunder, the Borrower shall, on
such date, pay to the Administrative Agent, for its benefit and the

- 35 -



--------------------------------------------------------------------------------



 



benefit of the Lenders and the Issuing Bank, an amount of money sufficient to
cause the balance of available funds on deposit in the Letter of Credit
Collateral Account to equal the aggregate Stated Amount of such Letters of
Credit for deposit into the Letter of Credit Collateral Account.
Section 2.14. Amount Limitations.
     Notwithstanding any other term of this Agreement or any other Loan
Document, no Lender shall be required to make any Loan, the Issuing Bank shall
not be required to issue a Letter of Credit, and no reduction of the Commitments
pursuant to Section 2.11. shall take effect, if immediately after the making of
such Loan, the issuance of such Letter of Credit or reduction in the Commitments
the aggregate principal amount of all outstanding Loans, together with the
aggregate amount of all Letter of Credit Liabilities, would exceed the aggregate
amount of the Commitments at such time.
Section 2.15. Reserved.
Section 2.16. Funds Transfer Disbursements.
     (a) Generally. The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of any Loan made by the Lenders or any of their Affiliates
pursuant to the Loan Documents as requested by an authorized representative of
the Borrower to any of the accounts designated in the Transfer Authorizer
Designation Form. The Borrower agrees to be bound by any transfer request:
(i) authorized or transmitted by the Borrower; or (ii) made in the Borrower’s
name and accepted by the Administrative Agent in good faith and in compliance
with these transfer instructions, even if not properly authorized by the
Borrower. The Borrower further agrees and acknowledges that the Administrative
Agent may rely solely on any bank routing number or identifying bank account
number or name provided by the Borrower to effect a wire of funds transfer even
if the information provided by the Borrower identifies a different bank or
account holder than named by the Borrower. The Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by the Borrower. If the Administrative Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrower agrees that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrower. The Borrower
agrees to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
14 days after the Administrative Agent’s confirmation to the Borrower of such
transfer.
     (b) Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization;
(ii) require use of a bank unacceptable to the Administrative Agent or any
Lender or prohibited by any Governmental Authority; (iii) cause the
Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory risk control program or guideline; or (iv) otherwise cause the
Administrative Agent or any Lender to violate any Applicable Law or regulation.
     (c) Limitation of Liability. None of the Administrative Agent, the Issuing
Bank or the Lenders shall be liable to the Borrower or any other parties for
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which the Borrower’s
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the Administrative Agent, the Issuing Bank or any
Lender, (ii) any loss, liability or delay caused

- 36 -



--------------------------------------------------------------------------------



 



by fires, earthquakes, wars, civil disturbances, power surges or failures, acts
of government, labor disputes, failures in communications networks, legal
constraints or other events beyond the control of the Administrative Agent, the
Issuing Bank and the Lenders, or (iii) any special, consequential, indirect or
punitive damages, whether or not (x) any claim for these damages is based on
tort or contract or (y) the Administrative Agent, the Issuing Bank, any Lender
or the Borrower knew or should have known the likelihood of these damages in any
situation. None of the Administrative Agent, the Issuing Bank or the Lenders
makes any representations or warranties other than those expressly made in this
Agreement.
Article III. Payments, Fees and Other General Provisions
Section 3.1. Payments.
     (a) Payments by Borrower. Except to the extent otherwise provided herein,
all payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 1:00 p.m. Central time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 10.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid promptly to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. Each payment
received by the Administrative Agent for the account of the Issuing Bank under
this Agreement shall be paid promptly to the Issuing Bank by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by the Issuing Bank to the Administrative Agent from time to time, for the
account of the Issuing Bank. In the event the Administrative Agent fails to pay
such amounts to such Lender or the Issuing Bank, as the case may be, within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.
     (b) Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or the Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

- 37 -



--------------------------------------------------------------------------------



 



Section 3.2. Pro Rata Treatment.
     Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1.(a), 2.2.(e) and 2.3.(e) shall be made from the
Lenders, each payment of the fees under Section 3.5.(b), the first sentence of
3.5.(c) and Section 3.5.(d) shall be made for the account of the Lenders, and
each termination or reduction of the amount of the Commitments under
Section 2.11. shall be applied to the respective Commitments of the Lenders, pro
rata according to the amounts of their respective Commitments; (b) each payment
or prepayment of principal of Revolving Loans shall be made for the account of
the Lenders pro rata in accordance with the respective unpaid principal amounts
of the Revolving Loans held by them, provided that, subject to Section 3.9., if
immediately prior to giving effect to any such payment in respect of any
Revolving Loans the outstanding principal amount of the Revolving Loans shall
not be held by the Lenders pro rata in accordance with their respective
Commitments in effect at the time such Loans were made, then such payment shall
be applied to the Revolving Loans in such manner as shall result, as nearly as
is practicable, in the outstanding principal amount of the Revolving Loans being
held by the Lenders pro rata in accordance with their respective Commitments;
(c) each payment of interest on Revolving Loans shall be made for the account of
the Lenders pro rata in accordance with the amounts of interest on such
Revolving Loans then due and payable to the respective Lenders; (d) the making,
Conversion and Continuation of Revolving Loans of a particular Type (other than
Conversions provided for by Sections 4.1.(c) and 4.5.) shall be made pro rata
among the Lenders according to the amounts of their Loans and the then current
Interest Period for each Lender’s portion of each Loan of such Type shall be
coterminous; (e) the Lenders’ participation in, and payment obligations in
respect of, Swingline Loans under Section 2.3., shall be in accordance with
their respective Commitment Percentages; and (f) the Lenders’ participation in,
and payment obligations in respect of, Letters of Credit under Section 2.2.,
shall be in accordance with their respective Commitment Percentages. All
payments of principal, interest, fees and other amounts in respect of the
Swingline Loans shall be for the account of the Swingline Lender only (except to
the extent any Lender shall have acquired a participating interest in any such
Swingline Loan pursuant to Section 2.3.(e), in which case such payments shall be
pro rata in accordance with such participating interests).
Section 3.3. Sharing of Payments, Etc.
     If a Lender shall obtain payment of any principal of, or interest on, any
Loan made by it to the Borrower under this Agreement or shall obtain payment on
any other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender (other than any payment in respect of Specified Derivatives Obligations)
not in accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2. or Section 10.5., as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2. or Section 10.5., as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect

- 38 -



--------------------------------------------------------------------------------



 



the right of any Lender to exercise and retain the benefits of exercising, any
such right with respect to any other indebtedness or obligation of the Borrower.
Section 3.4. Several Obligations.
     No Lender shall be responsible for the failure of any other Lender to make
a Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5. Fees.
     (a) Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent, which are then due and
payable.
     (b) Facility Fee. During the period from the Effective Date to but
excluding the Termination Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Lenders a facility fee equal to the daily aggregate
amount of the Commitments (whether or not utilized) times a rate per annum equal
to the Applicable Facility Fee. Such fee shall be payable quarterly in arrears
on the first day of each January, April, July and October during the term of
this Agreement and on the Termination Date or any earlier date of termination of
the Commitments or reduction of the Commitments to zero. The Borrower
acknowledges that the fee payable under this subsection is a bona fide
commitment fee and is intended as reasonable compensation to the Lenders for
committing to make funds available to the Borrower as described herein and for
no other purposes.
     (c) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a letter of credit fee at a rate per annum
equal to the Applicable Margin times the daily average Stated Amount of each
Letter of Credit for the period from and including the date of issuance of such
Letter of Credit (x) to and including the date such Letter of Credit expires or
is cancelled or (y) to but excluding the date such Letter of Credit is drawn in
full. The fees provided for in this subsection shall be nonrefundable and
payable, in the case of the fee provided for in the first sentence, in arrears
(i) quarterly on the first day of January, April, July and October, (ii) on the
Termination Date, (iii) on the date the Commitments are terminated or reduced to
zero and (iv) thereafter from time to time on demand of the Administrative
Agent. The Borrower shall pay directly to the Issuing Bank from time to time on
demand all commissions, charges, costs and expenses in the amounts customarily
charged or incurred by the Issuing Bank from time to time in like circumstances
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or any other transaction relating thereto.
     (d) Extension Fee. If the Borrower exercises its right to extend the
Termination Date in accordance with Section 2.12., the Borrower shall pay to the
Administrative Agent for the account of each Lender a fee equal to one-quarter
of one percent (0.25%) of the amount of such Lender’s Commitment (whether or not
utilized).
     (e) Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent and the Joint Lead
Arrangers as provided in the Fee Letter and as may be otherwise agreed to in
writing from time to time by the Borrower and the Administrative Agent.

- 39 -



--------------------------------------------------------------------------------



 



Section 3.6. Computations.
     Unless otherwise expressly set forth herein, any accrued interest on any
Loan, any Fees or any other Obligations due hereunder shall be computed on the
basis of a year of 360 days and the actual number of days elapsed.
Section 3.7. Usury.
     In no event shall the amount of interest due or payable on the Loans or
other Obligations exceed the maximum rate of interest allowed by Applicable Law
and, if any such payment is paid by the Borrower or any other Loan Party or
received by any Lender, then such excess sum shall be credited as a payment of
principal, unless the Borrower shall notify the respective Lender in writing
that the Borrower elects to have such excess sum returned to it forthwith. It is
the express intent of the parties hereto that the Borrower not pay and the
Lenders not receive, directly or indirectly, in any manner whatsoever, interest
in excess of that which may be lawfully paid by the Borrower under Applicable
Law. The parties hereto hereby agree and stipulate that the only charge imposed
upon the Borrower for the use of money in connection with this Agreement is and
shall be the interest specifically described in Section 2.4.(a)(i) and (ii) and,
with respect to Swingline Loans, in Section 2.3.(c). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, closing fees, facility fees, letter of credit fees,
underwriting fees, default charges, funding or “breakage” charges, increased
cost charges, attorneys’ fees and reimbursement for costs and expenses paid by
the Administrative Agent or any Lender to third parties or for damages incurred
by the Administrative Agent or any Lender, in each case, in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.
Section 3.8. Statements of Account.
     The Administrative Agent will account to the Borrower monthly with a
statement of Loans, accrued interest and Fees, charges and payments made
pursuant to this Agreement and the other Loan Documents, and such account
rendered by the Administrative Agent shall be deemed conclusive upon the
Borrower absent manifest error. The failure of the Administrative Agent to
deliver such a statement of accounts shall not relieve or discharge the Borrower
from any of its obligations hereunder.
Section 3.9. Defaulting Lenders.
     Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as such Lender is
no longer a Defaulting Lender, to the extent permitted by Applicable Law:
     (a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders.
     (b) Defaulting Lender Waterfall. Any payment of principal, interest, Fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3. shall be applied at such time or
times as may be determined

- 40 -



--------------------------------------------------------------------------------



 



by the Administrative Agent as follows: first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder; second,
to the payment on a pro rata basis of any amounts owing by such Defaulting
Lender to the Issuing Bank or the Swingline Lender hereunder; third, to Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Bank or the Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Bank or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or amounts owing by such Defaulting Lender under
Section 2.2.(j) in respect of Letters of Credit (such amounts “L/C
Disbursements”), in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Article V. were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Liabilities and Swingline Loans are held by
the Lenders pro rata in accordance with their respective Commitment Percentages
(determined without giving effect to the immediately following subsection (d)).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this subsection shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
     (c) Certain Fees.
     (i) No Defaulting Lender shall be entitled to receive any Fee payable under
Section 3.5.(b) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such Fee that otherwise would
have been required to have been paid to that Defaulting Lender).
     (ii) Each Defaulting Lender shall be entitled to receive payable under
Section 3.5.(c) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Commitment Percentage of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to the
immediately following subsection (e).
     (iii) With respect to any Fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clauses (i) or (ii), the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities or Swingline Loans that
has been reallocated to such Non-Defaulting Lender pursuant to the immediately

- 41 -



--------------------------------------------------------------------------------



 



following subsection (d), (y) pay to each Issuing Bank and Swingline Lender, as
applicable, the amount of any such Fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such Fee.
     (d) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Liabilities
and Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Commitment Percentages (determined without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Article V. are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
     (e) Cash Collateral, Repayment of Swingline Loans.
     (i) If the reallocation described in the immediately preceding subsection
(d) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s Fronting
Exposure in accordance with the procedures set forth in this subsection.
     (ii) At any time that there shall exist a Defaulting Lender, within 1
Business Day following the written request of the Administrative Agent or the
Issuing Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of the Issuing Bank with
respect to Letters of Credit issued and outstanding at such time.
     (iii) The Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grant to the Administrative Agent, for the
benefit of the Issuing Bank, and agree to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of Letter of Credit Liabilities, to
be applied pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).
     (iv) Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of Letter of Credit Liabilities (including, as to
Cash Collateral provided by a Defaulting Lender, any interest

- 42 -



--------------------------------------------------------------------------------



 



accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.
     (v) Cash Collateral (or the appropriate portion thereof) provided to reduce
the Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Administrative
Agent and the Issuing Bank that there exists excess Cash Collateral; provided
that, subject to the immediately preceding subsection (b), the Person providing
Cash Collateral and the Issuing Bank may agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations and
provided further that to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.
     (f) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with their respective
Commitment Percentages (determined without giving effect to the immediately
preceding subsection (d)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
Fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
     (g) New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
Section 3.10. Taxes; Foreign Lenders.
     (a) Taxes Generally. All payments by the Borrower of principal of, and
interest on, the Loans and all other Obligations shall be made free and clear of
and without deduction for any present or future excise, stamp or other taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
the following (collectively, “Excluded Taxes”): (i) franchise taxes, (ii) any
taxes (other than withholding taxes) that would not be imposed but for a
connection between the Administrative Agent, the Issuing Bank or a Lender and
the jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Administrative Agent, the Issuing Bank or such
Lender pursuant to or in respect of this Agreement or any other Loan Document),
(iii) any taxes imposed on or measured by the Issuing Bank’s or any Lender’s
assets, net income, receipts or branch profits, (iv) any taxes arising after the
Agreement Date solely as a result of or attributable to a Lender changing its
designated Lending Office after the date such Lender becomes a party hereto,
(v) any taxes imposed by Sections 1471 through Section 1474 of the Internal
Revenue Code (including any official interpretations thereof, collectively
“FATCA”) on any “withholdable payment” payable to such recipient as a result of
the failure of such recipient to satisfy the

- 43 -



--------------------------------------------------------------------------------



 



applicable requirements as set forth in FATCA after December 31, 2012 and
(vi) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 4.6.), any withholding tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party hereto (or designates a new lending office) or is attributable
to such Foreign Lender’s failure or inability (other than as a result of a
Regulatory Change) to comply with Section 3.10.(c), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.10.(c) (all excise, stamp or other taxes, fees, duties, levies,
imposts, charges, deductions, withholdings or other charges other than Excluded
Taxes, being collectively called “Taxes”). If any withholding or deduction from
any payment to be made by the Borrower hereunder is required in respect of any
Taxes pursuant to any Applicable Law, then the Borrower will:
     (i) pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted;
     (ii) promptly forward to the Administrative Agent an official receipt or
other documentation satisfactory to the Administrative Agent evidencing such
payment to such Governmental Authority; and
     (iii) pay to the Administrative Agent for its account or the account of the
applicable Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as is necessary to ensure that the net amount actually
received by the Administrative Agent, the Issuing Bank or such Lender will equal
the full amount that the Administrative Agent, the Issuing Bank or such Lender
would have received had no such withholding or deduction been required.
     (b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to
the appropriate Governmental Authority or fails to remit to the Administrative
Agent, for its account or the account of the Issuing Bank or respective Lender,
as the case may be, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent, the Issuing
Bank and the Lenders for any incremental Taxes, interest or penalties that may
become payable by the Administrative Agent, the Issuing Bank or any Lender as a
result of any such failure. For purposes of this Section, a distribution
hereunder by the Administrative Agent or any Lender to or for the account of any
Lender shall be deemed a payment by the Borrower.
     (c) Tax Forms. Prior to the date that any Lender or Participant organized
under the laws of a jurisdiction other than that in which the Borrower is a
resident for tax purposes becomes a party hereto, such Person shall deliver to
the Borrower and the Administrative Agent such certificates, documents or other
evidence, as required by the Internal Revenue Code or Treasury Regulations
issued pursuant thereto (including Internal Revenue Service Forms W-8ECI and
W-8BEN, as applicable, or appropriate successor forms), properly completed,
currently effective and duly executed by such Lender or Participant establishing
that payments to it hereunder and under the Notes are (i) not subject to United
States Federal backup withholding tax and (ii) not subject to United States
Federal withholding tax under the Internal Revenue Code. Each such Lender or
Participant shall, to the extent it may lawfully do so, (x) deliver further
copies of such forms or other appropriate certifications on or before the date
that any such forms expire or become obsolete and after the occurrence of any
event requiring a change in the most recent form delivered to the Borrower or
the Administrative Agent and (y) obtain such extensions of the time for filing,
and renew such forms and certifications thereof, as may be reasonably requested
by the Borrower or the Administrative Agent. The Borrower shall not be required
to pay any amount pursuant to the last sentence of subsection (a) above to any
Lender or Participant that is organized under the laws of a jurisdiction other
than that in which the Borrower is a resident for tax purposes or the
Administrative Agent, if it is organized under the laws of a jurisdiction
outside of the United States of America, if such

- 44 -



--------------------------------------------------------------------------------



 



Lender, such Participant or the Administrative Agent, as applicable, fails to
comply with the requirements of this subsection. If any such Lender or
Participant, to the extent it may lawfully do so, fails to deliver the above
forms or other documentation, then the Administrative Agent may withhold from
such payment to such Lender such amounts as are required by the Internal Revenue
Code. If any Governmental Authority asserts that the Administrative Agent did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including all
reasonable fees and disbursements of any law firm or other external counsel and
the allocated cost of internal legal services and all disbursements of internal
counsel) of the Administrative Agent. The obligation of the Lenders under this
Section shall survive the termination of the Commitments, repayment of all
Obligations and the resignation or replacement of the Administrative Agent.
     (d) Refunds. If the Administrative Agent, a Lender or any Issuing Bank
determines, in its sole discretion, that it has received a refund of any Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.10., it shall
pay to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or Issuing Bank,
as the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent, such Lender or Issuing
Bank, agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or Issuing Bank in the event the
Administrative Agent, such Lender or Issuing Bank is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent, any Lender or Issuing Bank to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
     (e) USA Patriot Act Notice; Compliance. In order for the Administrative
Agent to comply with the USA Patriot Act of 2001 (Public Law 107-56), prior to
any Lender or Participant that is organized under the laws of a jurisdiction
outside of the United States of America becoming a party hereto, the
Administrative Agent may request, and such Lender or Participant shall provide
to the Administrative Agent, its name, address, tax identification number and/or
such other identification information as shall be necessary for the
Administrative Agent to comply with federal law.
Article IV. Yield Protection, Etc.
Section 4.1. Additional Costs; Capital Adequacy.
     (a) Capital Adequacy. If any Lender or any Participant determines that
compliance with any law or regulation or with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law) affects or would affect the amount of capital required or expected to be
maintained by such Lender or such Participant, or any corporation controlling
such Lender or such Participant, as a consequence of, or with reference to, such
Lender’s Commitments or its making or maintaining Loans or participating in
Letters of Credit below the rate which such Lender or such Participant or such
corporation controlling such Lender or such Participant could have achieved but
for such compliance (taking into account the policies of such Lender or such
Participant or such corporation with regard to capital), then the Borrower
shall, from time to time, within 30 days after written demand by such Lender or
such Participant, pay to such Lender or such Participant additional amounts
sufficient to

- 45 -



--------------------------------------------------------------------------------



 



compensate such Lender or such Participant or such corporation controlling such
Lender or such Participant to the extent that such Lender or such Participant
determines such increase in capital is allocable to such Lender’s or such
Participant’s obligations hereunder.
     (b) Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making
or maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such LIBOR
Loans or such obligation or the maintenance by such Lender of capital in respect
of its LIBOR Loans or its Commitments (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that: (i) changes the basis of taxation of payments to such
Lender in respect of this Agreement or any of the other Loan Documents in
respect of any such LIBOR Loans or its Commitments (except for Taxes covered by
Section 3.10. and the imposition of, or any change in the rate of, any Excluded
Taxes payable by such Lender), or (ii) imposes or modifies any reserve, special
deposit or similar requirements (other than Regulation D of the Board of
Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined to the extent utilized when determining LIBOR for such Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including, without limitation, the Commitments of such Lender hereunder)
or (iii) has or would have the effect of reducing the rate of return on capital
of such Lender to a level below that which such Lender could have achieved but
for such Regulatory Change (taking into consideration such Lender’s policies
with respect to capital adequacy).
     (c) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.5.
shall apply).
     (d) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
tax (other than an Excluded Tax), reserve, special deposit, capital adequacy or
similar requirement against or with respect to or measured by reference to
Letters of Credit and the result shall be to increase the cost to the Issuing
Bank of issuing (or any Lender of purchasing participations in) or maintaining
its obligation hereunder to issue (or purchase participations in) any Letter of
Credit or reduce any amount receivable by the Issuing Bank or any Lender
hereunder in respect of any Letter of Credit, then, upon demand by the Issuing
Bank or such Lender, the Borrower shall promptly, and in any event within 1
Business Day of demand, pay to the Issuing Bank or, in the case of such Lender,
to the Administrative Agent for the account of such Lender, from time to time as
specified by the Issuing Bank or such Lender, such

- 46 -



--------------------------------------------------------------------------------



 



additional amounts as shall be sufficient to compensate the Issuing Bank or such
Lender for such increased costs or reductions in amount.
     (e) Notification and Determination of Additional Costs. Each of the
Administrative Agent, Issuing Bank, each Lender, and each Participant, as the
case may be, agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Administrative Agent, the Issuing Bank, such Lender
or such Participant to compensation under any of the preceding subsections of
this Section as promptly as practicable; provided, however, that the failure of
the Administrative Agent, the Issuing Bank, any Lender or any Participant to
give such notice shall not release the Borrower from any of its obligations
hereunder (and in the case of a Lender, to the Administrative Agent). The
Administrative Agent, the Issuing Bank, each Lender and each Participant, as the
case may be, agrees to furnish to the Borrower (and in the case of the Issuing
Bank, a Lender or a Participant to the Administrative Agent as well) a
certificate setting forth the basis and amount of each request for compensation
under this Section. Determinations by the Administrative Agent, the Issuing
Bank, such Lender, or such Participant, as the case may be, of the effect of any
Regulatory Change shall be conclusive and binding for all purposes, absent
manifest error.
     (f) Delay in Requests. Failure or delay on the part of any Lender or
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or Issuing Bank pursuant to this Section 4.1. for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender or Issuing Bank, as the case may be, notifies the Borrower of the
Regulatory Change giving rise to such increased costs or reductions, and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor (except
that, if the Regulatory Change giving rise to such increased costs or reductions
is retroactive, then the 180 days period referred to above shall be extended to
include the period of retroactive effect thereof).
Section 4.2. Suspension of LIBOR Loans.
     Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:
     (a) the Administrative Agent determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR are not being provided in the relevant amounts or
for the relevant maturities for purposes of determining rates of interest for
LIBOR Loans as provided herein or is otherwise unable to determine LIBOR, or
     (b) the Administrative Agent determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;
then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan

- 47 -



--------------------------------------------------------------------------------



 



Section 4.3. Illegality.
     Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 4.5. shall be applicable).
Section 4.4. Compensation.
     The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:
     (a) any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or
     (b) any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article 5.2. to be satisfied, but excluding any failure resulting from the
operating of Section 4.2.) to borrow a LIBOR Loan from such Lender on the date
for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue
a LIBOR Loan on the requested date of such Conversion or Continuation.
Not in limitation of the foregoing, such compensation shall include, without
limitation, an amount equal to the then present value of (A) the amount of
interest that would have accrued on such LIBOR Loan for the remainder of the
Interest Period at the rate applicable to such LIBOR Loan, less (B) the amount
of interest that would accrue on the same LIBOR Loan for the same period if
LIBOR were set on the date on which such LIBOR Loan was repaid, prepaid or
Converted or the date on which the Borrower failed to borrow, Convert or
Continue such LIBOR Loan, as applicable, calculating present value by using as a
discount rate LIBOR quoted on such date. Upon the Borrower’s request, the
Administrative Agent shall provide the Borrower with a statement setting forth
the basis for requesting such compensation and the method for determining the
amount thereof. Any such statement shall be conclusive absent manifest error.
Section 4.5. Treatment of Affected Loans.
     If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date
as such Lender may specify to the Borrower with a copy to the Administrative
Agent) and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 4.1., Section 4.2. or Section 4.3. that gave
rise to such Conversion no longer exist:

- 48 -



--------------------------------------------------------------------------------



 



     (a) to the extent that such Lender’s LIBOR Loans have been so Converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
     (b) all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.
     If such Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 4.1.(c) or
4.3. that gave rise to the Conversion of such Lender’s LIBOR Loans pursuant to
this Section no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when LIBOR Loans made by other Lenders
are outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitments.
Section 4.6. Affected Lenders.
     If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1.,
and the Requisite Lenders are not also doing the same, or (b) the obligation of
any Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans
into, LIBOR Loans shall be suspended pursuant to Section 4.1.(b) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, or (c) a Lender does not vote in favor of any amendment, modification
or waiver to this Agreement or any other Loan Document which, pursuant to
Section 12.7., requires the vote of such Lender, and the Requisite Lenders shall
have voted in favor of such amendment, modification or waiver then, so long as
there does not then exist any Default or Event of Default, the Borrower may
demand that such Lender (the “Affected Lender”), and upon such demand the
Affected Lender shall promptly, assign its Commitment to an Eligible Assignee
subject to and in accordance with the provisions of Section 12.6.(b) for a
purchase price equal to (x) the aggregate principal balance of all Loans then
owing to the Affected Lender, plus (y) the aggregate amount of payments
previously made by the Affected Lender under Section 2.2.(j) that have not been
repaid, plus (z) any accrued but unpaid interest and accrued but unpaid fees
owing to the Affected Lender, or any other amount as may be mutually agreed upon
by such Affected Lender and Eligible Assignee. Each of the Administrative Agent
and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section, but at no time shall the
Administrative Agent, such Affected Lender nor any other Lender nor any Titled
Agent be obligated in any way whatsoever to initiate any such replacement or to
assist in finding an Eligible Assignee. The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent, the Affected Lender or any of
the other Lenders. The terms of this Section shall not in any way limit the
Borrower’s obligation to pay to any Affected Lender compensation owing to such
Affected Lender pursuant to this Agreement (including, without limitation,
pursuant to Sections 3.10., 4.1. or 4.4.) with respect to any period up to the
date of replacement.
Section 4.7. Change of Lending Office.
     Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous

- 49 -



--------------------------------------------------------------------------------



 



to such Lender as determined by such Lender in its sole discretion, except that
such Lender shall have no obligation to designate a Lending Office located in
the United States of America.
Section 4.8. Assumptions Concerning Funding of LIBOR Loans.
     Calculation of all amounts payable to a Lender under this Article shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.
Article V. Conditions Precedent
Section 5.1. Initial Conditions Precedent.
     The obligation of the Lenders to effect or permit the occurrence of the
first Credit Event hereunder, whether as the making of a Loan or the issuance of
a Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:
     (a) The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:
     (i) counterparts of this Agreement executed by each of the parties hereto;
     (ii) Revolving Notes executed by the Borrower, payable to each Lender
(other than any Lender that has requested that it not receive a Revolving Note)
and complying with the terms of Section 2.10.(a) and the Swingline Note executed
by the Borrower;
     (iii) the Guaranty executed by the Parent and each of the other Guarantors;
     (iv) an opinion of counsel to the Borrower and the other Loan Parties,
addressed to the Administrative Agent and the Lenders and covering the matters
set forth in Exhibit J;
     (v) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;
     (vi) a certificate of good standing (or certificate of similar meaning)
with respect to each Loan Party issued as of a recent date by the Secretary of
State of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;
     (vii) a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf

- 50 -



--------------------------------------------------------------------------------



 



of the Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests
for Letters of Credit, Notices of Conversion and Notices of Continuation;
     (viii) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;
     (ix) a Compliance Certificate calculated as of March 31, 2011 giving pro
forma effect to the transactions contemplated by this Agreement, including
termination of the Existing Credit Agreement;
     (x) a Transfer Authorizer Designation Form effective as of the Agreement
Date;
     (xi) evidence that the Fees, if any, then due and payable under
Section 3.5., together with all other fees, expenses and reimbursement amounts
due and payable to the Administrative Agent and any of the Lenders, including
without limitation, the fees and expenses of counsel to the Administrative
Agent, have been paid; and
     (xii) such other documents, agreements and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request; and
     (b) In the good faith judgment of the Administrative Agent:
     (i) since December 31, 2010, there shall not have occurred or become known
to the Administrative Agent or any of the Lenders any event or condition that
has had or could reasonably be expected to have a Material Adverse Effect;
     (ii) no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, or otherwise materially and adversely affect, the
ability of the Parent, the Borrower or any other Loan Party to fulfill its
obligations under the Loan Documents to which it is a party;
     (iii) the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries shall have received all approvals, consents and waivers, and shall
have made or given all necessary filings and notices as shall be required to
consummate the transactions contemplated hereby without the occurrence of any
default under, conflict with or violation of (A) any Applicable Law or (B) any
agreement, document or instrument to which any Loan Party is a party or by which
any of them or their respective properties is bound, except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which
could not reasonably be likely to (A) have a Material Adverse Effect, or
(B) restrain or enjoin, or otherwise materially and adversely affect the ability
of the Parent, the Borrower or any other Loan Party to fulfill its obligations
under the Loan Documents to which it is a party; and
     (iv) the Parent, the Borrower and each other Loan Party shall have provided
all information requested by the Administrative Agent and each Lender in order
to comply with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

- 51 -



--------------------------------------------------------------------------------



 



     (c) The Administrative Agent shall give notice (which may be by electronic
mail or other similar means of electronic communication) to the Borrower and the
Lenders promptly upon is determination that all of the conditions precedent set
forth in this Section shall have been fulfilled or waived by all of the Lenders.
Section 5.2. Conditions Precedent to All Loans and Letters of Credit.
     The obligations of (i) Lenders to make any Loans and (ii) the Issuing Bank
to issue Letters of Credit, are each subject to the further conditions precedent
that: (a) no Default or Event of Default shall exist as of the date of the
making of such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.14. would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by the Parent, the Borrower
and each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for of changes in factual circumstances
specifically and expressly permitted hereunder and (c) in the case of the
borrowing of Revolving Loans, the Administrative Agent shall have received a
timely Notice of Borrowing, or in the case of the borrowing of a Swingline Loan,
the Swingline Lender shall have received a timely Notice of Swingline Borrowing.
Each Credit Event shall constitute a certification by the Borrower to the effect
set forth in the preceding sentence (both as of the date of the giving of notice
relating to such Credit Event and, unless the Borrower otherwise notifies the
Administrative Agent prior to the date of such Credit Event, as of the date of
the occurrence of such Credit Event). In addition, the Borrower shall be deemed
to have represented to the Administrative Agent and the Lenders at the time any
Loan is made or any Letter of Credit is issued that all conditions to the making
of such Loan or issuing of such Letter of Credit contained in this Article V.,
and not waived by the Lenders in accordance with the terms of this Agreement,
have been satisfied. Unless set forth in writing to the contrary, the making of
its initial Loan by a Lender shall constitute a certification by such Lender to
the Administrative Agent and the other Lenders that the conditions precedent for
initial Loans set forth in Sections 5.1. and 5.2. that have not previously been
waived by the Lenders in accordance with the terms of this Agreement have been
satisfied.
Article VI. Representations and Warranties
Section 6.1. Representations and Warranties.
     In order to induce the Administrative Agent and each Lender to enter into
this Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, each of the Parent and the Borrower represents and warrants
to the Administrative Agent, the Issuing Bank and each Lender as follows:
     (a) Organization; Power; Qualification. Each of the Parent, the Borrower
and the other Loan Parties is a corporation, partnership or other legal entity,
duly organized or formed, validly existing and in good standing under the
jurisdiction of its incorporation or formation, has the power and authority to
own or lease its respective properties and to carry on its respective business
as now being and hereafter

- 52 -



--------------------------------------------------------------------------------



 



proposed to be conducted and is duly qualified and is in good standing as a
foreign corporation, partnership or other legal entity, and authorized to do
business, in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization unless the
failure to be so qualified or authorized could not reasonably be expected to
have, in each instance, a Material Adverse Effect.
     (b) Ownership Structure. Part I of Schedule 6.1.(b) is, as of May 10, 2011,
a complete and correct list of (i) each Person holding any Equity Interest in
the Borrower, (ii) the percentage of ownership of such Person in the Borrower
and (iii) the jurisdiction of organization of each Loan Party. Except as
disclosed on such Schedule, there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in the Borrower. To Borrower’s and the
Parent’s knowledge, all of the Equity Interests in Borrower have been issued in
compliance with all Applicable Law. As of the Agreement Date, Part II of
Schedule 6.1.(b) correctly sets forth all Unconsolidated Affiliates of the
Parent, including the correct legal name of such Person, the type of legal
entity which each such Person is, and all Equity Interests (and the Ownership
Share) in such Person held directly or indirectly by the Parent.
     (c) Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain the other extensions of credit hereunder. The Parent, the Borrower
and each other Loan Party has the right and power, and has taken all necessary
action to authorize it, to execute, deliver and perform each of the Loan
Documents and the Fee Letter to which it is a party in accordance with their
respective terms and to consummate the transactions contemplated hereby and
thereby. The Loan Documents and the Fee Letter to which the Parent, the Borrower
or any other Loan Party is a party have been duly executed and delivered by the
duly authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
contained herein or therein and as may be limited by equitable principles
generally.
     (d) Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party and of the Fee Letter in accordance with their respective terms
and the borrowings and other extensions of credit hereunder do not and will not,
by the passage of time, the giving of notice, or both: (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to the Parent, the Borrower or any other Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of the Parent, the Borrower or any other Loan Party, or
any material indenture, material agreement or other material instrument to which
the Parent, the Borrower or any other Loan Party is a party or by which it or
any of its respective properties may be bound; or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by any Loan Party other than in favor of the
Administrative Agent for its benefit and the benefit of the Lenders and the
Issuing Bank.
     (e) Compliance with Applicable Law; Governmental Approvals. Each of the
Parent, the Borrower, each other Loan Party and each other Subsidiary is in
compliance with each Governmental Approval and all other Applicable Laws
relating to it except for noncompliances which, and Governmental Approvals the
failure to possess which, could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

- 53 -



--------------------------------------------------------------------------------



 



     (f) Title to Properties. Each of the Parent, the Borrower, each other Loan
Party and each other Subsidiary has good, marketable and legal title to, or a
valid leasehold interest in, its respective assets to the extent necessary to
conduct their respective businesses.
     (g) Certain Indebtedness. As of the Agreement Date, no default or event of
default has occurred with respect to the payment of interest or principle on any
Indebtedness of the Parent, the Borrower, any other Loan Party or any other
Subsidiary having an aggregate outstanding principal amount of $5,000,000 or
more and, to the knowledge of any Responsible Officer of the Parent or the
Borrower, none of the Parent, the Borrower, the other Loan Parties or the other
Subsidiaries has received any notice of default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute a default or event of default, with respect to any such Indebtedness.
Schedule 6.1.(g) is, as of the Agreement Date, a complete and correct listing of
all outstanding Non-Recourse Indebtedness of the Borrower’s Subsidiaries
scheduled to mature during the 2015 calendar year.
     (h) Litigation. Except as set forth on Schedule 6.1.(h), there are no
actions, suits or proceedings pending (nor, to the knowledge of the Parent or
the Borrower, are there any actions, suits or proceedings threatened) against or
in any other way relating adversely to or affecting the Parent, the Borrower,
any other Loan Party or any other Subsidiary or any of their respective property
in any court or before any arbitrator of any kind or before or by any other
Governmental Authority which, (i) could reasonably be expected to have a
Material Adverse Effect or (ii) in any manner draws into question the validity
or enforceability of any Loan Document or the Fee Letter. There are no strikes,
slow downs, work stoppages or walkouts or other labor disputes in progress or
threatened relating to, any Loan Party or any other Subsidiary which could
reasonably be expected to have a Material Adverse Effect.
     (i) Taxes. All material federal, state and other tax returns of the Parent,
the Borrower, any other Loan Party or any other Subsidiary required by
Applicable Law to be filed have been duly filed, and all material federal, state
and other taxes, assessments and other governmental charges or levies upon the
Parent, the Borrower, each other Loan Party and each other Subsidiary and their
respective properties, income, profits and assets which are due and payable have
been paid, except any such nonpayment or non-filing which is at the time
permitted under Section 7.6. As of the Agreement Date, none of the United States
income tax returns of the Parent, the Borrower, any other Loan Party or any
other Subsidiary is under audit. All charges, accruals and reserves on the books
of the Parent, the Borrower, each other Loan Party and each other Subsidiary in
respect of any taxes or other governmental charges are in accordance with GAAP.
     (j) Financial Statements. The Parent has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal year ended December 31, 2010, and the related
audited consolidated statements of operations, shareholders’ equity and cash
flow for the fiscal year ended on such date, with the opinion thereon of Ernst &
Young LLP, and (ii) the unaudited consolidated balance sheet of the Parent and
its consolidated Subsidiaries for the fiscal quarter ended March 31, 2011, and
the related unaudited consolidated statements of operations, shareholders’
equity and cash flow of the Parent and its consolidated Subsidiaries for the
fiscal quarter ended on such date. Such financial statements (including in each
case related schedules and notes) are complete and correct in all material
respects and present fairly, in all material respects in accordance with GAAP
consistently applied throughout the periods involved, the consolidated financial
position of the Parent and its consolidated Subsidiaries as at their respective
dates and the results of operations and the cash flow for such periods (subject,
as to interim statements, to changes resulting from normal year-end audit
adjustments and absence of footnotes).

- 54 -



--------------------------------------------------------------------------------



 



     (k) No Material Adverse Change; Solvency. Since December 31, 2010, there
has been no event, change, circumstance or occurrence that could reasonably be
expected to have a Material Adverse Effect. Each of the Loan Parties is Solvent
and the Parent, the Borrower and their respective Subsidiaries, taken as a
whole, are Solvent.
     (l) ERISA.
     (i) Except as could not individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each Benefit Arrangement is in
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other Applicable Laws. Except with respect to Multiemployer Plans, each
Qualified Plan (A) has received a favorable determination from the Internal
Revenue Service applicable to such Qualified Plan’s current remedial amendment
cycle (as defined in Revenue Procedure 2007-44 or “2007-44” for short), (B) has
timely filed for a favorable determination letter from the Internal Revenue
Service during its staggered remedial amendment cycle (as defined in 2007-44)
and such application is currently being processed by the Internal Revenue
Service, (C) had filed for a determination letter prior to its “GUST remedial
amendment period” (as defined in 2007-44) and received such determination letter
and the staggered remedial amendment cycle first following the GUST remedial
amendment period for such Qualified Plan has not yet expired, or (D) is
maintained under a prototype plan and may rely upon a favorable opinion letter
issued by the Internal Revenue Service with respect to such prototype plan. To
the best knowledge of the Parent and the Borrower, nothing has occurred which
could reasonably be expected to result in the revocation of a Qualified Plan’s
favorable determination letter or opinion letter.
     (ii) With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715. The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $20,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.
     (iii) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Parent and the Borrower, threatened, claims, actions or lawsuits or other action
by any Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.
     (m) Absence of Default. None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is in default under its certificate or articles of
incorporation or formation, bylaws, partnership agreement or other similar
organizational documents, and no event has occurred, which has not been
remedied, cured or waived: (i) which constitutes a Default or an Event of
Default; or (ii) which constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by,
the Parent, the Borrower, any other Loan Party or any other Subsidiary under any
agreement (other than this Agreement) or judgment, decree or order to which any
such Person is a party or by which any such Person or any of its respective
properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

- 55 -



--------------------------------------------------------------------------------



 



     (n) Environmental Laws. In the ordinary course of business, each of the
Parent, the Borrower, each other Loan Party and each other Subsidiary causes
reviews to be conducted of its respective operations or properties, to the
extent applicable, for compliance with Environmental Laws. Each of the Parent,
the Borrower, each other Loan Party and each other Subsidiary: (i) is in
compliance with all Environmental Laws applicable to its business, operations
and the Properties, (ii) has obtained all Governmental Approvals which are
required under Environmental Laws, and each such Governmental Approval is in
full force and effect, and (iii) is in compliance with all terms and conditions
of such Governmental Approvals, where with respect to each of the immediately
preceding clauses (i) through (iii) the failure to obtain or to comply could
reasonably be expected to have a Material Adverse Effect. Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, none of the Parent, the Borrower, any other Loan Party or any
other Subsidiary has any knowledge of, nor has the Parent, the Borrower, any
other Loan Party or any other Subsidiary received written notice of, any past,
present, or pending releases, events, conditions, circumstances, activities,
practices, incidents, facts, occurrences, actions, or plans that, with respect
to the Parent, the Borrower, such other Loan Party or such other Subsidiary,
their respective businesses, operations or with respect to the Properties, may:
(x) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (y) cause or contribute to any other potential claim or
other liability under any Environmental Law, or (z) cause any of the Properties
to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Parent’s knowledge after due inquiry,
threatened, against the Parent, the Borrower, any other Loan Party or any other
Subsidiary relating in any way to Environmental Laws which, reasonably could be
expected to have a Material Adverse Effect. None of the Properties is listed on
or proposed for listing on the National Priority List promulgated pursuant to
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
and its implementing regulations, or any comparable state or local priority list
promulgated pursuant to any analogous state or local law. To Parent’s knowledge,
no Hazardous Materials generated at or transported from the Properties are or
have been transported to, or disposed of at, any location that is listed or
proposed for listing on the National Priority List or any comparable state or
local priority list, or any other location that is or has been the subject of a
clean-up, removal or remedial action pursuant to any Environmental Law, except
to the extent that such transportation or disposal could not reasonably be
expected to result in a Material Adverse Effect.
     (o) Investment Company. None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or (ii) subject to any other Applicable Law
which purports to restrict its ability to borrow money or obtain other
extensions of credit or to consummate the transactions contemplated by this
Agreement or to perform its obligations under any Loan Document to which it is a
party.
     (p) Margin Stock. None of the Parent, the Borrower, any other Loan Party or
any other Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.
     (q) Intellectual Property. Each of the Loan Parties and each other
Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses, without

- 56 -



--------------------------------------------------------------------------------



 



known conflict with any patent, license, franchise, trademark, trademark right,
service mark, service mark right, trade secret, trade name, copyright, or other
proprietary right of any other Person except for such Intellectual Property, the
absence of which, and for conflicts which, could not reasonably be expected to
have a Material Adverse Effect. Each of the Loan Parties and each other
Subsidiary has taken all such steps as it deems reasonably necessary to protect
its respective rights under and with respect to such Intellectual Property. No
material claim has been asserted by any Person with respect to the use of any
such Intellectual Property by the Parent, the Borrower, any other Loan Party or
any other Subsidiary, or challenging or questioning the validity or
effectiveness of any such Intellectual Property. The use of such Intellectual
Property by the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries does not infringe on the rights of any Person, subject to such
claims and infringements as do not, in the aggregate , give rise to any
liabilities on the part of the Parent, the Borrower, any other Loan Party or any
other Subsidiary that could reasonably be expected to have a Material Adverse
Effect.
     (r) Business. As of the Agreement Date, the Parent, the Borrower, the other
Loan Parties and the other Subsidiaries are engaged in (i) the business of
owing, operating, managing and developing Designated Use Properties and the
provision of services incidental thereto, (ii) the brokerage, purchase and sale
of manufactured home units, (iii) making Investments permitted under
Section 9.1.(g) and (iv) other business activities reasonably incidental to the
foregoing.
     (s) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, the Borrower, any other Loan
Party or any other Subsidiary to the transactions contemplated hereby.
     (t) Accuracy and Completeness of Information. All written information,
reports and other papers and data (other than (i) financial projections,
budgets, forecasts, pro forma financial statements and other forward looking
statements and (ii) general industry information) furnished to the
Administrative Agent or any Lender by, on behalf of, or at the direction of, the
Parent, the Borrower, any other Loan Party or any other Subsidiary were, at the
time the same were so furnished and taken as a whole with all other written
information, reports and other papers and data furnished substantially
contemporaneously therewith, complete and correct in all material respects, to
the extent necessary to give the recipient a true and accurate knowledge of the
subject matter, or, in the case of financial statements (other than
(x) financial projections, budgets, forecasts, pro forma financial statements
and other forward looking statements and (y) the financial statements covered in
Section 6.1.(j)), are complete and correct in all material respects and present
fairly, in all material respects in accordance with GAAP consistently applied
throughout the periods involved, the consolidated financial position of the
Persons involved as at their respective dates and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year-end audit adjustments and absence of full footnote disclosure). All
financial projections, budgets, forecasts, pro forma financial statements and
other forward looking statements prepared by or on behalf of the Parent, the
Borrower, any other Loan Party or any other Subsidiary that have been or may
hereafter be made available to the Administrative Agent or any Lender were or
will be prepared in good faith based on assumptions believed to be reasonable at
the time of preparation thereof. No fact is known to any Loan Party which has
had, or may in the future have (so far as any Loan Party can reasonably
foresee), a Material Adverse Effect which has not been set forth in the
financial statements referred to in Section 6.1.(j) or in such information,
reports or other papers or data or otherwise disclosed in writing to the
Administrative Agent and the Lenders. No document furnished or written statement
made to the Administrative Agent or any Lender in connection with the
negotiation, preparation or execution of, or pursuant to, this Agreement or any
of the other Loan Documents (other than (i) financial projections, budgets,
forecasts, pro forma financial statements and other forward looking statements
and (ii) general industry information) contains or will contain any untrue
statement of a

- 57 -



--------------------------------------------------------------------------------



 



material fact, or omits or will omit to state a material fact necessary in order
to make the statements contained therein not misleading.
     (u) Not Plan Assets; No Prohibited Transactions. None of the assets of the
Parent, the Borrower, any other Loan Party or any other Subsidiary constitutes
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. Assuming that no Lender funds any
amount payable by it hereunder with “plan assets,” as that term is defined in 29
C.F.R. 2510.3-101, the execution, delivery and performance of this Agreement and
the other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.
     (v) OFAC. None of the Parent, the Borrower, any of the other Loan Parties,
any of the other Subsidiaries, or any other Affiliate of the Borrower: (i) is a
person named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan, and none of the Letters of
Credit, will be used to finance any operations, investments or activities in, or
make any payments to, any such country, agency, organization, or person.
     (w) REIT Status. Each Guarantor qualifies as, and has elected to be treated
as, a REIT and is in compliance with all requirements and conditions imposed
under the Internal Revenue Code to allow such Guarantor to maintain its status
as a REIT.
     (x) Qualifying Unencumbered Properties. Each Property included in a given
calculation of the Unencumbered Net Operating Income satisfied, at the time of
such calculation, all of the requirements contained in the definition of
“Qualifying Unencumbered Property”.
Section 6.2. Survival of Representations and Warranties, Etc.
     All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower, any other Loan
Party or any other Subsidiary to the Administrative Agent or any Lender pursuant
to or in connection with this Agreement or any of the other Loan Documents
(including, but not limited to, any such statement made in or in connection with
any amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of the Parent, the
Borrower, any other Loan Party or any other Subsidiary prior to the Agreement
Date and delivered to the Administrative Agent or any Lender in connection with
the underwriting or closing the transactions contemplated hereby but excluding
financial projections, budgets, forecasts, pro forma financial statements and
other forward looking statements and general industry information) shall
constitute representations and warranties made by the Borrower under this
Agreement. All representations and warranties made under this Agreement and the
other Loan Documents shall be deemed to be made at and as of the Agreement Date,
the Effective Date, the date on which any extension of the Termination Date is
effectuated pursuant to Section 2.12. and as of the date of the occurrence of
each Credit Event, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which

- 58 -



--------------------------------------------------------------------------------



 



case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
expressly and specifically permitted hereunder. All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans and the issuance of
the Letters of Credit.
Article VII. Affirmative Covenants
     For so long as this Agreement is in effect, the Parent and the Borrower
shall comply with the following covenants:
Section 7.1. Preservation of Existence and Similar Matters.
     Except as otherwise permitted under Section 9.6., the Parent and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, preserve and maintain its respective existence, rights, franchises, licenses
and privileges in the jurisdiction of its incorporation or formation and qualify
and remain qualified and authorized to do business in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification and authorization unless the failure to be so authorized and
qualified could not reasonably be expected to have a Material Adverse Effect.
Section 7.2. Compliance with Applicable Law.
     The Parent and the Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, comply with all Applicable Laws, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect.
Section 7.3. Maintenance of Property.
     In addition to the requirements of any of the other Loan Documents, the
Parent and the Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, (a) protect and preserve, and maintain in good repair,
working order and condition, all of its respective material properties, ordinary
wear and tear and casualty and condemnation excepted, and (b) from time to time
make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times.
Section 7.4. Conduct of Business.
     Except as otherwise permitted under Section 9.6., the Parent and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, carry on its respective businesses as described in Section 6.1.(r) and not
enter into any line of business not otherwise described in such Section.
Section 7.5. Insurance.
     In addition to the requirements of any of the other Loan Documents, the
Parent and the Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, maintain insurance with financially sound and reputable
insurance companies against such risks and in such amounts as is customarily
maintained by Persons engaged in similar businesses or as may be required by
Applicable Law. The Borrower shall from time to time deliver to the
Administrative Agent upon reasonable request a detailed list, together with
reasonable evidence of the insurance then in effect, stating the names of the
insurance companies, the amounts and rates of the insurance, the dates of the
expiration thereof and the properties and risks covered thereby.

- 59 -



--------------------------------------------------------------------------------



 



Section 7.6. Payment of Taxes.
     The Parent and the Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, pay and discharge when due all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any properties belonging to it which, if unpaid, might
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or discharge of any such tax, assessment,
charge or levy which is being contested in good faith by appropriate proceedings
which operate to suspend the collection thereof and for which adequate reserves
have been established on the books of such Person, in accordance with GAAP.
Section 7.7. Books and Records; Inspections.
     The Parent and the Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, keep proper books of record and account in which
full, true and correct entries in all material respects in conformity with GAAP
consistently applied shall be made. The Parent and the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, permit representatives
of the Administrative Agent or any Lender to visit and inspect any of their
respective properties, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants (in the presence of an officer of the Borrower), all at such
reasonable times during business hours and as often as may reasonably be
requested and so long as no Event of Default exists, with reasonable prior
notice. The Borrower shall be obligated to reimburse the Administrative Agent
and the Lenders for their costs and expenses incurred in connection with the
exercise of their rights under this Section only if such exercise occurs while a
Default or Event of Default exists. If requested by the Administrative Agent,
the Parent and the Borrower shall execute an authorization letter addressed to
its accountants authorizing the Administrative Agent or any Lender to discuss
the financial affairs of the Parent, the Borrower, any other Loan Party or any
other Subsidiary with its accountants; provided that an officer of the Borrower
shall be given a reasonable opportunity to be present for any discussions with
any such accountants.
Section 7.8. Use of Proceeds.
     The Borrower will use the proceeds of Loans only (a) to finance
acquisitions permitted under this Agreement; (b) to finance capital expenditures
and (c) to provide for the general working capital needs of the Borrower and its
Subsidiaries and for other general corporate purposes of the Borrower and its
Subsidiaries. The Borrower shall only use Letters of Credit for the same
purposes for which it may use the proceeds of Loans. The Parent and the Borrower
shall not, and shall not permit any other Loan Party or any other Subsidiary to,
use any part of such proceeds to purchase or carry, or to reduce or retire or
refinance any credit incurred to purchase or carry, any margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System)
or to extend credit to others for the purpose of purchasing or carrying any such
margin stock.
Section 7.9. Environmental Matters.
     The Parent and the Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, comply with all Environmental Laws the failure
with which to comply could reasonably be expected to have a Material Adverse
Effect. The Parent and the Borrower shall comply, and shall cause each other
Loan Party and each other Subsidiary to comply, and the Parent and the Borrower
shall use, and shall cause each other Loan Party and each other Subsidiary to
use, commercially reasonable efforts to cause all other Persons occupying, using
or present on the Properties to comply, with all Environmental

- 60 -



--------------------------------------------------------------------------------



 



Laws the failure with which to comply could reasonably be expected to have a
Material Adverse Effect. The Parent and the Borrower shall, and shall cause each
other Loan Party and each other Subsidiary to, promptly take all actions and pay
or arrange to pay all costs necessary for it and for the Properties to comply
with all Environmental Laws and all Governmental Approvals, including actions to
remove and dispose of all Hazardous Materials and to clean up the Properties as
required under Environmental Laws, in each case, the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. Nothing
in this Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.
Section 7.10. Further Assurances.
     At the Borrower’s cost and expense and upon request of the Administrative
Agent, the Parent and the Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, duly execute and deliver or cause to be duly
executed and delivered, to the Administrative Agent such further instruments,
documents and certificates, and do and cause to be done such further acts that
may be reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.
Section 7.11. REIT Status.
     The Parent shall, and shall cause each other Guarantor to, maintain its
status as, and election to be treated as, a REIT.
Section 7.12. Exchange Listing.
     The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or other nationally
recognized securities exchange.
Article VIII. Information
     For so long as this Agreement is in effect, the Borrower shall furnish
(including by electronic means as provided in Section 8.5.) to each Lender (or
to the Administrative Agent if so provided below):
Section 8.1. Quarterly Financial Statements.
     Within 50 days after the end of each of the first, second and third fiscal
quarters of the Parent, the unaudited consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of operations, stockholders’ equity and cash flows of
the Parent and its Subsidiaries for such period, setting forth in each case in
comparative form the figures as of the end of and for the corresponding periods
of the previous fiscal year (if any), all of which shall be certified by the
chief executive officer, chief financial officer or vice president-treasurer of
the Parent, in his or her opinion, to present fairly, in accordance with GAAP in
all material respects and consistently applied, the consolidated financial
position of the Parent and its Subsidiaries as at the date thereof and the
results of operations for such period (subject, in each case, to normal year-end
audit adjustments and the absence of full footnote disclosure).
Section 8.2. Year-End Statements.
     Within 120 days after the end of each fiscal year of the Parent, the
audited consolidated balance sheet of the Parent and its Subsidiaries as at the
end of such fiscal year and the related audited consolidated statements of
operations, stockholders’ equity and cash flows of the Parent and its

- 61 -



--------------------------------------------------------------------------------



 



Subsidiaries for such fiscal year, setting forth in comparative form the figures
as at the end of and for the previous fiscal year (if any), all of which shall
be (a) certified by the chief executive officer, chief financial officer or vice
president-treasurer of the Parent, in his or her opinion, to present fairly, in
all material respects and in accordance with GAAP consistently applied, the
financial position of the Parent and its Subsidiaries as at the date thereof and
the result of operations for such period and (b) accompanied by the report
thereon of Ernst & Young LLP or other independent certified public accountants
of recognized national standing acceptable to the Administrative Agent, whose
report shall be unqualified as to “going concern” (and other like qualifications
or exceptions) and to scope.
Section 8.3. Compliance Certificate.
     At the time the financial statements are furnished pursuant to
Sections 8.1. and 8.2., a certificate substantially in the form of Exhibit K (a
“Compliance Certificate”) executed on behalf of the Parent by the chief
executive officer, chief financial officer or vice president-treasurer of the
Parent (a) setting forth in reasonable detail as of the end of such quarterly
accounting period or fiscal year, as the case may be, the calculations required
to establish whether the Parent was in compliance with the covenants contained
in Section 9.1. and (b) stating that no Default or Event of Default exists, or,
if such is not the case, specifying such Default or Event of Default and its
nature, when it occurred and the steps being taken by the Parent with respect to
such event, condition or failure.
Section 8.4. Other Information.
     (a) Promptly upon the Administrative Agent’s request, copies of all
reports, if any, submitted to the Parent or its Board of Directors by its
independent public accountants including, without limitation, any management
report;
     (b) Within 5 Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which the Parent, the Borrower, any other Loan Party or
any other Subsidiary shall file with the Securities and Exchange Commission (or
any Governmental Authority substituted therefor) or any national securities
exchange;
     (c) Promptly upon the mailing thereof to the shareholders of the Parent
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Parent, the Borrower any other Loan Party or any other Subsidiary;
     (d) At the time financial statements are furnished pursuant to
Sections 8.1. and 8.2., (i) a statement of Funds From Operations certified by
the chief executive officer, chief financial officer or vice president-treasurer
of the Parent in form and substance reasonably satisfactory to the
Administrative Agent; and (ii) a report of newly acquired Properties, in form
and detail reasonably satisfactory to the Administrative Agent, which shall
include, without limitation, the Net Operating Income of such Property, the cost
of acquisition of such Property and the amount, if any, of Indebtedness secured
by a Lien on such Property;
     (e) No later than 30 days after the beginning of each fiscal year of the
Parent ending prior to the Termination Date, projected balance sheets, operating
statements, profit and loss projections and cash flow budgets of the Parent and
its Subsidiaries on a consolidated basis for such fiscal year, all itemized in
reasonable detail;

- 62 -



--------------------------------------------------------------------------------



 



     (f) If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred and is continuing, could reasonably be
expected to have a Material Adverse Effect, a certificate of the chief executive
officer, chief financial officer or vice president-treasurer of the Parent
setting forth details as to such occurrence and the action, if any, which the
Parent or applicable member of the ERISA Group is required or proposes to take;
     (g) To the extent the Parent, the Borrower, any other Loan Party or any
other Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating to, or affecting, the Parent, the Borrower,
any other Loan Party or any other Subsidiary or any of their respective
properties, assets or businesses which could reasonably be expected to have a
Material Adverse Effect;
     (h) Prompt notice of the occurrence of any event which has had, or could
reasonably be expected to have, a Material Adverse Effect;
     (i) Prompt notice of the occurrence of any Default or Event of Default;
     (j) Promptly upon the request of the Administrative Agent, evidence of the
Parent’s calculation of the Ownership Share with respect to a Subsidiary (other
than a Wholly Owned Subsidiary) or an Unconsolidated Affiliate, such evidence to
be in form and detail reasonably satisfactory to the Administrative Agent;
     (k) Promptly, upon each request, information identifying the Parent, the
Borrower or any other Loan Party as a Lender may request in order to comply with
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001));
     (l) Promptly, and in any event within 3 Business Days after the Parent or
the Borrower obtains knowledge thereof, written notice of the occurrence of any
of the following: (i) the Parent, the Borrower, any other Loan Party or any
other Subsidiary shall receive notice that any violation of or noncompliance
with any Environmental Law has or may have been committed; (ii) the Parent, the
Borrower, any other Loan Party or any other Subsidiary shall receive notice that
any administrative or judicial complaint, order or petition has been filed or
other proceeding has been initiated, or is about to be filed or initiated
against any such Person alleging any violation of or noncompliance with any
Environmental Law or requiring any such Person to take any action in connection
with the release or threatened release of Hazardous Materials; (iii) the Parent,
the Borrower, any other Loan Party or any other Subsidiary shall receive any
notice from a Governmental Authority or private party alleging that any such
Person may be liable or responsible for any costs associated with a response to,
or remediation or cleanup of, a release or threatened release of Hazardous
Materials or any damages caused thereby; or (iv) the Parent, the Borrower, any
other Loan Party or any other Subsidiary shall receive notice of any other fact,
circumstance or condition that could reasonably be expected to form the basis of
an environmental claim, and in the case of any of the foregoing, such matters,
whether individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;
     (m) Prompt notice of any material change in accounting policies or
financial reporting practices by the Parent, the Borrower, any other Loan Party
or any other Subsidiary; and
     (n) From time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
any Property or the business, assets, liabilities, financial condition, results
of operations or business prospects of the Parent, the Borrower, any other Loan
Party or any other Subsidiary as the Administrative Agent or any Lender may
reasonably request.

- 63 -



--------------------------------------------------------------------------------



 



Section 8.5. Electronic Delivery of Certain Information.
     (a) Documents required to be delivered pursuant to the Loan Documents may
be delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.Edgar.com
<http://www.Edgar.com> or a website sponsored or hosted by the Administrative
Agent or the Parent (including, without limitation, on the Parent’s website))
provided that the foregoing shall not apply to (i) notices to any Lender (or the
Issuing Bank) pursuant to Article II. and (ii) any Lender that has notified the
Administrative Agent and the Parent that it cannot or does not want to receive
electronic communications. The Administrative Agent, the Parent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic delivery pursuant to procedures approved by it for all
or particular notices or communications. Documents or notices delivered
electronically shall be deemed to have been delivered 24 hours after the date
and time on which the Administrative Agent, the Parent or the Borrower posts
such documents or the documents become available on a commercial website and the
Administrative Agent, the Parent or the Borrower notifies each Lender of said
posting and provides a link thereto; provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have occurred as of
11:00 a.m. Central time on the opening of business on the next business day for
the recipient. Notwithstanding anything contained herein, in every instance the
Parent shall be required to provide paper copies of the certificate required by
Section 8.3. to the Administrative Agent and shall deliver paper copies of any
documents to the Administrative Agent or to any Lender that requests such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender. Except for the certificates required by
Section 8.3., the Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Parent or the Borrower with any such request for delivery.
Each Lender shall be solely responsible for requesting delivery to it of paper
copies and maintaining its paper or electronic documents.
     (b) Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Parent or the
Borrower by the Administrative Agent.
Section 8.6. Public/Private Information.
     The Parent and the Borrower shall cooperate with the Administrative Agent
in connection with the publication of certain materials and/or information
provided by or on behalf of the Parent or the Borrower. Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Parent or the Borrower to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and the Parent
or the Borrower shall designate Information Materials that are either available
to the public or not material with respect to Parent, the Borrower and the other
Subsidiaries or any of their respective securities for purposes of United States
federal and state securities laws, as “Public Information”. All such Information
Materials not so designated as “Public Information” shall be deemed to be
“Private Information”.
Section 8.7. USA Patriot Act Notice; Compliance.
     The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations
issued with respect thereto require all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, a Lender
(for itself and/or as Administrative Agent for all Lenders hereunder) may from
time-to-time

- 64 -



--------------------------------------------------------------------------------



 



request, and the Parent and the Borrower shall, and shall cause the other Loan
Parties to, provide to such Lender, such Loan Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law. An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.
Section 8.8. Qualifying Unencumbered Properties.
     The Borrower may from time to time but no more frequently than quarterly
deliver notice to the Administrative Agent stating that the Borrower intends to
designate a Property to become a Qualifying Unencumbered Property. Such notice
shall (a) set forth the name of such Property (or, if such Property has no name,
such notice shall otherwise identify such Property), and (b) be accompanied by a
statement of income, certified by the chief executive officer, chief financial
officer or vice president-treasurer of the Parent, for each such Property for
the then most recently completed fiscal quarter (or, if such statement of income
is unavailable, a pro forma financial statement setting forth the Net Operating
Income with respect to such Property for the then current fiscal quarter). If
any such Property meets the requirements set forth in the definition of
“Qualifying Unencumbered Properties” and the Administrative Agent fails to
deliver written notice to the Borrower stating that the Requisite Lenders have
disapproved the designation of such Property as a Qualifying Unencumbered
Property (it being understood that such notice shall provide the Borrower with
information regarding why such designation was disapproved by the Requisite
Lenders and that the Requisite Lenders will not unreasonably disapprove such
designation) within 20 days after receipt of such information by the
Administrative Agent, such Property shall become a Qualifying Unencumbered
Property.
Article IX. Negative Covenants
     For so long as this Agreement is in effect, the Parent and the Borrower, as
applicable, shall comply with the following covenants:
Section 9.1. Financial Covenants.
     (a) Maximum Leverage Ratio. The Parent shall not permit the ratio of
(i) Total Indebtedness to (ii) Total Asset Value, to exceed 0.60 to 1.00 at any
time.
     (b) Maximum Fixed Charge Coverage Ratio. The Parent shall not permit the
ratio of (i) Adjusted EBITDA for any period of 12 consecutive calendar months
ending during the term of this Agreement to (ii) Fixed Charges of the Parent and
its Subsidiaries determined on a consolidated basis for such period, to be less
than 1.40 to 1.00 at any time.
     (c) Minimum Unencumbered Debt Yield. The Parent shall not permit the ratio
(expressed as a percentage) of (i) Unencumbered Net Operating Income for any
period of 12 consecutive calendar months ending during the term of this
Agreement to (ii) Unsecured Debt to be less than 12.50% at any time.
     (d) Minimum Unencumbered Interest Coverage Ratio. The Parent shall not
permit the ratio of (i) Unencumbered Net Operating Income any fiscal quarter
ending during the term of this Agreement to (ii) Unsecured Interest Expense for
such fiscal quarter, to be less than 2.00 to 1.00 at any time.
     (e) Minimum Net Worth. The Parent shall not permit Net Worth at any time to
be less than (i) $1,600,000,000 plus (ii) 75% of the Net Proceeds of all Equity
Issuances effected at any time after the Agreement Date by the Parent, any of
its Subsidiaries or any Unconsolidated Affiliate to any Person other

- 65 -



--------------------------------------------------------------------------------



 



than the Parent or any of its Subsidiaries; provided, however, the amount of any
increase under clause (ii) resulting from Equity Issuances effected by an
Unconsolidated Affiliate shall be limited to the Parent’s Ownership Share of
such Unconsolidated Affiliate.
     (f) Dividends and Other Restricted Payments. The Parent and the Borrower
shall not, and shall not permit any of the other Subsidiaries to, declare or
make any Restricted Payment; provided, however, that the Parent, the Borrower
and the other Subsidiaries may declare and make the following Restricted
Payments:
     (i) the Borrower may pay cash dividends to the Parent and other holders of
partnership interests in the Borrower with respect to any fiscal year to the
extent necessary for the Parent to distribute, and the Parent may so distribute,
cash dividends to its shareholders in an aggregate amount not to exceed the
greater of (x) the amount required to be distributed for the Parent to remain in
compliance with Section 7.11. or (y) 95.0% of Funds From Operations;
     (ii) the Borrower may pay cash dividends to the Parent and other holders of
partnership interests in the Borrower with respect to any fiscal year ending
during the term of this Agreement to the extent necessary for the Parent to
distribute, and the Parent may so distribute cash distributions to its
shareholders of capital gains resulting from gains from certain asset sales to
the extent necessary to avoid payment of taxes on such asset sales imposed under
Sections 857(b)(3) and 4981 of the Internal Revenue Code;
     (iii) the Parent may repurchase Equity Interest in the Parent so long as
(x) immediately prior thereto, and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence,
including, without limitation, a Default or Event of Default resulting from a
breach of any of the covenants contained in Section 9.1.; (y) Net Worth
immediately after giving pro forma effect to such repurchase would not be less
than (1) $1,800,000,000 plus (2) 75% of the Net Proceeds of all Equity Issuances
effected at any time after the Agreement Date by the Parent, any of its
Subsidiaries or any Unconsolidated Affiliate to any Person other than the Parent
or any of its Subsidiaries (with the amount of any increase under clause
(2) resulting from Equity Issuances effected by an Unconsolidated Affiliate
being limited to the Parent’s Ownership Share of such Unconsolidated Affiliate)
and (z) at least 5 Business Days before such repurchase (or in the case of a
repurchase program approved by the Parent’s board of directors, 5 Business Days
before the first repurchase effected under such program), the Borrower shall
have delivered to the Administrative Agent for distribution to each of the
Lenders a Compliance Certificate, calculated on a pro forma basis, evidencing
the continued compliance by the Loan Parties with the terms and conditions of
this Agreement and the other Loan Documents, including without limitation, the
covenants contained in Section 9.1., after giving pro forma effect to such
repurchase (or in the case of a repurchase program approved by the Parent’s
board of directors, 5 Business Days before the first repurchase effected under
such program); and
     (iv) so long as no Default or Event of Default would result therefrom,
Restricted Payments (x) resulting from repurchases of Equity Interests in the
Parent deemed to occur upon exercise of stock options if such Equity Interests
represent a portion of the exercise price of such options or (y) made for
purposes of permitting, directly or indirectly, the repurchase of Equity
Interests in the Parent from present or former officers, directors, consultants,
agents or employees (or their estates, trusts, family members or former spouses)
of the Loan Parties and their Subsidiaries, so long as the amount of such
Restricted Payments in the case of both clauses (x) and (y) does not exceed
$10,000,000 in the aggregate in any fiscal year.

- 66 -



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, if an Event of Default specified in
Section 10.1.(a) exists or if as a result of the occurrence of any other Event
of Default any of the Obligations have been accelerated, the Parent and the
Borrower shall not, and shall not permit any other Subsidiary to, make any
Restricted Payments to any Person except that the Borrower may declare and make
cash distributions to the Parent and other holders of partnership interests in
the Borrower with respect to any fiscal year to the extent necessary for the
Parent to distribute, and the Parent may so distribute, an aggregate amount not
to exceed the minimum amount necessary for the Parent to remain in compliance
with Section 7.11. Notwithstanding anything to the contrary in this Section,
Subsidiaries may pay Restricted Payments to the Borrower or any other Subsidiary
at any time.
     (g) Permitted Investments Generally. The Parent shall not, and shall not
permit any Loan Party or other Subsidiary to, make an Investment in or otherwise
own the following items which would cause the aggregate value of such holdings
of such Persons (determined in accordance with GAAP) to exceed 30.0% of Total
Asset Value at any time:
     (i) Properties that are not Designated Use Properties;
     (ii) Unimproved Land;
     (iii) Development Activity;
     (iv) Mortgage Receivables and other notes receivable;
     (v) Designated Use Property Ownership Interests in Persons that are not
Subsidiaries or Unconsolidated Affiliates; and
     (vi) Investments in Unconsolidated Affiliates and in Subsidiaries that are
not Wholly Owned Subsidiaries.
     (h) Permitted Investments of Parent and MHC Trust. Notwithstanding the
immediately preceding subsection (g), (i) the Parent shall not have or make any
Investment in any Person, or own any other assets, except Equity Interests in
MHC Trust, the Borrower and the Borrower’s Subsidiaries and Unconsolidated
Affiliates and (ii) MHC Trust shall not have or make any Investment in any
Person, or own any other assets, except Equity Interests in the Borrower and the
Borrower’s Subsidiaries and Unconsolidated Affiliates.
     For purposes of calculating compliance with the financial covenants set
forth in this Section 9.1. and the other covenants contained in this
Article IX., each of the following transactions, in each case not prohibited by
the Loan Documents, that occurred during the period for which such financial
covenant is to be calculated, shall be calculated on a pro forma basis assuming
that each such transaction had occurred on the first day of such period (and
taking into account (i) cost savings to the extent same would be permitted to be
reflected in pro forma financial information complying with the requirements of
GAAP and Article XI of Regulation S-X under the Securities Act and (ii) such
other adjustments as may be reasonably approved by the Administrative Agent in
writing, such approval not to be unreasonably withheld or delayed): (a) the
purchase or other acquisition of (i) property and assets or businesses of any
Person or of assets constituting a business unit, a line of business or division
of such Person, (ii) a Property or (iii) Equity Interests in a Person that, upon
the consummation thereof, will be a Subsidiary of such Person (including as a
result of a merger or consolidation); (b) the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Subsidiary) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated

- 67 -



--------------------------------------------------------------------------------



 



therewith; and (c) any incurrence (including by assumption or Guaranty) or
repayment (including by redemption, repayment, retirement or extinguishment) of
any Indebtedness. All pro forma calculations pursuant to this Section shall be
made in good faith by the chief executive officer, chief financial officer or
vice president-treasurer of the Parent.
Section 9.2. Indebtedness.
     The Parent and the Borrower shall not, and shall not permit any of their
respective Subsidiaries to, directly or indirectly create, incur, assume or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except:
     (a) the Obligations;
     (b) guaranties of the Obligations described in the immediately preceding
subsection (a);
     (c) in the case of the Borrower and its Subsidiaries, trade debt incurred
in the normal course of business;
     (d) in the case of the Borrower and its Subsidiaries, intercompany
Indebtedness (including, without limitation, amounts owing under intercompany
leases) owing between Subsidiaries; and
     (e) Indebtedness which, after giving effect thereto, may be incurred or may
remain outstanding without giving rise to an Event of Default or Default,
including without limitation any Default or Event of Default resulting from
noncompliance with any of the terms of Article IX.; provided, however, that the
Parent and the Borrower shall not (i) and shall not permit any of its
Subsidiaries to, guarantee or otherwise become or remain directly or indirectly
liable with respect to the Indebtedness of any Unconsolidated Affiliate, and
(ii) permit any Subsidiary to create, incur, assume or otherwise become or
remain directly or indirectly liable with respect to, any Recourse Indebtedness,
in an aggregate amount collectively for both clauses (i) and (ii), in excess of
(A) $10,000,000 for any such Subsidiary or Unconsolidated Affiliate at any time
or (B) $30,000,000 in the aggregate for all Subsidiaries and Unconsolidated
Affiliates at any time.
Section 9.3. Liens.
     The Parent and the Borrower shall not, and shall not permit any of their
respective Subsidiaries to, directly or indirectly create, incur, assume or
permit to exist any Lien on or with respect to any of its Property, except:
     (a) Permitted Liens;
     (b) Liens securing Indebtedness permitted to be incurred and remain
outstanding pursuant to Section 9.2.(d) and (e);
     (c) lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which are being contested
in good faith by appropriate proceedings which operate to suspend the collection
thereof and for which adequate reserves have been established in accordance with
GAAP;
     (d) with respect to a Property, items listed on Schedule B to the owner’s
title insurance policy of the Borrower or a Subsidiary with respect to such
Property, which do not materially detract from

- 68 -



--------------------------------------------------------------------------------



 



the value of such Property or impair the intended use thereof in the business of
the Borrower or such Subsidiary, as applicable;
     (e) Liens in favor of counterparties in respect of any Derivative
Contracts;
     (f) Liens securing judgments and awards for the payment of money not
constituting an Event of Default under Section 10.1.(h);
      (g) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more of
accounts maintained by the Borrower or any Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided that in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;
     (h) licenses or sublicenses granted to others in the ordinary course of
business which do not (i) interfere in any material respect with the business of
the Borrower and its Subsidiaries taken as a whole and (ii) secure any
Indebtedness;
     (i) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection;
     (j) Liens solely on any cash earnest money deposits made by the Borrower or
any Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder;
     (k) Liens imposed pursuant to any of the provisions of ERISA or pursuant to
any Environmental Laws not otherwise resulting in a Default or Event of Default;
and
     (l) other Liens securing obligations (not constituting Indebtedness)
outstanding in an aggregate amount not to exceed $1,000,000 at any time.
Section 9.4. Negative Pledge.
     The Parent and the Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary (other than an Excluded Subsidiary) to, enter
into, assume or otherwise be bound by any Negative Pledge except for a Negative
Pledge contained in (i) an agreement (x) evidencing Indebtedness which (A) the
Parent, the Borrower, such Loan Party or such Subsidiary may create, incur,
assume, or permit or suffer to exist without violation of this Agreement and
(B) is secured by a Lien permitted to exist under the Loan Documents (including
Liens permitted under Section 9.3.), and (y) which prohibits the creation of any
other Lien on only the property securing such Indebtedness as of the date such
agreement was entered into; (ii) an agreement relating to the sale of a
Subsidiary or assets pending such sale, provided that in any such case the
Negative Pledge applies only to the Subsidiary or the assets that are the
subject of such sale or proceeds or contract related to such sale; (iii) any
document or instrument relating to any Lien permitted under subsections (b),
(e), (g), (h), (j) or (k) of Section 9.3. or any Lien referred to in clause
(b) of the definition of the term “Permitted Lien”, provided that in any such
case the Negative Pledge applies only to the assets that are subject to such
Lien; or (iv) any Loan Document or Specified Derivatives Contract.

- 69 -



--------------------------------------------------------------------------------



 



Section 9.5. Restrictions on Intercompany Transfers.
     The Parent and the Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary (other than an Excluded Subsidiary) to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to:
(a) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other equity interests owned by the Parent, the Borrower or any
other Subsidiary; (b) pay any Indebtedness owed to the Parent, the Borrower or
any other Subsidiary; (c) make loans or advances to the Parent, the Borrower or
any other Subsidiary; or (d) transfer any of its property or assets to the
Parent, the Borrower or any other Subsidiary; other than (i) with respect to the
preceding clauses (a) through (d), those encumbrances or restrictions contained
in any Loan Document, (ii) with respect to clause (d), customary provisions
restricting assignment of any lease or other agreement entered into by the
Parent, the Borrower, any other Loan Party or any other Subsidiary in the
ordinary course of business, (iii) with respect to the preceding clauses (a),
(c) and (d), which are customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures permitted hereunder and
applicable solely to such joint venture entered into in the ordinary course of
business, and (iv) with respect to clause (d), customary restrictions contained
in leases, subleases, licenses or asset sale agreements otherwise permitted
hereby so long as such restrictions relate to the assets subject thereto.
Section 9.6. Merger, Consolidation, Sales of Assets and Other Arrangements.
     (a) The Parent and the Borrower shall not, and shall not permit any other
Loan Party or any other Subsidiary to, (w) enter into any transaction of merger,
consolidation, reorganization or recapitalization; (x) liquidate, windup or
dissolve itself (or suffer any liquidation or dissolution); (y) convey, sell,
lease, sublease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or substantially all of its business or assets, or
the Equity Interests in any Subsidiary, whether now owned or hereafter acquired;
or (z) acquire all or substantially all of the assets of, or Equity Interests
in, any other Person; provided, however, that:
     (i) any Subsidiary (A) may merge with a Loan Party so long as such Loan
Party is the survivor (and in any merger involving the Borrower, the Borrower is
the survivor) and (B) that is not a Loan Party may merge with any other
Subsidiary that is not a Loan Party;
     (ii) any Subsidiary (A) may sell, transfer or otherwise dispose of its
assets to a Loan Party and (B) that is not a Loan Party may sell, transfer or
otherwise dispose of its assets to any other Subsidiary that is not a Loan
Party, in each case, including any disposition that is by its nature a
liquidation;
     (iii) (A) a Loan Party (other than the Parent, the Borrower or any
Qualifying Unencumbered Property Owner) and any Subsidiary that is not (and is
not required to be) a Loan Party may convey, sell, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or substantially all of
its business or assets, or the capital stock of or other Equity Interests in any
of its Subsidiaries (other than the Borrower or a Qualifying Unencumbered
Property Owner), and (B) any Loan Party and any other Subsidiary may, directly
or indirectly, acquire (whether by purchase, acquisition of Equity Interests of
a Person, or as a result of a merger or consolidation) all or substantially all
of the assets of, or acquire Equity Interests in, any other Person, so long as,
in the case of each of clause (A) and (B), (1) immediately prior thereto, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence, including, without limitation, a Default or
Event of Default resulting from a breach of any of the covenants contained in
Section 9.1.; (2) to the extent such sale, transfer, disposition or acquisition
of all or substantially all of the assets or Equity Interest of any

- 70 -



--------------------------------------------------------------------------------



 



Subsidiary (other than the Borrower, a Loan Party or a Qualifying Unencumbered
Property Owner) and the consideration of such transaction is $75,000,000 or
more: (x) the Borrower shall have given the Administrative Agent and the Lenders
at least 15-days prior written notice of such conveyance, sale, transfer,
disposition, acquisition, purchase, merger or consolidation, specifying the
nature of the transaction in reasonable detail; and (y) at the time the Borrower
gives notice pursuant to clause (2)(x) of this subsection, the Borrower shall
have delivered to the Administrative Agent for distribution to each of the
Lenders a Compliance Certificate, calculated on a pro forma basis, evidencing
the continued compliance by the Loan Parties with the terms and conditions of
this Agreement and the other Loan Documents, including without limitation, the
covenants contained in Section 9.1., after giving pro forma effect to such
conveyance, sale, transfer, disposition, acquisition, purchase, merger or
consolidation; and (3) in the case of a consolidation or merger involving the
Parent, the Borrower or a Qualifying Unencumbered Property Owner, the Parent,
the Borrower or such Qualifying Unencumbered Property Owner, as the case may be,
shall be the survivor thereof; and
     (iv) the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business.
Section 9.7. Plan Assets.
     The Parent and the Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary to, permit any of its respective assets to become
or be deemed to be “plan assets” within the meaning of ERISA, the Internal
Revenue Code and the respective regulations promulgated thereunder.
Section 9.8. Fiscal Year.
     The Parent and the Borrower shall not, and shall not permit any other Loan
Party or other Subsidiary to, change its fiscal year from that in effect as of
the Agreement Date.
Section 9.9. Modifications of Organizational Documents.
     The Parent and the Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary to, amend, supplement, restate or otherwise modify
its certificate or articles of incorporation or formation, by-laws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document if such amendment, supplement, restatement or other
modification (a) would materially and adversely affect the Administrative Agent,
the Issuing Bank or the Lenders or their respective rights and remedies under
the Loan Documents or (b) could reasonably be expected to have a Material
Adverse Effect.
Section 9.10. Transactions with Affiliates.
     The Parent and the Borrower shall not permit to exist or enter into, and
shall not permit any other Loan Party or any other Subsidiary to permit to exist
or enter into, any transaction (including the purchase, sale, lease or exchange
of any property or the rendering of any service) with any Affiliate, except
(a) as set forth on Schedule 9.10., (b) transactions solely among the Loan
Parties, or (c) transactions in the ordinary course of business of the Parent,
the Borrower, such Loan Party or such Subsidiary and upon fair and reasonable
terms which are no less favorable to the Parent, the Borrower, such Loan Party
or such Subsidiary than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate. Notwithstanding the
foregoing, no payments may be made with respect

- 71 -



--------------------------------------------------------------------------------



 



to any items set forth on such Schedule 9.10. if a Default or Event of Default
exists or would result therefrom.
Section 9.11. Environmental Matters.
     The Parent and the Borrower shall not, and shall not permit any other Loan
Party, any other Subsidiary or any other Person to, use, generate, discharge,
emit, manufacture, handle, process, store, release, transport, remove, dispose
of or clean up any Hazardous Materials on, under or from the Properties in
violation of any Environmental Law, or in a manner that could reasonably be
expected to lead to any claim under Environmental Law or pose a risk to human
health, safety or the environment, in each case, which could reasonably be
expected to have a Material Adverse Effect. Nothing in this Section shall impose
any obligation or liability whatsoever on the Administrative Agent or any
Lender.
Section 9.12. Derivatives Contracts.
     The Parent and the Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary to, enter into or become obligated in respect of,
Derivatives Contracts, other than Derivatives Contracts entered into by the
Parent, the Borrower, such Loan Party or such Subsidiary in the ordinary course
of business and which are intended to establish an effective hedge in respect of
liabilities, commitments or assets held or reasonably anticipated by such
Person.
Article X. Default
Section 10.1. Events of Default.
     Each of the following shall constitute an Event of Default, whatever the
reason for such event and whether it shall be voluntary or involuntary or be
effected by operation of Applicable Law or pursuant to any judgment or order of
any Governmental Authority:
     (a) Default in Payment.
     (i) The Borrower shall fail to pay when due under this Agreement or any
other Loan Document (whether upon demand, at maturity, by reason of acceleration
or otherwise) the principal of any of the Loans or any Reimbursement Obligation;
     (ii) The Borrower shall fail to pay when due under this Agreement or any
other Loan Document (whether upon demand, at maturity, by reason of acceleration
or otherwise) any interest on any of the Loans or any Reimbursement Obligation
and in the case of this subsection (a)(ii) only, such failure shall continue for
a period of 5 days; or
     (iii) The Borrower or any other Loan Party shall fail to pay when due under
this Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) any other payment Obligations owing by the
Borrower or such Loan Party under this Agreement, any other Loan Document or the
Fee Letter and in the case of this subsection (a)(iii) only, such failure shall
continue for a period of 5 days after the earlier of (x) the date upon which a
Responsible Officer of the Parent, the Borrower or such other Loan Party obtains
knowledge of such failure or (y) the date upon which the Parent or the Borrower
has received written notice of such failure from the Administrative Agent.

- 72 -



--------------------------------------------------------------------------------



 



     (b) Default in Performance.
     (i) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 7.8., Section 8.4.(i), Section 9.1., any of Sections 9.4 through
Section 9.9. or Section 9.12; or
     (ii) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of
30 days after the earlier of (x) the date upon which a Responsible Officer of
the Parent, the Borrower or such other Loan Party obtains knowledge of such
failure or (y) the date upon which the Parent or the Borrower has received
written notice of such failure from the Administrative Agent.
     (c) Misrepresentations. Any written statement, representation or warranty
(other than (i) financial projections, budgets, forecasts, pro forma financial
statements and other forward looking statements and (ii) general industry
information) made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto
at any time furnished by, or at the direction of, any Loan Party to the
Administrative Agent, the Issuing Bank or any Lender, shall at any time prove to
have been incorrect or misleading in any material respect when furnished or made
or deemed made.
     (d) Indebtedness Cross- Default.
     (i) The Parent, the Borrower, any other Loan Party or any other Subsidiary
shall fail to make any payment when due and payable in respect of any
Indebtedness (other than the Loans and Reimbursement Obligations and any
Indebtedness in respect to any Derivatives Contract) having an aggregate
outstanding principal amount (individually or in the aggregate with all other
Indebtedness as to which such a failure exists) of $10,000,000 or more (or
$100,000,000 or more in the case of Non-Recourse Indebtedness) (all such
Indebtedness being “Material Indebtedness”); or
     (ii) (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof; or
     (iii) Any other event shall have occurred and be continuing which, with or
without the passage of time, the giving of notice, or otherwise, would permit
any holder or holders of any Recourse Indebtedness having an aggregate
outstanding principal amount (individually or in the aggregate with all other
Indebtedness as to which such a failure exists) of $50,000,000 or more (other
than the Loans and Reimbursement Obligations and any Indebtedness in respect to
any Derivatives Contract), any trustee or agent acting on behalf of such holder
or holders or any other Person, to accelerate the maturity of any such Recourse
Indebtedness or require any such Recourse Indebtedness to be prepaid or
repurchased prior to its stated maturity; or
     (iv) The Parent, the Borrower, any other Loan Party or any other Subsidiary
shall fail to pay when due (after giving effect to all applicable notice and
cure rights) payments in respect of Derivatives Contracts in an aggregate amount
of $10,000,000 or more.

- 73 -



--------------------------------------------------------------------------------



 



     (e) Voluntary Bankruptcy Proceeding. The Parent, the Borrower, any other
Loan Party or any other Subsidiary shall: (i) commence a voluntary case under
the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection
(f); (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (v) admit in writing its inability to pay
its debts generally as they become due; (vi) make a general assignment for the
benefit of creditors; (vii) make a conveyance fraudulent as to creditors under
any Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.
     (f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party or any other
Subsidiary in any court of competent jurisdiction seeking: (i) relief under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in effect)
or under any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, and in the case of either clause (i) or (ii) such
case or proceeding shall continue undismissed or unstayed for a period of 60
consecutive days, or an order granting the remedy or other relief requested in
such case or proceeding (including, but not limited to, an order for relief
under such Bankruptcy Code or such other federal bankruptcy laws) shall be
entered.
     (g) Revocation of Loan Documents. Any Loan Party shall (or shall attempt
to) disavow, revoke or terminate (except as a result of the express terms
thereof) any Loan Document or the Fee Letter to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document or the Fee Letter or any Loan Document or the Fee Letter shall cease to
be in full force and effect (except as a result of the express terms thereof).
     (h) Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Parent, the
Borrower, any other Loan Party or any other Subsidiary by any court or other
tribunal and (i) such judgment or order shall continue for a period of 30 days
without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such judgments or orders entered against
the Loan Parties, $10,000,000 or (B) in the case of an injunction or other
non-monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.
     (i) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, $10,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of 30 days.
     (j) ERISA.

- 74 -



--------------------------------------------------------------------------------



 



     (i) Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $20,000,000; or
     (ii) The “benefit obligation” of all Plans exceeds the “fair market value
of plan assets” for such Plans by more than $20,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.
     (k) Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.
     (l) Change of Control.
     (i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”))(other then Sam Zell), is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 30.0% of the total
voting power of the then outstanding voting stock of the Parent; or
     (ii) during any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12-month period constituted
the Board of Directors of the Parent (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Parent was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved but excluding any
director whose initial nomination for, or assumption of office as, a director
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the Board of Directors) cease for any reason to constitute a
majority of the Board of Directors of the Parent then in office; or
     (iii) the Parent shall cease to own and control, directly or indirectly,
more than (A) 50% of the outstanding Equity Interests of the Borrower and
(B) 50% of the outstanding Equity Interests of MHC Trust or T1000;
     (iv) the Parent shall cease to have the sole and exclusive power to
exercise all management and control over MHC Trust;
     (v) MHC Trust shall cease to be the sole general partner of the Borrower or
shall cease to have the sole and exclusive power to exercise all management and
control over the Borrower; or
     (vi) the Borrower shall cease to have the sole and exclusive power to
exercise all management and control over T1000.

- 75 -



--------------------------------------------------------------------------------



 



Section 10.2. Remedies Upon Event of Default.
     While an Event of Default shall exist, the following provisions shall
apply:
     (a) Acceleration; Termination of Facilities.
     (i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(e) or 10.1.(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Parent and the Borrower on behalf of themselves and the other Loan Parties, and
(2) the Commitments and the Swingline Commitment, and the obligation of the
Issuing Bank to issue Letters of Credit hereunder, shall all immediately and
automatically terminate.
     (ii) Optional. While any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall:
(1) declare (A) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding, (B) an amount equal to the Stated Amount of all
Letters of Credit outstanding as of the date of the occurrence of such Event of
Default for deposit into the Letter of Credit Collateral Account and (C) all of
the other Obligations, including, but not limited to, the other amounts owed to
the Lenders and the Administrative Agent under this Agreement, the Notes or any
of the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Parent and
the Borrower on behalf of themselves and the other Loan Parties, and
(2) terminate the Commitments and the Swingline Commitment and the obligation of
the Issuing Bank to issue Letters of Credit hereunder.
     (b) Loan Documents. The Requisite Lenders may direct the Administrative
Agent to, and the Administrative Agent if so directed shall, exercise any and
all of its rights under any and all of the other Loan Documents.
     (c) Applicable Law. The Requisite Lenders may direct the Administrative
Agent to, and the Administrative Agent if so directed shall, exercise all other
rights and remedies it may have under any Applicable Law.
     (d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Parent, the Borrower, the other
Loan Parties and the other Subsidiaries, without notice of any kind whatsoever
and without regard to the adequacy of any security for the Obligations or the
solvency of any party bound for its payment, to take possession of all or any
portion of the property and/or the business operations of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries and to exercise such
power as the court shall confer upon such receiver.
     (e) Specified Derivatives Contract Remedies. Notwithstanding any other
provision of this Agreement or other Loan Document, each Specified Derivatives
Provider shall have the right, with prompt notice to the Administrative Agent,
but without the approval or consent of or other action by the

- 76 -



--------------------------------------------------------------------------------



 



Administrative Agent or the Lenders, and without limitation of other remedies
available to such Specified Derivatives Provider under contract or Applicable
Law, to undertake any of the following: (a) to declare an event of default,
termination event or other similar event under any Specified Derivatives
Contract and to create an “Early Termination Date” (as defined therein) in
respect thereof, (b) to determine net termination amounts in respect of any and
all Specified Derivatives Contracts in accordance with the terms thereof, and to
set off amounts among such contracts, (c) to set off or proceed against deposit
account balances, securities account balances and other property and amounts
held by such Specified Derivatives Provider to the extent permitted under any
applicable Specified Derivatives Contract or Applicable Law, and (d) to
prosecute any legal action against the Borrower, any Loan Party or other
Subsidiary to enforce or collect net amounts owing to such Specified Derivatives
Provider pursuant to any Specified Derivatives Contract.
Section 10.3. Remedies Upon Default.
     Upon the occurrence of a Default specified in Section 10.1.(e), the
Commitments shall immediately and automatically terminate.
Section 10.4. Marshaling; Payments Set Aside.
     None of the Administrative Agent, the Issuing Bank, any Lender or any
Specified Derivatives Provider shall be under any obligation to marshal any
assets in favor of any Loan Party or any other party or against or in payment of
any or all of the Obligations or the Specified Derivatives Obligations. To the
extent that any Loan Party makes a payment or payments to the Administrative
Agent, the Issuing Bank, any Lender, or any Specified Derivatives Provider, or
the Administrative Agent, the Issuing Bank, any Lender, or any Specified
Derivatives Provider enforce their security interests or exercise their rights
of setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then to the extent of such recovery, the
Obligations or Specified Derivatives Obligations, or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
Section 10.5. Allocation of Proceeds.
     If an Event of Default exists, all payments received by the Administrative
Agent under any of the Loan Documents, in respect of any principal of or
interest on the Obligations or any other amounts payable by the Borrower
hereunder or thereunder, shall be applied in the following order and priority:
     (a) amounts due to the Administrative Agent, the Issuing Bank and the
Lenders in respect of expenses due under Section 12.2. until paid in full, and
then Fees;
     (b) payments of interest on Swingline Loans;
     (c) payments of interest on all other Loans and Reimbursement Obligations
to be applied for the ratable benefit of the Lenders and the Issuing Bank;
     (d) payments of principal of Swingline Loans;
     (e) payments of principal of all other Loans, Reimbursement Obligations and
other Letter of Credit Liabilities, to be applied for the ratable benefit of the
Lenders and the Issuing

- 77 -



--------------------------------------------------------------------------------



 



Bank in such order and priority as the Lenders and the Issuing Bank may
determine in their sole discretion; provided, however, to the extent that any
amounts available for distribution pursuant to this subsection are attributable
to the issued but undrawn amount of an outstanding Letter of Credit, such
amounts shall be paid to the Administrative Agent for deposit into the Letter of
Credit Collateral Account;
     (f) amounts due to the Administrative Agent and the Lenders pursuant to
Sections 11.6. and 12.10.;
     (g) payments of all other Obligations and other amounts due under any of
the Loan Documents, if any, to be applied for the ratable benefit of the
Lenders; and
     (h) any amount remaining after application as provided above, shall be paid
to the Borrower or whomever else may be legally entitled thereto.
Section 10.6. Letter of Credit Collateral Account.
     (a) As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Issuing Bank as provided herein. Anything in
this Agreement to the contrary notwithstanding, funds held in the Letter of
Credit Collateral Account shall be subject to withdrawal only as provided in
this Section.
     (b) Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders, provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.
     (c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the Issuing Bank for the payment made by the
Issuing Bank to the beneficiary with respect to such drawing or the payee with
respect to such presentment.
     (d) If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 10.5.

- 78 -



--------------------------------------------------------------------------------



 



     (e) So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, the Administrative Agent shall, from time to time, at the request of the
Borrower, deliver to the Borrower within 10 Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. When
all of the Obligations shall have been indefeasibly paid in full (other than
contingent indemnification obligations in respect of which no claims have been
asserted) and no Letters of Credit remain outstanding, the Administrative Agent
shall deliver to the Borrower, against receipt but without any recourse,
warranty or representation whatsoever, the balances remaining in the Letter of
Credit Collateral Account.
     (f) The Borrower shall pay to the Administrative Agent from time to time
such fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.
Section 10.7. Rescission of Acceleration by Supermajority Lenders.
     If at any time after acceleration of the maturity of the Loans and the
other Obligations, the Borrower shall pay all arrears of interest and all
payments on account of principal of the Obligations which shall have become due
otherwise than by acceleration (with interest on principal and, to the extent
permitted by Applicable Law, on overdue interest, at the rates specified in this
Agreement) and all Events of Default and Defaults (other than nonpayment of
principal of and accrued interest on the Obligations due and payable solely by
virtue of acceleration) shall become remedied or waived to the satisfaction of
the Supermajority Lenders, then by written notice to the Borrower, the
Supermajority Lenders may elect, in the sole discretion of such Supermajority
Lenders, to rescind and annul the acceleration and its consequences. The
provisions of the preceding sentence are intended merely to bind all of the
Lenders to a decision which may be made at the election of the Supermajority
Lenders, and are not intended to benefit the Borrower and do not give the
Borrower the right to require the Lenders to rescind or annul any acceleration
hereunder, even if the conditions set forth herein are satisfied.
Section 10.8. Performance by Administrative Agent.
     If the Parent, the Borrower or any other Loan Party shall fail to perform
any covenant, duty or agreement contained in any of the Loan Documents, the
Administrative Agent may, after notice to the Borrower, perform or attempt to
perform such covenant, duty or agreement on behalf of the Parent, the Borrower
or such other Loan Party, as applicable, after the expiration of any cure or
grace periods set forth herein. In such event, the Borrower shall, at the
request of the Administrative Agent, promptly pay any amount reasonably expended
by the Administrative Agent in such performance or attempted performance to the
Administrative Agent, together with interest thereon from the date of such
expenditure until paid at the interest rate applicable to Base Rate Loans or at
the Post-Default Rate if then applicable under Section 2.4.(a). Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Borrower under this Agreement or any other Loan Document.
Section 10.9. Rights Cumulative.
     The rights and remedies of the Administrative Agent, the Lenders and the
Issuing Bank under this Agreement, each of the other Loan Documents and the Fee
Letter shall be cumulative and not exclusive

- 79 -



--------------------------------------------------------------------------------



 



of any rights or remedies which any of them may otherwise have under Applicable
Law. In exercising their respective rights and remedies the Administrative
Agent, the Lenders and the Issuing Bank may be selective and no failure or delay
by the Administrative Agent, the Lenders or the Issuing Bank in exercising any
right shall operate as a waiver of it, nor shall any single or partial exercise
of any power or right preclude its other or further exercise or the exercise of
any other power or right.
Article XI. The Administrative Agent
Section 11.1. Appointment and Authorization.
     Each Lender hereby irrevocably appoints and authorizes the Administrative
Agent to take such action as contractual representative on such Lender’s behalf
and to exercise such powers under this Agreement and the other Loan Documents as
are specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VIII. that the Parent
or the Borrower is not otherwise required to deliver directly to the Lenders.
The Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Parent, the Borrower, any other Loan Party or any other Affiliate of the Parent,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.

- 80 -



--------------------------------------------------------------------------------



 



Section 11.2. Wells Fargo as Lender.
     Wells Fargo, as a Lender or as a Specified Derivatives Provider, as the
case may be, shall have the same rights and powers under this Agreement and any
other Loan Document and under any Specified Derivatives Contract, as the case
may be, as any other Lender or Specified Derivatives Provider and may exercise
the same as though it were not the Administrative Agent; and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Parent, the Borrower, any
other Loan Party or any other Affiliate thereof as if it were any other bank and
without any duty to account therefor to the Lenders or the Issuing Bank.
Further, the Administrative Agent and any Affiliate may accept fees and other
consideration from the Parent, the Borrower, any other Loan Party or any other
Subsidiary for services in connection with this Agreement or any Specified
Derivatives Contract, or otherwise without having to account for the same to the
Lenders. The Issuing Bank and the Lenders acknowledge that, pursuant to such
activities, Wells Fargo or its Affiliates may receive information regarding the
Parent, the Borrower, other Loan Parties, other Subsidiaries and other
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.
Section 11.3. Approvals of Lenders.
     All communications from the Administrative Agent to any Lender requesting
such Lender’s determination, consent, approval or disapproval (a) shall be given
in the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Parent or the Borrower
in respect of the matter or issue to be resolved, and (d) shall include the
Administrative Agent’s recommended course of action or determination in respect
thereof. Unless a Lender shall give written notice to the Administrative Agent
that it specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within 10 Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination; provided, however, the provisions of this sentence shall not
apply to any amendment, waiver or consent subject to the terms of
Section 12.7.(b) or (c).
Section 11.4. Notice of Events of Default.
     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of a Default or Event of Default unless the Administrative Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”. Further, if the Administrative Agent receives such a
“notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.

- 81 -



--------------------------------------------------------------------------------



 



Section 11.5. Administrative Agent’s Reliance.
     Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment. Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Parent, the Borrower or
any other Loan Party), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts. Neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel: (a) makes any warranty or representation to any
Lender, the Issuing Bank or any other Person or shall be responsible to any
Lender, the Issuing Bank or any other Person for any statement, warranty or
representation made or deemed made by the Parent, the Borrower, any other Loan
Party or any other Person in or in connection with this Agreement or any other
Loan Document; (b) shall have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons or to inspect the property, books or records of the Borrower or
any other Person; (c) shall be responsible to any Lender or the Issuing Bank for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto; (d) shall have any liability in respect of
any recitals, statements, certifications, representations or warranties
contained in any of the Loan Documents or any other document, instrument,
agreement, certificate or statement delivered in connection therewith; and
(e) shall incur any liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone, telecopy or electronic mail)
believed by it to be genuine and signed, sent or given by the proper party or
parties. The Administrative Agent may execute any of its duties under the Loan
Documents by or through agents, employees or attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final non-appealable
judgment.
Section 11.6. Indemnification of Administrative Agent.
     Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Commitment
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, reasonable out-of-pocket costs
and expenses or disbursements of any kind or nature whatsoever which may at any
time be imposed on, incurred by, or asserted against the Administrative Agent
(in its capacity as Administrative Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Administrative Agent
under the Loan Documents (collectively, “Indemnifiable Amounts”); provided,
however, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment; provided, however, that no action taken in
accordance with the directions of the Requisite Lenders (or all of the Lenders,
if expressly required hereunder) shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section. Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its

- 82 -



--------------------------------------------------------------------------------



 



ratable share of any out-of-pocket expenses (including the reasonable fees and
expenses of the counsel to the Administrative Agent) incurred by the
Administrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents, any suit or action brought by the
Administrative Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Environmental
Laws. Such out-of-pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Administrative Agent notwithstanding any claim
or assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.
Section 11.7. Lender Credit Decision, Etc.
     Each of the Lenders and the Issuing Bank expressly acknowledges and agrees
that neither the Administrative Agent nor any of its officers, directors,
employees, agents, counsel, attorneys-in-fact or other Affiliates has made any
representations or warranties to the Issuing Bank or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Parent, the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to the Issuing Bank or any Lender. Each of the Lenders
and the Issuing Bank acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective officers, directors, employees, agents or counsel, and based on the
financial statements of the Parent, the Borrower, the other Loan Parties, the
other Subsidiaries and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Parent, the
Borrower, the other Loan Parties, the other Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate. Each of the Lenders and the Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective officers, directors, employees and agents, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents. The Administrative Agent shall not be required to keep
itself informed as to the performance or observance by the Parent, the Borrower
or any other Loan Party of the Loan Documents or any other document referred to
or provided for therein or to inspect the properties or books of, or make any
other investigation of, the Parent, the Borrower, any other Loan Party or any
other Subsidiary. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders and the Issuing
Bank by the Administrative Agent under this Agreement or any of the other Loan
Documents, the Administrative Agent shall have no duty or responsibility to
provide any Lender or the Issuing Bank with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Parent, the Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or other
Affiliates. Each of the Lenders and the Issuing

- 83 -



--------------------------------------------------------------------------------



 



Bank acknowledges that the Administrative Agent’s legal counsel in connection
with the transactions contemplated by this Agreement is only acting as counsel
to the Administrative Agent and is not acting as counsel to any Lender or the
Issuing Bank.
Section 11.8. Successor Administrative Agent.
     The Administrative Agent may resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Administrative Agent which appointment shall, provided no
Event of Default exists, be subject to the Borrower’s approval, which approval
shall not be unreasonably withheld or delayed (except that the Borrower shall,
in all events, be deemed to have approved each Lender and any of its Affiliates
as a successor Administrative Agent). If no successor Administrative Agent shall
have been so appointed in accordance with the immediately preceding sentence,
and shall have accepted such appointment, within 30 days after the current
Administrative Agent’s giving of notice of resignation, then the current
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be an Eligible Assignee. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the current Administrative Agent, and the current Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents. Such
successor Administrative Agent shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
shall make other arrangements satisfactory to the current Administrative Agent,
in either case, to assume effectively the obligations of the current
Administrative Agent with respect to such Letters of Credit. After any
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XI. shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.
Section 11.9. Titled Agents.
     Each of the Joint Lead Arrangers, the Joint Bookrunners, the Syndication
Agent, the Documentation Agent and the Managing Agent (each a “Titled Agent”) in
each such respective capacity, assumes no responsibility or obligation
hereunder, including, without limitation, for servicing, enforcement or
collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders. The titles given to the Titled Agents are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to the Administrative
Agent, any Lender, the Issuing Bank, the Borrower or any other Loan Party and
the use of such titles does not impose on the Titled Agents any duties or
obligations greater than those of any other Lender or entitle the Titled Agents
to any rights other than those to which any other Lender is entitled.
Article XII. Miscellaneous
Section 12.1. Notices.
     Unless otherwise provided herein (including without limitation as provided
in Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

- 84 -



--------------------------------------------------------------------------------



 



     If to the Parent or the Borrower:
Equity Lifestyle Properties, Inc.
or
MHC Operating Limited Partnership
130 N. Wacker Drive
Chicago, Illinois 60606
Attention: Kenneth Kroot, General Counsel
Telecopy: (312) 279-1653
Telephone: (312) 279-1652
with a copy to:
Equity Lifestyle Properties, Inc.
or
MHC Operating Limited Partnership
130 N. Wacker Drive
Chicago, Illinois 60606
Attention: Paul Seavey, Vice-President and Treasurer
Telecopy: (312) 279-1710
Telephone: (312).279-1488
with a copy to (which shall not constitute notice):
Paul, Hastings, Janofsky & Walker LLP
191 N. Wacker Drive
30th Floor
Chicago, IL 60606
Attention: Louis R Hernandez and Daniel Perlman
Telecopy: (312) 499-6100
Telephone: (312) 499-6000
     If to the Administrative Agent:
Wells Fargo Bank, National Association
123 N. Wacker Drive, Suite 1900
Chicago, Illinois 60606
Attention: Scott Solis
Telecopy: (312) 782-0969
Telephone: (312) 269-4818
     If to the Administrative Agent under Article II.:
Wells Fargo Bank, National Association
Minneapolis Loan Center
608 2nd Avenue South, 11th Floor
Minneapolis, Minnesota 55402
Attention: Teresa Mager, Syndications Administrator
Telecopier: 877-410-5027
Telephone: 612-667-4507

- 85 -



--------------------------------------------------------------------------------



 



     If to the Issuing Bank:
Wells Fargo Bank, National Association
123 N. Wacker Drive, Suite 1900
Chicago, Illinois 60606
Attention: Scott Solis
Telecopy: (312) 782-0969
Telephone: (312) 269-4818
     If to any other Lender:
          To such Lender’s address or telecopy number as set forth in the
applicable Administrative Questionnaire
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) days after the
deposit in the United States Postal Service mail, postage prepaid and addressed
to the address of the Borrower or the Administrative Agent, the Issuing Bank and
Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 8.5. to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of any communication as of the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication.
Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, the Issuing Bank or any Lender under
Article II. shall be effective only when actually received. None of the
Administrative Agent, the Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Bank or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, the Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such a copy shall not affect the validity of notice properly given to another
Person.
Section 12.2. Expenses.
     The Borrower agrees (a) to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and expenses incurred in connection
with the preparation, negotiation and execution of, and any amendment,
supplement or modification to, any of the Loan Documents (including due
diligence expense and reasonable travel expenses related to closing), and the
consummation of the transactions contemplated hereby and thereby, including the
reasonable fees and disbursements of counsel to the Administrative Agent and all
costs and expenses of the Administrative Agent in connection with the use of
IntraLinks, SyndTrak or other similar information transmission systems in
connection with the Loan Documents, (b) to pay to the Issuing Bank all
reasonable out-of-pocket costs and expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (c) to pay or reimburse the
Administrative Agent, the Issuing Bank and the Lenders for all their
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under the Loan Documents and the Fee Letter,
including the reasonable fees and disbursements of their respective counsel and
any payments in indemnification or otherwise payable by the Lenders to the
Administrative Agent pursuant to the Loan Documents, (d) to

- 86 -



--------------------------------------------------------------------------------



 



pay, and indemnify and hold harmless the Administrative Agent, the Issuing Bank
and the Lenders from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any failure to pay or delay in
paying, documentary, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (e) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the fees and disbursements of counsel
to the Administrative Agent, the Issuing Bank and any Lender incurred in
connection with the representation of the Administrative Agent, the Issuing Bank
or such Lender in any matter relating to or arising out of any bankruptcy or
other proceeding of the type described in Sections 10.1.(e) or 10.1.(f),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Parent, the
Borrower or any other Loan Party, whether proposed by the Parent, the Borrower,
such Loan Party, the Lenders or any other Person, and whether such fees and
expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding. If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Administrative Agent and/or the Lenders may pay such amounts
on behalf of the Borrower and such amounts shall be deemed to be Obligations
owing hereunder.
Section 12.3. Stamp, Intangible and Recording Taxes.
     The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.
Section 12.4. Setoff.
     Subject to Section 3.3. and in addition to any rights now or hereafter
granted under Applicable Law and not by way of limitation of any such rights,
the Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of the Issuing Bank, a
Lender, an Affiliate of the Issuing Bank or a Lender, or a Participant subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but
excluding trust accounts) and any other indebtedness at any time held or owing
by the Administrative Agent, the Issuing Bank, such Lender, any Affiliate of the
Administrative Agent, the Issuing Bank or such Lender, or such Participant, to
or for the credit or the account of the Borrower against and on account of any
of the Obligations, irrespective of whether or not any or all of the Loans and
all other Obligations have been declared to be, or have otherwise become, due
and payable as permitted by Section 10.2., and to the extent permitted under
Applicable Law such Obligations as shall be contingent or unmatured.

- 87 -



--------------------------------------------------------------------------------



 



Section 12.5. Litigation; Jurisdiction; Other Matters; Waivers.
     (a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN
OR AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK, THE PARENT, AND THE BORROWER HEREBY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT
OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR IN
CONNECTION WITH ANY COLLATERAL OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION
OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT, THE BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR
NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
     (b) EACH OF THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND EACH LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT LOCATED IN THE BOROUGH OF
MANHATTAN, NEW YORK, NEW YORK SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY OF THE LENDERS, ARISING OUT OF THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE FEE LETTER OR IN CONNECTION WITH ANY COLLATERAL OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF
THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS. THE
PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH OF THE
LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OR THE
ENFORCEMENT BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
     (c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

- 88 -



--------------------------------------------------------------------------------



 



Section 12.6. Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that none of the
Parent, the Borrower or any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (f) (and, subject to the last sentence of the immediately
following subsection (b), any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees (an “Assignee”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

  (i)   Minimum Amounts.

     (A) in the case of an assignment of the entire remaining amount of an
assigning Lender’s Commitment and the Loans at the time owing to it, or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) subject to Section 12.6.(b)(iii)(D), in any case not described in the
immediately preceding subsection (A), the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment (in each
case, determined as of the date the Assignment and Assumption with respect to
such assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $15,000,000 in the case of any assignment of a Commitment unless each
of the Administrative Agent; provided, however, that if after giving effect to
such assignment, the amount of the Commitment held by such assigning Lender or
the outstanding principal balance of the Loans of such assigning Lender, as
applicable, would be less than $15,000,000, then such assigning Lender shall
assign the entire amount of its Commitment and the Loans at the time owing to
it.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
     (iii) Required Consents. No consent shall be required for any assignment
except:

- 89 -



--------------------------------------------------------------------------------



 



     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of Commitments or Loans if such assignment is to a Person that is not a Lender,
an Affiliate of such a Lender or an Approved Fund with respect to such a Lender;
     (C) the consent of the Swingline Lender and the Issuing Bank (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of a Commitment; and
     (D) except as provided in Section 12.6.(b)(i)(A), the consent of the
Administrative Agent and, so long as no Event of Default shall exist, the
Borrower (each such consent not to be unreasonably withheld or delayed), shall
be required for any assignment of Commitment (or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans), which is
less than $15,000,000 in an aggregate amount (unless such amount represents the
entire amount of the assigning Lender’s Commitment and the Loans at the time
owing to it); provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof.
     (iv) Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500 for each assignment,
and the assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire. If requested by the transferor Lender or
the Assignee, upon the consummation of any assignment, the transferor Lender,
the Administrative Agent and the Borrower shall make appropriate arrangements so
that new Notes are issued to the Assignee and such transferor Lender, as
appropriate.
     (v) No Assignment to Parent or Borrower. No such assignment shall be made
to the Parent, the Borrower or any of the Parent’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.10. and the other
provisions of this Agreement and the other Loan Documents as provided in

- 90 -



--------------------------------------------------------------------------------



 



Section 12.11. with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Principal Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Parent or the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Parent, the
Borrower, the Administrative Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to (i) increase such Lender’s Commitment,
(ii) extend the date fixed for the payment of principal on the Loans or portions
thereof owing to such Lender, (iii) reduce the rate at which interest is payable
thereon or (iv) release any Guarantor from its Obligations under the Guaranty.
Subject to the immediately following subsection (e), the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.10., 4.1., 4.4.
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
Applicable Law, each Participant also shall be entitled to the benefits of
Section 12.4. as though it were a Lender, provided such Participant agrees to be
subject to Section 3.3. as though it were a Lender. Upon request from the
Administrative Agent, a Lender shall notify the Administrative Agent and the
Borrower of the sale of any participation hereunder.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 3.10. and 4.1. than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant shall not be entitled to the benefits of Section 3.10. unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower and the Administrative
Agent, to comply with Section 3.10.(c) as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or

- 91 -



--------------------------------------------------------------------------------



 



assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.
Section 12.7. Amendments and Waivers.
     (a) Generally. Except as otherwise expressly provided in this Agreement,
(i) any consent or approval required or permitted by this Agreement or any other
Loan Document to be given by the Lenders may be given, (ii) any provision of
this Agreement or of any other Loan Document may be amended, (iii) the
performance or observance by the Parent, the Borrower or any other Loan Party or
any other Subsidiary of any terms of this Agreement or such other Loan Document
may be waived, and (iv) the continuance of any Default or Event of Default may
be waived (either generally or in a particular instance and either retroactively
or prospectively) with, but only with, the written consent of the Requisite
Lenders (or the Administrative Agent at the written direction of the Requisite
Lenders), and, in the case of an amendment to any Loan Document, the written
consent of each Loan Party which is party thereto.
     (b) Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall, unless in writing, and
signed by each of the Lenders directly and adversely affected thereby (or the
Administrative Agent at the written direction of such Lenders), do any of the
following:
     (i) increase the Commitments of the Lenders (excluding any increase as a
result of an assignment of Commitments permitted under Section 12.6.) or subject
the Lenders to any additional obligations;
     (ii) reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations (other than the waiver of interest at the Post-Default Rate
or retraction of the implementation of interest at the Post-Default Rate);
     (iii) reduce the amount of any Fees payable to the Lenders hereunder;
     (iv) modify the definition of “Termination Date” (except in accordance with
Section 2.12.), otherwise postpone any date fixed for any payment of principal
of, or interest on, any Loans or for the payment of Fees or any other
Obligations, or extend the expiration date of any Letter of Credit beyond the
Termination Date; provided, however, that any action to rescind the acceleration
of the Obligations may be effected in accordance with Section 10.7.;
     (v) waive a Default or Event of Default under Section 10.1.(a); or
     (vi) amend, or waive the Borrower’s compliance with, Section 2.14.
     (c) Consent of All Lenders. No amendment, waiver or consent shall, unless
in writing, and signed by all of the Lenders (or the Administrative Agent at the
written direction of all of the Lenders), do any of the following:

- 92 -



--------------------------------------------------------------------------------



 



     (i) waive the satisfaction of the conditions to the effectiveness of this
Agreement contained in Section 5.1.;
     (ii) modify the definitions of “Commitment Percentage” or amend or
otherwise modify the provisions of Section 3.2.;
     (iii) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;
     (iv) modify the definition of the term “Requisite Lenders”, “Supermajority
Lenders” or modify in any other manner the number or percentage of the Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof; or
     (v) release any Guarantor from its obligations under the Guaranty.
     (d) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver
or consent unless in writing and signed by the Administrative Agent, in addition
to the Lenders required hereinabove to take such action, shall affect the rights
or duties of the Administrative Agent under this Agreement or any of the other
Loan Documents. Any amendment, waiver or consent relating to Section 2.3. or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender. Any amendment,
waiver or consent relating to Section 2.2. or the obligations of the Issuing
Bank under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Issuing Bank. Any amendment, waiver or consent with respect to any Loan
Document that (i) diminishes the rights of a Specified Derivatives Provider in a
manner or to an extent dissimilar to that affecting the Lenders or
(ii) increases the liabilities or obligations of a Specified Derivatives
Provider shall, in addition to the Lenders required hereinabove to take such
action, require the consent of the Lender that is (or having an Affiliate that
is) such Specified Derivatives Provider. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. Any
Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Parent, the
Borrower, any other Loan Party or any other Person subsequent to the occurrence
of such Event of Default; provided, however, that any Event of Default resulting
solely from the failure of any Loan Parties to give notice of a Default pursuant
as required by Section 8.4.(i) shall be deemed to be waived upon the cure or
waiver of such Default without any further action hereunder. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.
Section 12.8. Nonliability of Administrative Agent and Lenders.
     (a) The relationship between the Borrower, on the one hand, and the
Lenders, the Issuing Bank and the Administrative Agent, on the other hand, shall
be solely that of borrower and lender. None of the Administrative Agent, the
Issuing Bank or any Lender shall have any fiduciary responsibilities to the
Parent, the Borrower or any other Loan Party and no provision in this Agreement
or in any of the other Loan Documents, and no course of dealing between or among
any of the parties hereto, shall be deemed to create any fiduciary duty owing by
the Administrative Agent, the Issuing Bank or any Lender to any Lender, the
Parent, the Borrower, any Subsidiary or any other Loan Party. None of the

- 93 -



--------------------------------------------------------------------------------



 



Administrative Agent, the Issuing Bank or any Lender undertakes any
responsibility to the Parent or the Borrower to review or inform the Parent or
the Borrower of any matter in connection with any phase of the business or
operations of the Parent or the Borrower.
     (b) In connection with all aspects of the Loan Documents, the Borrower and
the Parent acknowledge and agree that: (i) this Agreement and each transaction
contemplated hereby is an arm’s-length commercial transaction between the
Borrower, on the one hand, and the Lenders, the Issuing Bank and the
Administrative Agent, on the other hand, and the Borrower is capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of this Agreement and the other Loan Documents, (ii) none of the
Lenders, the Issuing Bank or the Administrative Agent has assumed or will assume
an advisory, agency or fiduciary responsibility in the Borrower’s, the Parent’s
or their respective Affiliates’ favor with respect to any of the transaction
contemplated by the Loan Documents and none of the Lenders, the Issuing Bank or
the Administrative Agent has any obligation to the Borrower, the Parent or their
respective Affiliates with respect to the transaction contemplated by the Loan
Documents except those obligations expressly set forth in the Loan Documents,
(iii) the Lenders, the Issuing Bank, the Administrative Agent and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from the Borrower, the Parent and their respective
Affiliates and none of the Lenders, the Issuing Bank or the Administrative Agent
shall have any obligation to disclose any of such interests, and (iv) none of
the Lenders, the Issuing Bank or the Administrative Agent has provided any
legal, accounting, regulatory or tax advice with respect to this Agreement and
the other Loan Documents and the Borrower, the Parent and their respective
Affiliates have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate.
Section 12.9. Confidentiality.
     Except as otherwise provided by Applicable Law, the Administrative Agent,
the Issuing Bank and each Lender shall maintain the confidentiality of all
Information (as defined below) in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) subject to an agreement containing provisions
substantially the same as (or at least as restrictive as) those of this Section,
to (i) any actual or proposed Assignee, Participant or other transferee in
connection with a potential transfer of any Commitment or participation therein
as permitted hereunder, or (ii) any actual or prospective, direct or indirect,
counterparty (or its advisors) to any swap or derivative transaction relating to
any Loan Party and its obligations; (c) as required or requested by any
Governmental Authority or representative thereof or pursuant to legal process or
in connection with any legal proceedings, or as otherwise required by Applicable
Law (and prior to such disclosure, to the extent permitted under Applicable Law,
the Administrative Agent, the Issuing Bank or applicable Lender shall provide
written notice thereof to the Borrower); (d) to the Administrative Agent’s,
Issuing Bank’s or such Lender’s independent auditors and other professional
advisors (provided they shall be notified of the confidential nature of the
information); (e) in connection with the exercise of any remedies under any Loan
Document (or any Specified Derivatives Contract) or any action or proceeding
relating to any Loan Document (or any such Specified Derivatives Contract) or
the enforcement of rights hereunder or thereunder; (f) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section actually known by the Administrative Agent or such Lender to be a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender or any Affiliate of the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Parent, the Borrower or any
of their

- 94 -



--------------------------------------------------------------------------------



 



respective Affiliates; (g) to the extent requested by, or required to be
disclosed to, any nationally recognized rating agency or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of the
Borrower. Notwithstanding the foregoing, the Administrative Agent, the Issuing
Bank, each Lender, and their respective Affiliates            may disclose any
such confidential information, without notice to the Parent, the Borrower or any
other Loan Party, to Governmental Authorities or self-regulatory authorities
(including, without limitations, bank and securities examiners) having or
claiming to have authority to regulate or oversee any aspect of the respective
businesses of the Administrative Agent, the Issuing Bank, any Lender or any of
their respective Affiliates in connection with any regulatory examination of the
Administrative Agent, the Issuing Bank or such Lender or in accordance with the
regulatory compliance policy of the Administrative Agent, the Issuing Bank, such
Lender or such Affiliate. As used in this Section, the term “Information” means
all information received from the Parent, the Borrower, any other Loan Party,
any other Subsidiary or Affiliate relating to any Loan Party or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Bank on a nonconfidential basis
prior to disclosure by the Parent, the Borrower, any other Loan Party, any other
Subsidiary or any Affiliate. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. The obligations of any Person
required to maintain the confidentiality of Information as provided in this
Section shall survive the termination of this Agreement but shall terminate on
the date one year following the Termination Date.
Section 12.10. Indemnification.
     (a) The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, each of the Lenders, the Issuing Bank, each
Affiliate of the Administrative Agent, any Lender or the Issuing Bank, and their
respective directors, members, partners, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) from
and against any and all of the following (collectively, the “Indemnified
Costs”): actual losses, costs, claims, penalties, damages, liabilities,
deficiencies, judgments or out-of-pocket expenses of every kind and nature
(including, without limitation, amounts paid in settlement, court costs and the
fees and disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding Indemnified Costs indemnification in respect of which
is specifically covered by Section 3.10. or 4.1. or expressly excluded from the
coverage of such Sections) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”) which is in any way related
directly or indirectly to: (i) this Agreement or any other Loan Document or the
transactions contemplated thereby; (ii) the making of any Loans or issuance of
Letters of Credit hereunder; (iii) any actual or proposed use by the Borrower of
the proceeds of the Loans or Letters of Credit; (iv) the Administrative Agent’s,
the Issuing Bank’s or any Lender’s entering into this Agreement; (v) the fact
that the Administrative Agent, the Issuing Bank and the Lenders have established
the credit facility evidenced hereby in favor of the Borrower; (vi) the fact
that the Administrative Agent, the Issuing Bank and the Lenders are creditors of
the Borrower and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of the Parent, the Borrower
and the Subsidiaries; (vii) the fact that the Administrative Agent, the Issuing
Bank and the Lenders are material creditors of the Borrower and are alleged to
influence directly or indirectly the business decisions or affairs of the
Parent, the Borrower and the Subsidiaries or their financial condition;
(viii) the exercise of any right or remedy the Administrative Agent, the Issuing
Bank or the Lenders may have under this Agreement or the other Loan Documents;
(ix) any civil penalty

- 95 -



--------------------------------------------------------------------------------



 



or fine assessed by the OFAC against, and all costs and expenses (including
out-of-pocket counsel fees and disbursements) incurred in connection with
defense thereof by, the Administrative Agent, the Issuing Bank or any Lender as
a result of conduct of the Parent, the Borrower, any other Loan Party or any
other Subsidiary that violates a sanction administered or enforced by the OFAC;
or (x) any violation or non-compliance by the Parent, the Borrower, any other
Loan Party or any other Subsidiary of any Applicable Law (including any
Environmental Law) including, but not limited to, any Indemnity Proceeding
commenced by (A) the Internal Revenue Service or state taxing authority or
(B) any Governmental Authority or other Person under any Environmental Law,
including any Indemnity Proceeding commenced by a Governmental Authority or
other Person seeking remedial or other action to cause the Parent or its
Subsidiaries (or its respective properties) (or the Administrative Agent and/or
the Lenders and/or the Issuing Bank as successors to the Borrower) to be in
compliance with such Environmental Laws; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party for any acts or
omissions of such Indemnified Party in connection with matters described in this
subsection to the extent arising from the gross negligence, bad faith or willful
misconduct of such Indemnified Party, as determined by a court of competent
jurisdiction in a final, non-appealable judgment.
     (b) The Borrower’s indemnification obligations under this Section shall
apply to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Parent, the Borrower or any Subsidiary, any shareholder of the Parent or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Parent, the Borrower or any Subsidiary or
by any Governmental Authority.
     (c) This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the Parent,
the Borrower and/or any Subsidiary.
     (d) An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.
     (e) If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.

- 96 -



--------------------------------------------------------------------------------



 



     (f) The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.
References in this Section 12.10. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.
Section 12.11. Termination; Survival.
     This Agreement shall terminate at such time as (a) all of the Commitments
have been terminated, (b) all Letters of Credit have terminated or expired or
have been canceled, (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and the Issuing Bank is no longer obligated to issue
Letters of Credit under this Agreement and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Bank and the Lenders are entitled under the provisions of
Sections 3.10., 4.1., 4.4., 11.6., 12.2. and 12.10. and any other provision of
this Agreement and the other Loan Documents, and the provisions of
Section 12.5., shall continue in full force and effect and shall protect the
Administrative Agent, the Issuing Bank and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.
Section 12.12. Severability of Provisions.
     If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.
Section 12.13. GOVERNING LAW.
     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
Section 12.14. Counterparts.
     To facilitate execution, this Agreement and any amendments, waivers,
consents or supplements may be executed in any number of counterparts as may be
convenient or required (which may be effectively delivered by facsimile, in
portable document format (“PDF”) or other similar electronic means). It shall
not be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.

- 97 -



--------------------------------------------------------------------------------



 



Section 12.15. Obligations with Respect to Loan Parties.
     The obligations of the Parent and the Borrower to direct or prohibit the
taking of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Parent or the Borrower may have that
the Parent or the Borrower does not control such Loan Parties.
Section 12.16. Independence of Covenants.
     All covenants hereunder shall be given in any jurisdiction independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.
Section 12.17. Limitation of Liability.
     None of the Administrative Agent, the Issuing Bank, any Lender or any of
their respective Affiliates or any officer, director, employee, attorney, or
agent of the Administrative Agent, the Issuing Bank, any Lender or any such
Affiliate shall have any liability with respect to, and each of the Parent and
the Borrower hereby waives, releases, and agrees not to sue any of them upon,
any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Parent or the Borrower in connection with, arising
out of, or in any way related to, this Agreement, any of the other Loan
Documents or the Fee Letter, or any of the transactions contemplated by this
Agreement or any of the other Loan Documents. Each of the Parent and the
Borrower hereby waives, releases, and agrees not to sue the Administrative
Agent, the Issuing Bank, any Lender or any of their respective Affiliates or any
officer, director, employee, attorney, or agent of the Administrative Agent, the
Issuing Bank, any Lender or any such Affiliate for punitive damages in respect
of any claim in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents, the Fee Letter, or any of the
transactions contemplated by this Agreement or financed hereby.
Section 12.18. Entire Agreement.
     This Agreement, the Notes, the other Loan Documents and the Fee Letter
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.
Section 12.19. Construction.
     The Administrative Agent, the Issuing Bank, each Lender, the Parent and the
Borrower acknowledge that each of them has had the benefit of legal counsel of
its own choice and has been afforded an opportunity to review this Agreement and
the other Loan Documents with its legal counsel and agree that this Agreement
and the other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, each Lender, the Parent and the
Borrower.
Section 12.20. Headings.
     The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

- 98 -



--------------------------------------------------------------------------------



 



Section 12.21. No Novation.
     THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO AMEND AND
RESTATE THE TERMS OF THE EXISTING CREDIT AGREEMENT. THE PARTIES DO NOT INTEND
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A
NOVATION OF ANY OF THE OBLIGATIONS OWING BY THE BORROWER UNDER OR IN CONNECTION
WITH THE EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS
DEFINED IN THE EXISTING CREDIT AGREEMENT).
[Signatures on Following Pages]

- 99 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amended and
Restated Credit Agreement to be executed by their authorized officers all as of
the day and year first above written.

              BORROWER:
 
            MHC OPERATING LIMITED PARTNERSHIP
 
            By: MHC Trust, its General Partner
 
       
 
    By: Equity Lifestyle Properties, Inc., its Sole Voting Shareholder

             
 
  By:   /s/ Paul Seavey
 
    
 
      Name: Paul Seavey    
 
      Title: Vice President and Treasurer    

                  PARENT:    
 
                EQUITY LIFESTYLE PROPERTIES, INC.    
 
           
 
  By:   /s/ Paul Seavey
 
Name: Paul Seavey    
 
      Title: Vice President and Treasurer    

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Amended and Restated Credit Agreement
with MHC Operating Limited Partnership]

              WELLS FARGO BANK,     NATIONAL ASSOCIATION, as Administrative
Agent, as Issuing Bank, as Swingline Lender and as a Lender
 
       
 
  By:   /s/ Maria S. Bergrin
 
 Name: Maria S. Bergrin
 
      Title: Vice President

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Amended and Restated Credit Agreement
with MHC Operating Limited Partnership]

              BANK OF AMERICA, N.A., as a Syndication Agent and as a Lender
 
       
 
  By:   /s/ Ann E. Superfisky
 
 Name: Ann E. Superfisky
 
      Title: Vice President

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Amended and Restated Credit Agreement
with MHC Operating Limited Partnership]

              U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent and as a
Lender
 
       
 
  By:   /s/ Curt M. Steiner
 
 
      Name: Curt M. Steiner
 
      Title: Senior Vice President

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Amended and Restated Credit Agreement
with MHC Operating Limited Partnership]

              RBS CITIZENS, N.A., as Managing Agent and as a Lender
 
       
 
  By:   /s/ Michelle L. Lyles
 
 Name: Michelle L. Lyles
 
      Title: Assistant Vice President

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Amended and Restated Credit Agreement
with MHC Operating Limited Partnership]

              GOLDMAN SACHS BANK USA, as a Lender
 
       
 
  By:   /s/ Mark Walton
 
 
      Name: Mark Walton
 
      Title: Authorized Signatory

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Amended and Restated Credit Agreement
with MHC Operating Limited Partnership]

              ROYAL BANK OF CANADA, as a Lender
 
       
 
  By:   /s/ Dan LePage
 
 Name: Dan LePage
 
      Title: Authorized Signatory

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Amended and Restated Credit Agreement
with MHC Operating Limited Partnership]

              MORGAN STANLEY BANK, N.A, as a Lender
 
       
 
  By:   /s/ Sherrese Clarke
 
 Name: Sherrese Clarke
 
      Title: Authorized Signatory

 



--------------------------------------------------------------------------------



 



Schedule I
Commitments

          Lender   Commitment Amount
WELLS FARGO BANK, NATIONAL ASSOCIATION
  $ 85,000,000.00  
BANK OF AMERICA, N.A.
  $ 85,000,000.00  
U.S. BANK NATIONAL ASSOCIATION
  $ 75,000,000.00  
RBS CITIZENS, N.A.
  $ 60,000,000.00  
GOLDMAN SACHS BANK USA
  $ 25,000,000.00  
ROYAL BANK OF CANADA
  $ 25,000,000.00  
MORGAN STANLEY BANK, N.A.
  $ 25,000,000.00  
Total:
  $ 380,000,000.00  

 



--------------------------------------------------------------------------------



 



Schedule 1.1
Qualifying Unencumbered Property
Currently Qualifying Unencumbered Properties
Appalachian
Arrowhead RV
Barrington Hills — Sunburst Port Richey
Bay Lake Estates
Boulder Cascade
Breezy Hill
Bulow Plantation
Carefree Manor
Concord Cascade
Contempo Marin
Coquina Crossing
Coral Cay Plantation
Country Sunshine
Countryside at Vero Beach
Countryside RV
Date Palm Country Club
Fairview Manor
Foothill Village
Fort Myers Beach
Four Seasons
Fun n Sun RV Park
Glen Ellen
Golden Sun RV
Golden Terrace RV
Golden Terrace South
Golf Vistas
Grand Island Resort
Gulf Air
Hacienda Village
Harbor Lakes — Encore Port Charlotte
Highland Wood Travel Park
Laguna Lake
Lake George Escape
Lake George Schroon Valley
Lake Magic
Lake Myers RV
Lakeside
Lakewood — Sunburst Harlingen
Manatee
Meadowbrook
Mesa Verde RV
Mid-Florida Lakes Yacht Club
Mt. Hood
Nicholson Plaza

 



--------------------------------------------------------------------------------



 



Old Chatham
Palm Shadows
Paradise Park
Paradise South
Pasco
Quail Hollow
Rancho Valley
Robin Hill
Paradise RV
Royal Coachman
Royal Holiday
Royal Oaks
San Francisco RV
Sea Oaks
Silk Oak
Southern Comfort
Southern Palms
Sun Valley
Sunshadow
Sunshine Holiday — Encore Daytona Beach North
Sunshine RV — Encore Harlingen
Sunshine Travel — Encore Vero Beach
Tahoe Valley
The Arbors at Countrywood
The Lakes at CountryWood
The Mark (Seyena Vista)
The Meadows
The Meadows at CountryWood
The Oaks at Countrywood
Thousand Trails
Toby’s RV
Tranquil Timbers
Twin Mills
Vacation Village
Westwinds
Willow Lake Estates
Winter Gardens
Yukon Trails
Properties to become Qualifying Unencumbered Properties as of 6/1/11
Apollo Village
Cabana
Casa Del Sol East III
Gulf View
Indian Oaks
Pickwick
Windmill Manor
Woodland Hills
Property to become a Qualifying Unencumbered Properties as of 7/1/11
Harbor View Mobile Manor

 



--------------------------------------------------------------------------------



 



Schedule 6.1(b)
Ownership Structure
Part I
MHC Trust
Capital Ownership in MHC Operating Limited Partnership
As of 5/10/11

                              Number of OP Unit     Value of            
equivalents     partnership units     5/10/2011   Partner OP Units   5/10/2011  
  5/10/2011     Ownership  
MHC Trust preferred E
    1.00000       250,000       0.0107 %
MHC Trust preferred G
    1.00000       200,000,000       8.5713 %
MHC Trust OP Units
    31,209,453       1,874,127,653       80.3185 %
LP OP Units
    4,312,958       258,993,128       11.0995 %
 
                 
 
    35,522,413       2,333,370,781       100.0000 %
 
                 
Total MHC Trust
                    88.9005 %
ELS NYSE closing price on 5/10/2011
            60.0500          

MHC Operating Partnership
Limited Partner Unit Ownership
As of 5/10/11

          Partner Name   # of Units
SHELI Z ROSENBERG
    11,530  
ARTHUR A GREENBERG
    8,314  
GERALD A SPECTOR
    320  
BARRY SHEIN
    9,482  
JERRY PEZZELLA JR
    1,118  
S CODY ENGLE
    500  
Evan P Freed
    1,557  
JAMES S HENERSON
    4,316  
ALAN LIPMAN TTEE
    1,475  
MARCIA MEYERSON TTEE, AUBREY &
    8,527  
ROBERT & COLLEEN THOMAS TTEES OF
    1,557  
PINE LAKES VENTURE
    20,730  
BARBARA H TIPPETT REV TR
    2,937  
BOND FAM 1996 REV LIV TR DTD 10/22/96
    33,989  
CHARLES S AND ALICE B KNIGHT
    7,757  

 



--------------------------------------------------------------------------------



 



          Partner Name   # of Units
COLVIN REV TR, OLIVER P AND
    33,525  
DAVID ASH JOHNSON LIV TR DTD
    10,800  
DEEL REV TR BOYD B AND
    190,448  
DONALD C CHRISTOPHER
    4,162  
FA AND AN CHRISTOPHER TR, FRANK A &
    12,748  
FRANK A CHRISTOPHER
    10,831  
JERRY G BRASSFIELD LIV TR
    345,016  
JO ANN BRASSFIELD LIV TR
    300,000  
JULI LYNN CHRISTOPHER TRUST
    1,203  
KAPP FAMILY TRUST
    14,000  
LISA KAREN CHRISTOPHER TRUST ANNA
    1,203  
LORI ANN CHRISTOPHER TRUST FRANK A
    1,203  
MELISSA BRASSFIELD REV TR
    20,737  
ROBIN J AND ROGER BEST
    12,264  
WILLIAMS LIV TR DTD 09/26/86
    10,000  
REB BRASSFIELD REV TR
    94,410  
ROBERT ANTHONY BRASSFIELD REV TR
    20,737  
SHARON J ATTERMANN
    6,409  
W SCOTT HROZA
    4,848  
WILLIAM C AND MARJORIE A IVERSON
    27,122  
SAMSTOCK LLC
    13,641  
EGI HOLDINGS, INC
    579,873  
EGIL INVESTMENTS, INC
    579,873  
HERBERT C & KAREN E DRIVER
    808  
MAHENDRA R PATEL 1985 REV TR
    1,317  
MARIANNE C SNELL SURVIVORS TRUST
    38,460  
RONDELL B HANSON TRUSTEE
    38,903  
JAMES M KRUEGER TRUSTEE
    44,003  
DAN G OLSEN
    5,750  
HAROLD D AND LAEL N ARBON TRUSTEES
    21,889  
CHARLES E. & CLAIRE JACOBSON,TTEES
    388,108  
Corey C. & Jill A. Anderson
    12,264  
G GERVAISE DAVIS III &
    20,000  
DAVID ASH & ELIZABETH
    7,000  
MONTE VISTA, LLC
    315,000  
WILLIAMS FAMILY REVOCABLE LIVING TRUST
    65,466  
WINBY FAMILY TRUST C
    10,178  
Realty Systems, Inc.
    670  
Equity LifeStyle Properties, Inc.
    10  
MHC T1000 Trust
    10  
MHC Financing Limited Partnership Two
    10  
MHC MT. HOOD VILLAGE, L.L.C.
    10  
BLUE RIBBON COMMUNITIES LIMITED PARTNERSHIP
    10  
MHC BLAZING STAR, L.L.C.
    10  
ROGER HOWARD
    13,495  
STACY HOWARD
    11,000  
ROGER W. A. HOWARD TRUST UA 6/22/01
    9,000  
DON & MICHELE PARMITER LIVING TR DTD 5/8/2009
    48,427  

 



--------------------------------------------------------------------------------



 



          Partner Name   # of Units
LINDSAY ANNE WESTON
    4,720  
ELIN M. JOHNSON LIVING TRUST DTD OCTOBER 18, 2006
    6,676  
WINBY FAMILY TRUST
    981  
WINBY FAMILY TRUST A UA 05/17/94
    8,466  
JOYCE R CARRIER TRUSTEE
    30,662  
SZKT HOLDINGS, L.L.C.
    98,271  
SZMT HOLDINGS, L.L.C.
    98,274  
SZJT HOLDINGS, L.L.C.
    98,271  
ZFTJT HOLDINGS, L.L.C.
    149,985  
ZFTGT HOLDINGS, L.L.C.
    32,140  
ZFTMT HOLDINGS, L.L.C.
    149,984  
ZFTKT HOLDINGS, L.L.C.
    149,985  
ZELL GENERAL PARTNERSHIP, INC
    12,033  
SANFORD SHKOLNIK, TRUSTEE
    11,530  
MHC-DeAnza Financing Limited Prshp
    10  
MHC Date Palm, LLC
    10    
Total Limited Partner Units
    4,312,958  

Part II
Equity LifeStyle Properties
Schedule of Unconsolidated Affiliates
As of 5/6/2011
Entities that ELS has a direct or ownership interest in, but does not
consolidate

              Legal Name   Type of Entity   Economic interest
Home Associates, L.P.
  Limited Partnership     65 %
Kolb Investors, LLC
  Limited Liability Corporation     50 %
Kolb Sales, LLC
  Limited Liability Corporation     50 %
Long Neck Water Company, L.L.C.
  Limited Liability Corporation     6 %
Plantation Company, L.L.C.
  Limited Liability Corporation     50 %
Plantation Retail, L.L.C.
  Limited Liability Corporation     50 %
Trails Associates, L.L.C.
  Limited Liability Corporation     50 %
Trails West Retail, L.L.C.
  Limited Liability Corporation     50 %
Villa del Sol Associates, LP
  Limited Partnership     65 %
Voyager Kolb Land, L.L.C.
  Limited Liability Corporation     25 %
Voyager Kolb Water, LLC
  Limited Liability Corporation     25 %
Voyager RV Resort, LLC
  Limited Liability Corporation     50 %
Voyager Sales, LLC
  Limited Liability Corporation     50 %
Voyager Water Company
  Chapter C — Corporation     25 %

 



--------------------------------------------------------------------------------



 



Schedule 6.1(g)
Non-Recourse Indebtedness
Equity Lifestyle Properties, Inc.
2015 Debt Maturities
As of May 16, 2011

                  Property   Maturity Date     Principal Balance  
Fremont
    1/1/2015       3,911,380  
Alpine Lake
    7/8/2015       13,453,767  
Brennan Beach
    7/8/2015       19,886,821  
Sandy Beach
    7/8/2015       4,908,544  
Spanish Oaks
    9/1/2015       12,479,741  
Monte Del Lago
    9/1/2015       21,195,750  
Mariner’s Cove
    11/1/2015       15,566,397  
Whispering Pines
    11/1/2015       9,339,019  
Highlands at Brentwd
    11/1/2015       10,322,215  
Oak Bend
    11/1/2015       5,461,372  
Lakewood Village
    11/1/2015       9,289,186  
Lake Fairways
    11/1/2015       28,819,860  
Waterford Estates
    11/1/2015       29,287,019  
Shadowbrook
    11/1/2015       5,979,659  
Falcon Wood
    11/1/2015       4,919,973  
Coralwood
    11/1/2015       5,866,121  
All Seasons
    11/1/2015       3,302,826  
Bear Creek
    11/1/2015       4,617,195  
Desert Skies
    11/1/2015       4,773,931  
Whispering Palms
    11/1/2015       3,045,850  
Aspen Meadows
    11/1/2015       5,317,567  
McNicol
    11/1/2015       2,564,398  
Sweetbriar
    11/1/2015       2,876,292  
Rancho Mesa
    11/1/2015       9,083,027  
Meadows of Chantilly
    12/1/2015       33,116,114  
Holiday Village CO
    12/1/2015       11,214,138  
Central Park
    12/1/2015       11,990,899  
Casa del Sol Resort West
    12/1/2015       9,735,940  
Golden Terrace
    12/1/2015       13,705,877  
Eldorado Village
    12/1/2015       7,920,578  
Bonanza
    12/1/2015       8,744,232  
Hillcrest Village
    12/1/2015       25,885,115  
Pueblo Grande
    12/1/2015       7,425,094  
Winds of St. Armands North
    12/1/2015       19,223,505  

 



--------------------------------------------------------------------------------



 



                  Property   Maturity Date     Principal Balance  
Windmill Village — Ft. Myers
    12/1/2015       16,323,326  
Lake Haven
    12/1/2015       10,941,948  
East Bay Oaks
    12/1/2015       11,508,533  
Winds of St. Armands South
    12/1/2015       12,369,761  
Country Place
    12/1/2015       15,343,261  
Golden Terrace West
    12/1/2015       16,241,165  
Oak Tree Village
    12/1/2015       9,358,005  
Green Acres
    12/1/2015       29,106,547  
Cimarron
    12/1/2015       15,227,277  
Holiday Hills
    12/1/2015       35,787,568  
 
             
Total: Maturity 2015
            557,436,794  

 



--------------------------------------------------------------------------------



 



Schedule 6.1(h)
Litigation

1.   Suit filed by a group of tenants at Parent’s property in Ceres, California
filed a complaint in California Superior Court for Stanislaus County, on
December 1, 2006, alleging Parent had failed to properly maintain the property
and improperly reduced services provided to the tenants, among other
allegations. Trial began on July 27, 2010 and 6 out of the 72 plaintiffs were
awarded damages. Plaintiffs who were awarded nothing filed a motion for a new
trial or alternatively for judgment notwithstanding the jury’s verdict, which
the Court denied on February 14, 2011. Parent is seeking an attorneys’ fee award
of approximately $2.06 million while plaintiff’s memorandum of costs indicate an
intention to file a motion that seeks an attorneys’ fees award of approximately
$1.09 million.

2.   Suit filed by a group of tenants at the Parent’s property in San Jose,
California filed a complaint on April 30, 2009 in California Superior Court for
Santa Clara County, alleging that the Parent failed to properly maintain the
property and improperly reduced the services provided to tenants, among other
allegations. On October 8, 2009, the court granted the Parent’s motion to compel
arbitration and stayed the court proceedings pending the outcome of the
arbitration. Plaintiffs sought to overturn the trial court’s arbitration and
stay orders, and filed a petition with the Court of Appeal and the oral
arguments were heard on February 22, 2011.

3.   Class action lawsuit filed by a single named plaintiff on October 16, 2008
in California state court, alleging that when the Parent acquired substantially
all of the assets and certain liabilities of Privileged Access, LP on August 14,
2008, the Parent and other named defendants willfully failed to pay former
California employees of Privileged Access and its affiliates (“PA”) who became
employees of the Parent all of the wages they earned during their employment
with PA, including accrued violation time. The complaint seeks, among other
relief, compensatory and statutory damages, restitution, pre-judgment and
post-judgment interest, attorney’s fees, expenses and costs, penalties, and
exemplary and punitive damages, but does not specify a dollar amount. On
February 15, 2011, the Court granted plaintiff’s motion for class certification.

4.   Class action lawsuit filed by a single named plaintiff on December 16, 2008
in Washington state court by a single named plaintiff, represented by the same
counsel as the plaintiff in the litigation matter provided in item 2 above,
asserting on behalf of a putative class of Washington employees of PA who became
employees of the Parent substantially similar allegations as are alleged in the
California class action in item 2 above. On April 3, 2009, the Court dismissed
some causes of action but did not dismiss the action for breach of contract, the
duty of good faith and fair dealing and unjust enrichment. On July 30, 2010, the
named plaintiff in this case died as a result of unrelated accident, and
plaintiff’s counsel may attempt to substitute a new plaintiff.

 



--------------------------------------------------------------------------------



 



Schedule 9.10
Transactions with Affiliates
None.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
     This Assignment and Assumption Agreement (the “Assignment and Assumption”)
is dated as of the Effective Date set forth below and is entered into by and
between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.
 

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   3   Select as appropriate.  
4   Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 



--------------------------------------------------------------------------------



 



         
1. Assignor[s]:
       
 
 
 
   
 
 
 
   
 
       
2. Assignee[s]:
       
 
 
 
   
 
 
 
        [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]
 
        3. Borrower(s):   MHC Operating Limited Partnership
 
        4. Administrative Agent:   Wells Fargo Bank, National Association, as
the administrative agent under the Credit
Agreement
 
        5. Credit Agreement:   The $380,000,000.00 Amended and Restated Credit
Agreement dated as of May 19, 2011 among MHC Operating Limited Partnership, the
Lenders parties thereto, Wells Fargo Bank, National Association, as
Administrative Agent and the other parties thereto.
 
       
6. Assigned Interest[s]:
       

                                                      Aggregate                
                Amount of     Amount of     Percentage                    
Commitment/     Commitment/     Assigned of         Assignor     Assignee  
Loans for all     Loans     Commitment/     CUSIP   [s]5     [s]6   Lenders7    
Assigned     Loans8     Number  
 
          $       $         %          
 
          $       $         %          

[7. Trade Date: ______________]9
[Page break]
 

5   List each Assignor, as appropriate.   6   List each Assignee, as
appropriate.   7   Amount to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.   8   Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.   9   To be completed if the
Assignor(s) and the Assignee(s) intend that the minimum assignment amount is to
be determined as of the Trade Date.

A-2



--------------------------------------------------------------------------------



 



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

                      ASSIGNOR[S]10    
 
                    [NAME OF ASSIGNOR]    
 
               
 
  By:                            
 
      Name:        
 
      Title:  
 
   
 
               
 
                    [NAME OF ASSIGNOR]    
 
               
 
  By:                            
 
      Name:        
 
      Title:  
 
   
 
               
 
                    ASSIGNEE[S]11    
 
                    [NAME OF ASSIGNEE]    
 
               
 
  By:                            
 
      Name:        
 
      Title:  
 
   
 
               
 
                    [NAME OF ASSIGNEE]    
 
               
 
  By:                            
 
      Name:        
 
      Title:  
 
   
 
               

[Page Break]
 

10   Add additional signature blocks as needed.   11   Add additional signature
blocks as needed.

A-3



--------------------------------------------------------------------------------



 



[Consented to and]12 Accepted:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

                  By:           Name:           Title:        

[Consented to:]13
MHC OPERATING LIMITED PARTNERSHIP

By:   MHC Trust, its General Partner   By:   Equity Lifestyle Properties, Inc.,
its sole Voting Shareholder

                  By:           Name:           Title:        

 

12   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   13   Include signature of the Borrower only
if required under Section 12.6.(b) of the Credit Agreement.

A-4



--------------------------------------------------------------------------------



 



ANNEX 1
[__________________]14
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Parent, the Borrower, any of
their respective Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Parent, the Borrower, any of their respective Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.
     1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee as
defined in the Credit Agreement (subject to such consents, if any, as may be
required under such definition), (iii) from and after the Effective Date
specified for this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1 or 8.2., as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with
 

14   Describe Credit Agreement at option of Administrative Agent.

A-5



--------------------------------------------------------------------------------



 



their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

A-6



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF AMENDED AND RESTATED GUARANTY
     THIS GUARANTY dated as of May 19, 2011 executed and delivered by each of
the undersigned and the other Persons from time to time party hereto pursuant to
the execution and delivery of an Accession Agreement in the form of Annex I
hereto (all of the undersigned, together with such other Persons each a
“Guarantor” and collectively, the “Guarantors”) in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells Fargo”) successor in interest to Wachovia Bank,
National Association, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Amended and Restated
Credit Agreement dated as of May 19, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among MHC
Operating Limited Partnership (the “Borrower”), Equity Lifestyle Properties,
Inc. (the “Parent”), the financial institutions party thereto and their
assignees under Section 12.6. thereof (the “Lenders”), Wells Fargo, in its
capacity as Issuing Bank, Swingline Lender and the Administrative Agent (the
Administrative Agent, the Lenders, the Swingline Lender, and the Issuing Bank,
each individually a “Guarantied Party” and collectively, the “Guarantied
Parties”) and the other parties thereto.
     WHEREAS, pursuant to the Credit Agreement and the Guarantied Parties have
agreed to make available to the Borrower certain financial accommodations on the
terms and conditions set forth in the Credit Agreement;
     WHEREAS, certain Guarantors previously executed and delivered to the
Administrative Agent that certain Guaranty dated as of June 29, 2006 (as amended
and in effect immediately prior to the date hereof, the “Existing Guaranty”);
     WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent,
the Lenders and the Issuing Bank through their collective efforts;
     WHEREAS, each Guarantor acknowledges that it will receive direct and
indirect benefits from the Guarantied Parties making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Administrative Agent, the Lenders and the Issuing Bank on the terms and
conditions contained herein; and
     WHEREAS, the amendment and restatement of the Existing Guaranty effected by
each Guarantor’s execution and delivery of this Guaranty is a condition to the
Administrative Agent and the Lenders making, and continuing to make, such
financial accommodations to the Borrower.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each Guarantor, each Guarantor
agrees that the Existing Guaranty is amended and restated in its entirety as
follows:
     Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by

B-1



--------------------------------------------------------------------------------



 



acceleration or otherwise, of all of the following (collectively referred to as
the “Guarantied Obligations”): (a) all Obligations under the Credit Agreement
and the other Loan Documents to the Administrative Agent or any other Guarantied
Party thereunder or in connection therewith; (b) any and all extensions,
renewals, modifications, amendments or substitutions of the foregoing; (c) all
reasonable out-of-pocket expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Administrative Agent
or any other Guarantied Party in the enforcement of any of the foregoing or any
obligation of such Guarantor hereunder; and (d) all other Obligations.
     Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.
     Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):
     (a) (i) any change in the amount, interest rate or due date or other term
of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;
     (b) any lack of validity or enforceability of the Credit Agreement, any of
the other Loan Documents or any other document, instrument or agreement referred
to therein or evidencing any Guarantied Obligations or any assignment or
transfer of any of the foregoing;
     (c) any furnishing to the Guarantied Parties of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Obligations;

B-2



--------------------------------------------------------------------------------



 



     (d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;
     (e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;
     (f) any act or failure to act by the Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor’s subrogation rights, if
any, against the Borrower to recover payments made under this Guaranty;
     (g) any nonperfection or impairment of any security interest or other Lien
on any collateral, if any, securing in any way any of the Obligations;
     (h) any application of sums paid by the Borrower, any other Guarantor or
any other Person with respect to the liabilities of the Borrower to the
Guarantied Parties, regardless of what liabilities of the Borrower remain
unpaid;
     (i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;
     (j) any defense, set off, claim or counterclaim (other than payment and
performance in full of the Guarantied Obligations) which any at any time be
available to or be asserted by the Borrower, any other Loan party or any other
Person against the Administrative Agent or any other Guarantied Party;
     (k) any change in corporate existence, structure or ownership of the
Borrower or any other Loan Party;
     (l) any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any other Guarantor or any other Loan Party under any
Loan Document, or any amendment hereto or thereto, proves to have been incorrect
or misleading in any respect; or
     (m) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than payment and
performance in full or release or termination of the obligations of any
Guarantor hereunder as provided by the terms of the Credit Agreement).
     Section 4. Action with Respect to Guarantied Obligations. The Guaranteed
Parties may, at any time and from time to time, without the consent of, or
notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder, take any and all actions described in Section 3. and may
otherwise: (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement the Credit Agreement or any other Loan Document;
(c) sell, exchange, release or otherwise deal with all, or any part, of any
collateral

B-3



--------------------------------------------------------------------------------



 



securing any of the Guarantied Obligations; (d) release any Loan Party or other
Person liable in any manner for the payment or collection of the Guarantied
Obligations; (e) exercise, or refrain from exercising, any rights against the
Borrower, any other Loan Party or any other Person; and (f) apply any sum, by
whomsoever paid or however realized, to the Guarantied Obligations in such order
as the Guarantied Parties shall elect.
     Section 5. Representations and Warranties. Each Guarantor hereby makes to
the Administrative Agent and the other Guarantied Parties all of the
representations and warranties made by the Borrower with respect to or in any
way relating to such Guarantor in the Credit Agreement and the other Loan
Documents, as if the same were set forth herein in full.
     Section 6. Covenants. Each Guarantor will comply with all covenants that
which the Borrower is to cause such Guarantor to comply with under the terms of
the Credit Agreement or any of the other Loan Documents.
     Section 7. Waiver. Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.
     Section 8. Inability to Accelerate Loan. If the Guarantied Parties or any
of them are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any one of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.
     Section 9. Reinstatement of Guarantied Obligations. If claim is ever made
on the Administrative Agent or any other Guarantied Party for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guarantied Obligations, and the Administrative Agent or such other
Guarantied Party repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Administrative Agent or such other Guarantied Party with any such claimant
(including the Borrower or a trustee in bankruptcy for the Borrower), then and
in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on it, notwithstanding any revocation
hereof or the cancellation of the Credit Agreement, any of the other Loan
Documents, or any other instrument evidencing any liability of the Borrower, and
such Guarantor shall be and remain liable to the Administrative Agent or such
other Guarantied Party for the amounts so repaid or recovered to the same extent
as if such amount had never originally been paid to the Administrative Agent or
such other Guarantied Party.
     Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been paid and performed in full. If
any amount shall be paid to such Guarantor on account of or in

B-4



--------------------------------------------------------------------------------



 



respect of such subrogation rights or other claims or causes of action, such
Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing with respect to Letter of Credit Liabilities.
     Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes, subject to
Section 3.10. of the Credit Agreement), and if such Guarantor is required by
Applicable Law or by any Governmental Authority to make any such deduction or
withholding, subject to Section 3.10. of the Credit Agreement, such Guarantor
shall pay to the Administrative Agent and the Lenders such additional amount as
will result in the receipt by the Administrative Agent and the Lenders of the
full amount payable hereunder had such deduction or withholding not occurred or
been required.
     Section 12. Set-off. In addition to any rights now or hereafter granted
under any of the other Loan Documents or Applicable Law and not by way of
limitation of any such rights, each Guarantor hereby authorizes each Guarantied
Party and each Participant, at any time while an Event of Default exists,
subject to and pursuant to Section 12.4 of the Credit Agreement, without any
prior notice to such Guarantor or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender, the Issuing Bank or a
Participant subject to receipt of the prior written consent of the
Administrative Agent and Requisite Lenders, exercised in their sole discretion,
to set-off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Administrative Agent, the Issuing Bank, such Lender, or
such Participant or any affiliate of the Administrative Agent, the Issuing Bank,
or such Lender to or for the credit or the account of such Guarantor against and
on account of any of the Guarantied Obligations, although such obligations shall
be contingent or unmatured. Each Guarantor agrees, to the fullest extent
permitted by Applicable Law, that any Participant may exercise rights of setoff
or counterclaim and other rights with respect to its participation as fully as
if such Participant were a direct creditor of such Guarantor in the amount of
such participation, to the extent permitted under the Credit Agreement.
     Section 13. Subordination. Each Guarantor hereby expressly covenants and
agrees for the benefit of the Guarantied Parties that all obligations and
liabilities of the Borrower to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from the
Borrower (collectively, the “Junior Claims”) shall be subordinate and junior in
right of payment to all Guarantied Obligations. If an Event of Default shall
exist, then no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from the Borrower on account of
or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been paid in full.
     Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code of

B-5



--------------------------------------------------------------------------------



 



1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent transfer
or fraudulent conveyance act or statute applied in such Proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise. The Applicable Laws
under which the possible avoidance or unenforceability of the obligations of
such Guarantor hereunder (or any other obligations of such Guarantor to the
Guarantied Parties) shall be determined in any such Proceeding are referred to
as the “Avoidance Provisions”. Accordingly, to the extent that the obligations
of any Guarantor hereunder would otherwise be subject to avoidance under the
Avoidance Provisions, the maximum Guarantied Obligations for which such
Guarantor shall be liable hereunder shall be reduced to that amount which, as of
the time any of the Guarantied Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of any Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied
Parties), to be subject to avoidance under the Avoidance Provisions. This
Section is intended solely to preserve the rights of the Administrative Agent
and the other Guarantied Parties hereunder to the maximum extent that would not
cause the obligations of any Guarantor hereunder to be subject to avoidance
under the Avoidance Provisions, and no Guarantor or any other Person shall have
any right or claim under this Section as against the Guarantied Parties that
would not otherwise be available to such Person under the Avoidance Provisions.
     Section 15. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment (as defined
below), such Guarantor shall have a right of contribution from each other
Guarantor in an amount equal to such other Guarantor’s Contribution Share (as
defined below) of such Excess Payment. The payment obligations of any Guarantor
under this Section shall be subordinate and subject in right of payment to the
Obligations until such time as the Obligations have been paid in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Obligations have been paid in full and the Commitments have expired
or terminated. This Section shall not be deemed to affect any right of
subrogation, indemnity, reimbursement or contribution that any Guarantor may
have under Applicable Law against the Borrower in respect of any payment of
Guarantied Obligations. Notwithstanding the foregoing, all rights of
contribution against any Guarantor shall terminate from and after such time, if
ever, that such Guarantor shall cease to be a Guarantor in accordance with the
applicable provisions of the Loan Documents. For purposes of this Section, the
following terms have the indicated meanings:
     (a) “Excess Payment” means the amount paid by any Guarantor in excess of
its Ratable Share of any Guarantied Obligations.
     (b) “Ratable Share” means, for any Guarantor in respect of any payment of
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Obligations, any Guarantor that
became a Guarantor subsequent to the date of any such payment shall be deemed to
have been a Guarantor on the date of such payment and the financial information
for such Guarantor as of the date such Guarantor became a Guarantor shall be
utilized for such Guarantor in connection with such payment.

B-6



--------------------------------------------------------------------------------



 



     (c) “Contribution Share” means, for any Guarantor in respect of any Excess
Payment made by any other Guarantor, the ratio (expressed as a percentage) as of
the date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.
     Section 16. Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the financial condition of the Borrower and
the other Loan Parties, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither of the Administrative Agent nor any other Guarantied Party shall have
any duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.
     Section 17. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     SECTION 18. WAIVER OF JURY TRIAL.
     (a) EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN SUCH GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY
OF THE OTHER GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES
OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTORS,
THE ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED PARTIES HEREBY WAIVES ITS
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN
ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO
ANY OF THE LOAN DOCUMENTS.
     (B) EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW

B-7



--------------------------------------------------------------------------------



 



YORK AND ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK
SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR
AMONG THE GUARANTORS, THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED
PARTIES, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. EACH GUARANTOR AND EACH
OF THE GUARANTIED PARTIES EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT
TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND
EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN
THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
     (C) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.
     Section 19. Loan Accounts. The Administrative Agent and each other
Guarantied Party may maintain books and accounts setting forth the amounts of
principal, interest and other sums paid and payable with respect to the
Guarantied Obligations arising under or in connection with the Credit Agreement,
and in the case of any dispute relating to any of the outstanding amount,
payment or receipt of any of such Guarantied Obligations or otherwise, the
entries in such books and accounts shall be deemed conclusive evidence of
amounts and other matters set forth herein, absent manifest error. The failure
of the Administrative Agent or other Guarantied Party to maintain such books and
accounts shall not in any way relieve or discharge any Guarantor of any of its
obligations hereunder.
     Section 20. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.
     Section 21. Termination. Notwithstanding any provision contained herein to
the contrary, except as provided in Section 9, this Guaranty shall remain in
full force and effect with respect to each Guarantor until payment in full of
the Guarantied Obligations and the termination of the Credit Agreement in
accordance with Section 12.11 thereof, in each case other than contingent
indemnification obligations for which no claim has been made, and the
termination or cancellation of the Credit Agreement in accordance with its
terms.

B-8



--------------------------------------------------------------------------------



 



     Section 22. Successors and Assigns. Each reference herein to the
Administrative Agent or any other Guarantied Party shall be deemed to include
such Person’s respective successors and assigns (including, but not limited to,
any holder of the Guarantied Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding. The Guarantied Parties may, in accordance with
the applicable provisions of the Credit Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder. Subject to Section 12.9. of the Credit Agreement, each Guarantor
hereby consents to the delivery by the Administrative Agent and any other
Guarantied Party to any Assignee or Participant (or any prospective Assignee or
Participant) of any financial or other information regarding the Borrower or any
Guarantor. No Guarantor may assign or transfer its obligations hereunder to any
Person without the prior written consent of all Lenders and any such assignment
or other transfer to which all of the Lenders have not so consented shall be
null and void.
     Section 23. Joint and Several Obligations. The Obligations of the
Guarantors hereunder shall be joint and several, and accordingly, each guarantor
confirms that it is liable for the full amount of the “Guarantied Obligations”
and all of the obligations and liabilities of each of the other Guarantors
hereunder.
     Section 24. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 12.7
of the Credit Agreement.
     Section 25. Payments. All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 1:00 p.m. Central
time on the date of demand therefor.
     Section 26. Notices. All notices, requests and other communications
hereunder shall be in writing (including facsimile transmission or similar
writing) and shall be given (a) to each Guarantor at its address set forth below
its signature hereto, (b) to the Administrative Agent or any other Guarantied
Party at its respective address for notices provided for in the Credit
Agreement, or (c) as to each such party at such other address as such party
shall designate in a written notice to the other parties. Each such notice,
request or other communication shall be effective (i) if mailed, when received;
(ii) if telecopied, when transmitted; or (iii) if hand delivered, when
delivered; provided, however, that any notice of a change of address for notices
shall not be effective until received.
     Section 27. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
     Section 28. Headings. Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.
     Section 29. Limitation of Liability. Neither the Administrative Agent nor
any other Guarantied Party, nor any affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any other Guarantied Party,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection

B-9



--------------------------------------------------------------------------------



 



with, arising out of, or in any way related to, this Guaranty or any of the
other Loan Documents, or any of the transactions contemplated by this Guaranty,
the Credit Agreement or any of the other Loan Documents. Each Guarantor hereby
waives, releases, and agrees not to sue the Administrative Agent or any other
Guarantied Party or any of the Administrative Agent’s or any other Guarantied
Party’s affiliates, officers, directors, employees, attorneys, or agents for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Guaranty, the Credit Agreement or any of the other
Loan Documents, or any of the transactions contemplated by hereby or thereby.
     Section 30. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 8.6 of the Credit Agreement.
     Section 31. Definitions. (a) For the purposes of Section 14 of this
Guaranty:
     “Proceeding” means any of the following: (i) a voluntary or involuntary
case concerning any Guarantor shall be commenced under the Bankruptcy Code of
1978, as amended; (ii) a custodian (as defined in such Bankruptcy Code or any
other applicable bankruptcy laws) is appointed for, or takes charge of, all or
any substantial part of the property of any Guarantor; (iii) any other
proceeding under any Applicable Law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to any
Guarantor; (iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any
order of relief or other order approving any such case or proceeding is entered
by a court of competent jurisdiction; (vi) any Guarantor makes a general
assignment for the benefit of creditors; (vii) any Guarantor shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; (viii) any Guarantor shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts;
(ix) any Guarantor shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or (x) any corporate action
shall be taken by any Guarantor for the purpose of effecting any of the
foregoing.
     (b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.
     Section 32. Novation. THIS AGREEMENT SHALL NOT BE CONSTRUED TO BE A
NOVATION OF ANY OF THE OBLIGATIONS OF ANY GUARANTOR UNDER OR IN CONNECTION WITH
THE EXISTING GUARANTY AS DEFINED ABOVE.
[Signatures on Following Page]

B-10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Amended and Restated Guaranty as of the date and year first written above.

                      MHC TRUST    
 
                    By:   Equity Lifestyle Properties, Inc.,
Its sole Voting Shareholder    
 
               
 
  By:                            
 
      Name:        
 
      Title:  
 
   
 
               
 
                    MHC T1000 TRUST    
 
                    By:   MHC Operating Limited Partnership,
its sole Voting Shareholder    
 
                    By:   MHC Trust, its General Partner    
 
                    By:   Equity Lifestyle Properties, Inc.,
its sole Voting Shareholder    
 
               
 
  By:                            
 
      Name:        
 
      Title:  
 
   
 
               
 
                    EQUITY LIFESTYLE PROPERTIES TRUST, INC.    
 
               
 
  By:                            
 
      Name:        
 
      Title:  
 
   
 
               
 
                    Address for Notices for all Guarantors:    
 
                    c/o MHC Operating Limited Partnership
130 N. Wacker Drive
Chicago, Illinois 60606
Attention:                     
Telecopy: (____)                     
Telephone: (____)                     

B-11



--------------------------------------------------------------------------------



 



ANNEX I
FORM OF ACCESSION AGREEMENT
     THIS ACCESSION AGREEMENT dated as of ____________, ____, executed and
delivered by ______________________, a _____________ (the “New Guarantor”) in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), in its capacity
as Administrative Agent (the “Administrative Agent”) for the Lenders under that
certain Amended and Restated Credit Agreement dated as of May 19, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among MHC Operating Limited Partnership (the
“Borrower”), Equity Lifestyle Properties, Inc. (the “Parent”), the financial
institutions party thereto and their assignees under Section 12.6. thereof (the
“Lenders”), Administrative Agent, Wells Fargo, in its capacity as Issuing Bank
and Swingline Lender (the Administrative Agent, the Lenders, the Swingline
Lender, and the Issuing Bank, each individually a “Guarantied Party” and
collectively, the “Guarantied Parties”), and the other parties thereto.
     WHEREAS, pursuant to the Credit Agreement, the Guarantied Parties have
agreed to make available to the Borrower certain financial accommodations on the
terms and conditions set forth in the Credit Agreement;
     WHEREAS, the Borrower, the New Guarantor and the existing Guarantors,
though separate legal entities, are mutually dependent on each other in the
conduct of their respective businesses as an integrated operation and have
determined it to be in their mutual best interests to obtain financing from the
Guarantied Parties through their collective efforts;
     WHEREAS, the New Guarantor acknowledges that it will receive direct and
indirect benefits from the Guarantied Parties making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Guarantied Parties on the terms and conditions contained
herein; and
     WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Administrative Agent and the other Guarantied Parties
continuing to make such financial accommodations to the Borrower.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the New Guarantor, the New
Guarantor agrees as follows:
     Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it
is a “Guarantor” under that certain Amended and Restated Guaranty dated as of
May 19, 2011 (as amended, supplemented, restated or otherwise modified from time
to time, the “Guaranty”), made by the Guarantors party thereto in favor of the
Administrative Agent, for its benefit and the benefit of Guarantied Parties and
assumes all obligations of a “Guarantor” thereunder and agrees to be bound
thereby, all as if the New Guarantor had been an original signatory to the
Guaranty. Without limiting the generality of the foregoing, the New Guarantor
hereby:
     (a) irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

B-12



--------------------------------------------------------------------------------



 



     (b) makes to the Administrative Agent and the other Guarantied Parties as
of the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and
     (c) consents and agrees to each provision set forth in the Guaranty.
     SECTION 2. GOVERNING LAW. THIS ACCESSION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     Section 3. Definitions. Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.
     IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement
to be duly executed and delivered under seal by its duly authorized officers as
of the date first written above.

                      [NEW GUARANTOR]    
 
               
 
  By:                            
 
      Name:        
 
      Title:  
 
   
 
               
 
                    Address for Notices:    
 
                    c/o MHC Operating Limited Partnership    
 
                         
 
                              Attention:    
 
                    Telecopier: (___)    
 
         
 
        Telephone: (___)    
 
         
 
   

Accepted:
WELLS FARGO BANK, NATIONAL
  ASSOCIATION, as Administrative Agent

                  By:           Name:           Title:        

B-13



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF NOTICE OF BORROWING
____________, 20__
Wells Fargo Bank, National Association
Minneapolis Loan Center
608 2nd Avenue South, 11th Floor
Minneapolis, Minnesota 55402
Attention: Scott Solis
Telecopy: (312) 782-0969
Telephone: (312) 269-4818
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement
dated as of May 19, 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among MHC Operating
Limited Partnership (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.6. thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

  1.   Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Loans to the Borrower in an aggregate principal
amount equal to $_________________.     2.   The Borrower requests that such
Loans be made available to the Borrower on ____________, 20         .     3.  
The Borrower hereby requests that the requested Loans all be of the following
Type:         [Check one box only]

  o   Base Rate Loans     o   LIBOR Loans, each with an initial Interest Period
for a duration of:

[Check one box only]   o      1 month
o      2 months
o      3 months
o      6 months

  4.   The proceeds of this borrowing of Loans will be used for the following
purpose: __________________________         ____________________________.

C-1



--------------------------------------------------------------------------------



 



  5.   The Borrower requests that the proceeds of this borrowing of Loans be
made available to the Borrower by wire transfer in immediately available funds
to:

    [insert wire instructions for Borrower’s account].

     The Borrower hereby certifies to the Administrative Agent and the Lenders
that as of the date hereof and as of the date of the making of the requested
Loans and immediately after giving effect thereto, (a) no Default or Event of
Default exists or shall exist, and (b) the representations and warranties made
or deemed made by the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party are and shall be true and correct in all
material respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents. In addition, the Borrower certifies to the Administrative Agent and
the Lenders that all conditions to the making of the requested Loans contained
in Article V. of the Credit Agreement will have been satisfied (or waived in
accordance with the applicable provisions of the Loan Documents) at the time
such Loans are made.
     IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Notice of Borrowing as of the date first written above.

                      MHC OPERATING LIMITED PARTNERSHIP    
 
                    By:   MHC Trust, its General Partner
 
                    By:   Equity Lifestyle Properties, Inc.,
its sole Voting Shareholder
 
               
 
  By:                            
 
      Name:        
 
      Title:  
 
   
 
               

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF NOTICE OF CONTINUATION
____________, 20__
Wells Fargo Bank, National Association
Minneapolis Loan Center
608 2nd Avenue South, 11th Floor
Minneapolis, Minnesota 55402
Attention: Scott Solis
Telecopy: (312) 782-0969
Telephone: (312) 269-4818
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement
dated as of May 19, 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among MHC Operating
Limited Partnership (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.6. thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
     Pursuant to Section 2.8. of the Credit Agreement, the Borrower hereby
requests a Continuation of a borrowing of Loans under the Credit Agreement, and
in connection with such a request, sets forth below the information relating to
such Continuation as required by such Section of the Credit Agreement:

  1.   The proposed date of such Continuation is ____________, 20         .    
2.   The aggregate principal amount of Loans subject to the requested
Continuation is $________________________ and was originally borrowed by the
Borrower on ____________, 20         .     3.   The portion of such principal
amount subject to such Continuation is $________________________.     4.   The
current Interest Period for each of the Loans subject to such Continuation ends
on ________________, 20         .     5.   The duration of the new Interest
Period for each of such Loans or portion thereof subject to such Continuation
is:

[Check one box only]   o     1 month
o     2 months
o     3 months
o     6 months

D-1



--------------------------------------------------------------------------------



 



     The Borrower hereby certifies to the Administrative Agent and the Lenders
that as of the date hereof and as of the proposed date of the requested
Continuation and after immediately giving effect thereto, no Event of Default
exists or will exist.
     If notice of the requested Continuation was given previously by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by Section 2.7. of the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Notice of Continuation as of the date first written above.

                      MHC OPERATING LIMITED PARTNERSHIP    
 
                    By:   MHC Trust, its General Partner    
 
                    By:   Equity Lifestyle Properties, Inc.,
its sole Voting Shareholder    
 
               
 
  By:                            
 
      Name:        
 
      Title:  
 
   
 
               

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF NOTICE OF CONVERSION
____________, 20__
Wells Fargo Bank, National Association
Minneapolis Loan Center
608 2nd Avenue South, 11th Floor
Minneapolis, Minnesota 55402
Attention: Scott Solis
Telecopy: (312) 782-0969
Telephone: (312) 269-4818
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement
dated as of May 19, 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among MHC Operating
Limited Partnership (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.6. thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
     Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby
requests a Conversion of a borrowing of Loans of one Type into Loans of another
Type under the Credit Agreement, and in connection with such a request, sets
forth below the information relating to such Conversion as required by such
Section of the Credit Agreement:

  1.   The proposed date of such Conversion is ______________, 20         .    
2.   The Loans to be Converted pursuant hereto are currently:

              [Check one box only]   o     Base Rate Loans
o     LIBOR Loans

  3.   The aggregate principal amount of Loans subject to the requested
Conversion is $_____________________ and was originally borrowed by the Borrower
on ____________, 20         .     4.   The portion of such principal amount
subject to such Conversion is $_________________.

E-1



--------------------------------------------------------------------------------



 



  5.   The amount of such Loans to be so Converted is to be converted into Loans
of the following Type:

              [Check one box only]   o     Base Rate Loans
o     LIBOR Loans, each with an initial Interest Period for a duration of:

[Check one box only]   o     1 month
o     2 months
o     3 months
o     6 months

     The Borrower hereby certifies to the Administrative Agent and the Lenders
that as of the date hereof and as of the proposed date of the requested
Continuation and immediately after giving effect thereto, no [Default or]1 Event
of Default exists or will exist.
     If notice of the requested Conversion was given previously by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by Section 2.8. of the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Notice of Conversion as of the date first written above.

                      MHC OPERATING LIMITED PARTNERSHIP    
 
                    By:   Equity Lifestyle Properties, Inc.,
its sole Voting Shareholder    
 
               
 
  By:                            
 
      Name:        
 
      Title:  
 
   
 
               

 

1   Insert this language if a conversion from a Base Rate Loan to a LIBOR Loan
is being requested.

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF NOTICE OF SWINGLINE BORROWING
____________, 20__
Wells Fargo Bank, National Association
Minneapolis Loan Center
608 2nd Avenue South, 11th Floor
Minneapolis, Minnesota 55402
Attention: Scott Solis
Telecopy: (312) 782-0969
Telephone: (312) 269-4818
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement
dated as of May 19, 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among MHC Operating
Limited Partnership (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.6. thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

  1.   Pursuant to Section 2.3.(b) of the Credit Agreement, the Borrower hereby
requests that the Swingline Lender make a Swingline Loan to the Borrower in an
amount equal to $_________________.     2.   The Borrower requests that such
Swingline Loan be made available to the Borrower on ____________, 20__.     3.  
The Borrower requests that the proceeds of such Swingline Loan be made available
to the Borrower by ____________________, 20__.

     The Borrower hereby certifies to the Administrative Agent, the Swingline
Lender and the Lenders that as of the date hereof, as of the date of the making
of the requested Swingline Loan, and immediately after making such Swingline
Loan, (a) no Default or Event of Default exists or shall exist, and none of the
limits specified in Section 2.3.(a) would be violated; and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true and correct in all material respects, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for changes in factual
circumstances or transactions, in either event not prohibited under the Credit
Agreement. In addition, the Borrower certifies to the Administrative Agent and
the Lenders that all conditions to the making of the requested Swingline Loan
contained in Article V. of the Credit Agreement will have been satisfied at the
time such Swingline Loan is made.

F-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Notice of Swingline Borrowing as of the date first written above.

                      MHC OPERATING LIMITED PARTNERSHIP    
 
                    By:   MHC Trust, its General Partner    
 
                    By:   Equity Lifestyle Properties, Inc.,             its
sole Voting Shareholder    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

F-2



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF [AMENDED AND RESTATED] REVOLVING NOTE

      $______________   _________, 20__

     FOR VALUE RECEIVED, the undersigned, MHC OPERATING LIMITED PARTNERSHIP, a
limited partnership formed under the laws of the State of Illinois (the
“Borrower”) hereby unconditionally promises to pay to the order of
___________________________ (the “Lender”), in care of Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), to
Wells Fargo Bank, National Association, NorthStar East Building, MAC:N9303-110,
608 Second Avenue S., Minneapolis, Minnesota 55402, or at such other address as
may be specified in writing by the Administrative Agent to the Borrower, the
principal sum of ___________________ AND ___/100 DOLLARS ($_____________) (or
such lesser amount as shall equal the aggregate unpaid principal amount of Loans
made by the Lender to the Borrower under the Credit Agreement (as herein
defined)), on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount owing hereunder,
at the rates and on the dates provided in the Credit Agreement.
     The date, amount of each Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Loans
made by the Lender.
     This Note is one of the “Notes” referred to in the Amended and Restated
Credit Agreement dated as of May 19, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, Equity Lifestyle Properties, Inc. (the “Parent”), the financial
institutions party thereto and their assignees under Section 12.6. thereof, the
Administrative Agent, and the other parties thereto, and is subject to, and
entitled to, all provisions and benefits thereof. Capitalized terms used herein
and not defined herein shall have the respective meanings given to such terms in
the Credit Agreement.
     The Credit Agreement, among other things, (a) provides for the making of
Loans evidenced by this Note by the Lender to the Borrower from time to time in
an aggregate amount not to exceed at any time outstanding the Dollar amount
first above mentioned, (b) permits the prepayment of the Loans evidenced by this
Note by the Borrower subject to certain terms and conditions and (c) provides
for the acceleration of the maturity of the Loans evidenced by this Note upon
the occurrence of certain specified events.
     Except as permitted by Section 12.6. of the Credit Agreement, this Note may
not be assigned by the Lender to any other Person.
     [This Note is being issued in replacement of that certain Revolving Loan
Note dated as of June 29, 2006, executed and delivered by Borrower party thereto
and payable to the order of the Lender, as amended and in effect immediately
prior to the date hereof. THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE
CONSTRUED TO BE, A NOVATION OF ANY OF

G-1



--------------------------------------------------------------------------------



 



THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH SUCH OTHER REVOLVING NOTE.]
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
     The Borrower hereby waives presentment for payment, demand, notice of
demand, notice of non-payment, protest, notice of protest and all other similar
notices.
     Time is of the essence for this Note.
     IN WITNESS WHEREOF, the undersigned has executed and delivered this Note
under seal as of the date first written above.

                      MHC OPERATING LIMITED PARTNERSHIP    
 
                    By:   MHC Trust, its General Partner    
 
                    By:   Equity Lifestyle Properties, Inc.,             its
sole Voting Shareholder    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

G-2



--------------------------------------------------------------------------------



 



SCHEDULE OF LOANS
     This Note evidences Loans made under the within-described Credit Agreement
to the Borrower, on the dates, in the principal amounts, bearing interest at the
rates and maturing on the dates set forth below, subject to the payments and
prepayments of principal set forth below:

                      Principal Amount   Amount Paid or   Unpaid   Notation Date
of Loan   of Loan   Prepaid   Principal Amount   Made By                  

G-1



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF AMENDED AND RESTATED SWINGLINE NOTE

      $30,000,000   May 19, 2011

     FOR VALUE RECEIVED, the undersigned, MHC OPERATING LIMITED PARTNERSHIP, a
limited partnership formed under the laws of the State of Illinois (the
“Borrower”), hereby promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Swingline Lender”) to its address at NorthStar East Building,
MAC:N9303-110, 608 Second Avenue S., Minneapolis, Minnesota 55402, or at such
other address as may be specified in writing by the Swingline Lender to the
Borrower, the principal sum of THIRTY MILLION AND NO/100 DOLLARS ($30,000,000)
(or such lesser amount as shall equal the aggregate unpaid principal amount of
Swingline Loans made by the Swingline Lender to the Borrower under the Credit
Agreement), on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount owing hereunder,
at the rates and on the dates provided in the Credit Agreement.
     The date, amount of each Swingline Loan, and each payment made on account
of the principal thereof, shall be recorded by the Swingline Lender on its books
and, prior to any transfer of this Note, endorsed by the Swingline Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Swingline Lender to make any such recordation or endorsement shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under the Credit Agreement or hereunder in respect of the Swingline Loans.
     This Note is the “Swingline Note” referred to in the Amended and Restated
Credit Agreement dated as of May 19, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, Equity Lifestyle Properties, Inc. (the “Parent”), the financial
institutions party thereto and their assignees under Section 12.6. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as the Administrative Agent,
and the other parties thereto, and evidences Swingline Loans made to the
Borrower thereunder. Terms used but not otherwise defined in this Note have the
respective meanings assigned to them in the Credit Agreement.
     The Credit Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Swingline
Loans upon the terms and conditions specified therein.
     This Note is being issued in replacement of that certain Swingline Note
dated as of June 29, 2006, executed and delivered by Borrower party thereto and
payable to the order of the Lender, as amended and in effect immediately prior
to the date hereof. THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED
TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH
SUCH OTHER SWINGLINE NOTE.

H-1



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
     The Borrower hereby waives presentment for payment, demand, notice of
demand, notice of non-payment, protest, notice of protest and all other similar
notices.
     Time is of the essence for this Note.
     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Swingline Note under seal as of the date first written above.

                      MHC OPERATING LIMITED PARTNERSHIP    
 
                    By:   MHC Trust, its General Partner    
 
                    By:   Equity Lifestyle Properties, Inc.,             its
sole Voting Shareholder    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

H-2



--------------------------------------------------------------------------------



 



SCHEDULE OF SWINGLINE LOANS
     This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

                      Principal       Unpaid         Amount of   Amount Paid or
  Principal   Notation Date of Loan   Loan   Prepaid   Amount   Made By        
         

H-3



--------------------------------------------------------------------------------



 



EXHIBIT I
TRANSFER AUTHORIZER DESIGNATION
(For Disbursement of Loan Proceeds by Funds Transfer)
o NEW o REPLACE PREVIOUS DESIGNATION o ADD o CHANGE o DELETE LINE NUMBER _____
The following representatives of MHC Operating Limited Partnership (“Borrower”)
are authorized to request the disbursement of Loan Proceeds and initiate funds
transfers for Loan Number 104239 assigned to the unsecured revolving credit
facility evidenced by the Amended and Restated Credit Agreement dated May 19,
2011 among the Borrower, Equity Lifestyle Properties, Inc., each of the
financial institutions initially a signatory thereto together with their
assignees under Section 12.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as the Administrative Agent for the Lenders (the
“Administrative Agent”) and the other parties thereto. The Administrative Agent
is authorized to rely on this Transfer Authorizer Designation until it has
received a new Transfer Authorizer Designation signed by Borrower, even in the
event that any or all of the foregoing information may have changed.

                          Maximum             Wire     Name   Title   Amount1
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           

[Continued on next page]
 

1   Maximum Wire Amount may not exceed the Loan Amount.

I-1



--------------------------------------------------------------------------------



 



Beneficiary Bank and Account Holder Information

         
1.
       
 
  Transfer Funds to (Receiving Party Account Name):    
 
  Receiving Party Account Number:    
 
  Receiving Bank Name, City and State:   Receiving Bank Routing (ABA) Number
 
  Maximum Transfer Amount:    
 
  Further Credit Information/Instructions:    
 
       
2.
       
 
  Transfer Funds to (Receiving Party Account Name):    
 
  Receiving Party Account Number:    
 
  Receiving Bank Name, City and State:   Receiving Bank Routing (ABA) Number
 
  Maximum Transfer Amount:    
 
  Further Credit Information/Instructions:    
 
       
3.
       
 
  Transfer Funds to (Receiving Party Account Name):    
 
  Receiving Party Account Number:    
 
  Receiving Bank Name, City and State:   Receiving Bank Routing (ABA) Number
 
  Maximum Transfer Amount:    
 
  Further Credit Information/Instructions:    

I-2



--------------------------------------------------------------------------------



 



Date: ___________, 2011
MHC OPERATING LIMITED PARTNERSHIP

         
By:
  MHC Trust, its General Partner    
 
       
By:
  Equity Lifestyle Properties, Inc.,    
 
  its sole Voting Shareholder    
 
       
By:
       
 
 
 
   

             
 
  Name:        
 
  Title:  
 
   
 
     
 
   

I-3



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF OPINION OF COUNSEL
[To Be Attached]

J-1



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF COMPLIANCE CERTIFICATE
_____________________, 20__
Wells Fargo Bank, National Association
123 N. Wacker Drive, Suite 1900
Chicago, Illinois 60606
Attention: Scott Solis
Telecopy: (312) 782-0969
Telephone: (312) 269-4818
Each of the Lenders Party to the Credit Agreement referred to below
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement
dated as of May 19, 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among MHC Operating
Limited Partnership (the “Borrower”), Equity Lifestyle Properties, Inc. (the
“Parent”), the financial institutions party thereto and their assignees under
Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given to them in the Credit Agreement.
     Pursuant to Section 8.3 of the Credit Agreement, the undersigned hereby
certifies, in such person’s corporate and not individual capacity, to the
Administrative Agent and the Lenders that:
     1. The undersigned is the [Chief Executive Officer][Chief Financial
Officer][Vice President-Treasurer] of the Parent.
     2. The undersigned has examined the books and records of the Parent and the
Borrower and has conducted such other examinations and investigations as are
reasonably necessary to provide this Compliance Certificate.
     3. As of the date of this Compliance Certificate, to the best of my
knowledge, information and belief after due inquiry, no Default or Event of
Default exists and the Parent, the Borrower and their respective Subsidiaries
are in compliance with all applicable covenants under the Credit Agreement. [if
such is not the case, specify such Default, Event of Default or covenant
non-compliance and its nature, when it occurred and whether it is continuing and
the steps being taken by the Borrower with respect to such event, condition or
failure].
     4. Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Parent, the Borrower and their respective
Subsidiaries were in compliance with the covenants contained in Sections 9.1. of
the Credit Agreement.
     5. Attached hereto as Schedule 2 is a report setting forth a statement of
Funds From Operations as of the last day of the [fiscal [quarter/year]].

K-1



--------------------------------------------------------------------------------



 



     6. Attached hereto as Schedule 3 is a report of newly acquired Properties
of the Parent, the Borrower and each of the other Subsidiaries, including their
Net Operating Income of such Property for the trailing four (4) fiscal quarters
ending ________, the cost of acquisition of such Property and the amount, if
any, of Indebtedness secured by a Lien on such Property
     7. The representations and warranties of the Borrower and the other Loan
Parties contained in the Credit Agreement and the other Loan Documents to which
any is a party, are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Credit
Agreement or the other Loan Documents.
     IN WITNESS WHEREOF, the undersigned has executed this certificate as of the
date first above written.

         
 
 
 
[INSERT NAME], as [Chief Financial Officer][Chief Executive Officer][Vice
President-Treasurer] of Equity Lifestyle Properties, Inc.    

K-2



--------------------------------------------------------------------------------



 



Schedule 1
Financial Covenant Compliance
[Calculations to be Attached]

K-1



--------------------------------------------------------------------------------



 



Schedule 2
Funds From Operation
[Report to be Attached]

K-2



--------------------------------------------------------------------------------



 



Schedule 3
New Properties
[Report to be Attached]

K-3